DETAILED ACTION
Contents
I. Notice of Pre-AIA  or AIA  Status	4
II. Priority	4
III. Pertinent Prosecution History	4
IV. Claim Status	5
V. Reissue Requirements	6
VI. Claim Objections	7
VII. Claim Interpretation	7
A.	Lexicographic Definitions	8
B.	35 U.S.C. § 112 6th Paragraph	8
VIII. Claim Rejections - 35 USC § 112	8
A.	35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph	8
B.	35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph	12
IX. Claim Rejections – 35 U.S.C. § 251	13
A.	New Matter	13
X. Double Patenting	13
A.	U.S. Patent No. 9,778,364	14
(1)	Claims 1, 2, 5-9, 19 and 21	14
(2)	Claims 3 and 4	28
(3)	Claims 16 and 18	28
B.	U.S. Patent No. 9,864,063	41
(1)	Claims 1, 2, 5, 6, 8, 9, 19 and 21	41
(2)	Claims 3 and 4	56
(3)	Claim 16 and 18	57
C.	U.S. Patent No. 10,120,079	70
(1)	Claims 1-6, 8, 9, 19 and 21	70
D.	U.S. Patent No. 10,976,437	82
(1)	Claims 1-6, 8, 9, 16, 18, 19 and 21	82
E.	U.S. Application No. 17/194,447	100
(1)	Claims 1, 2, 5, 6, 8, 9, 19 and 21	100
(2)	Claims 3 and 4	117
XI. Claim Rejections – 35 U.S.C. § 103	117
A.	Claims 1, 2, 5, 6, 8, 9, 19 and 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Trepagnier et al. (U.S. Patent No. 5,689,328) (“Trepagnier”) in view of Dowdall et al. (U.S. Publication No. 2013/0332061) (“Dowdall”).	118
B.	Claims 3 and 4 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Trepagnier et al. (U.S. Patent No. 5,689,328) (“Trepagnier”) in view of Dowdall et al. (U.S. Publication No.2013/0332061) (“Dowdall”) as applied to claims 1, 2, 5, 6, 8, 9, 19 and 21 above, and further in view of Katayama (U.S. Patent No. 5,689,328).	130
C.	Claims 16 and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Trepagnier et al. (U.S. Patent No. 5,689,328) (“Trepagnier”) in view of Dowdall et al. (U.S. Publication No. 2013/0332061) (“Dowdall”), Yu et al. (U.S. Publication No. 2015/0006005) (“Yu‘005”) and Newman et al. (International Publication No. WO 2014/128498) (“Newman‘498”).	132
D.	Claims 1, 2, 5, 6, 8, 9, 19 and 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Trepagnier et al. (U.S. Patent No. 5,689,328) (“Trepagnier”) in view of Dowdall et al. (U.S. Publication No. 2013/0332061) (“Dowdall”) and Hukkeri et al. (U.S. Publication No. 2012/0130598) (“Hukkeri”).	143
E.	Claims 3 and 4 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Trepagnier et al. (U.S. Patent No. 5,689,328) (“Trepagnier”) in view of Dowdall et al. (U.S. Publication No. 2013/0332061) (“Dowdall”), Hukkeri et al. (U.S. Publication No. 20012/0130598) (“Hukkeri”) as applied above to claims 1, 2, 5, 6, 8, 9, 19 and 21 above, and further in view of Katayama (U.S. Patent No. 5,689,328).	157
F.	Claims 16 and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Trepagnier et al. (U.S. Patent No. 5,689,328) (“Trepagnier”) in view of Dowdall et al. (U.S. Publication No. 2013/0332061) (“Dowdall”), Yu et al. (U.S. Publication No. 2015/0006005) (“Yu‘005”), Newman et al. (International Publication No. WO 2014/128498) (“Newman‘498”) and Hukkeri et al. (U.S. Publication No. 20012/0130598) (“Hukkeri”).	159
XII. Allowable Subject Matter	171
XIII. Response to Arguments	172
A.	Claim Objections	172
B.	35 U.S.C. § 112 Rejections	173
C.	Obvious Double Patenting	173
D.	35 U.S.C. §§ 102 and 103 Rejections	173
(1)	Independent Claims 1, 10 and 16 and Trepagnier	173
(2)	Independent Claims 1, 10 and 16 and Hukkeri	179
XIV. Conclusion	183


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Applicant filed the instant reissue application 15/799,926 (“‘926 Reissue Application”) on 31 October 2017 for U.S. Application No. 14/668,452 (“‘452 Application”), filed 25 March 2015, now U.S. Patent No. 9,625,582 (“‘582 Patent”), issued 18 April 2017.
Thus, the Examiner concludes that for examination purposes the instant ‘926 Reissue Application claims a priority date of 25 March 2015.

Pertinent Prosecution History
As set forth supra, Applicant filed the application for the instant ‘926 Reissue Application on 31 October 2017. On 31 October 2017, Applicant’s filing included an Application Data Sheet (“Oct 2017 ADS”) to correct the inventorship of the ‘582 Patent. 
The Office issued a most recent Non-Final Office action on 07 January 2021 (“Jan 2021 Non-Final Office Action”). In particular, the Jan 2021 Final Office Action provided rejections 1
On 07 April 2021, the Office and Applicant had an interview (“April 2021 Interview”) discussing the Jan 2021 Non-Final Office Action (see Interview Summary mailed 12 April 2021 ("April 2021 Int Summary")).
On 07 May 2021, Applicant filed a Response to the May 2021 Final Office Action (“May 2021 Applicant Response”). The May 2021 Applicant Response contained: “Remarks,” and “Amendments to the Claims” (“May 2021 Claim Amendment”) including: thrice amended original claims 1, 10 and 16; once amended original claims 5, 8, 11 and 12; original claims 2-4, 6, 9, 13-15 and 18; previously presented new claims 19, 21 and 22; canceled new claim 20; and canceled original claims 7 and 17.

Claim Status
The Examiner finds that the claim status in the instant ‘926 Reissue Application is as follows:
Claim(s) 1, 10 and 16			(Original and thrice amended)
Claim(s) 5, 8, 11 and 12		(Original and once amended)
Claim(s) 2-4, 6, 9, 13-15 and 18	(Original)
Claim(s) 7 and 17			(Original and canceled)
Claim(s) 19, 21 and 22		(New and previously presented)


Thus, the Examiner concludes that claims 1-6, 8-16, 18, 19, 21 and 22 are pending (“Pending Claims”) in the instant ‘926 Reissue Application. Claims 1-6, 8-16, 18, 19, 21 and 22 are examined (“Examined Claims”).

Reissue Requirements
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions. 
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which the ‘582 Patent is or was involved. These proceedings would include interferences, reissues, reexaminations, post-grant proceedings and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

NOT the same as for non-provisional applications. See MPEP §§ 1413 and 1453. Reissue application amendments must comply with 37 CFR 1.173, while non-provisional application amendments must comply with 37 CFR 1.173. Particularly, 
 	Manner of making amendments under 37 CFR 1.173:  

All markings (underlining and bracketing) are made relative to the original patent text, 37 CFR 1.173(g) (and not relative to the prior amendment).

For amendments to the abstract, specification and claims, the deleted matter must be enclosed in brackets, and the added matter must be underlined. See 37 CFR 1.173(d).

For amendments to the drawings, any changes to a patent drawing must be submitted as a replacement sheet of drawings which shall be an attachment to the amendment document. Any replacement sheet of drawings must be in compliance with § 1.84 and shall include all of the figures appearing on the original version of the sheet, even if only one figure is amended. Amended figures must be identified as "Amended," and any added figure must be identified as "New." In the event that a figure is canceled, the figure must be surrounded by brackets and identified as "Canceled." All changes to the drawing(s) shall be explained, in detail, beginning on a separate sheet accompanying the papers including the amendment to the drawings. See 37 CFR 1.173(d)(3).

The Examiner further notes that all amendments to the instant ‘926 Reissue Application must comply with 37 CFR 1.173(b)-(g).

Claim Objections
Claim 1 is objected to because of the following informalities:  “a controller comprising a one or more processors…” in line 12, respectively, should read – a controller comprising one or more processors… –.  Appropriate correction is required.

Claim Interpretation
Lexicographic Definitions
After careful review of the original specification, the prosecution history, and unless expressly noted otherwise by the Examiner, the Examiner finds that he is unable to locate any lexicographic definitions (either express or implied) with reasonable clarity, deliberateness, and precision. Because the Examiner is unable to locate any lexicographic definitions with reasonable clarity, deliberateness, and precision, the Examiner concludes that Applicant is not his/her own lexicographer. See MPEP §2111.01 IV.

35 U.S.C. § 112 6th Paragraph
Additionally, the Examiner finds that because the generic placeholder “controller” of the Examined Claims is modified by sufficient structure, material, or acts for performing the claimed function, the Examined Claims fail Prong (C) as set forth in MPEP § 2181. Specifically, the Examiner finds that the controller of claims 1-5, 6, 8, 9, 19-21 is further modified by sufficient structure including a computer system and computer readable memory with instructions thereon.
Because the twenty (20) Examined Claims fail Prong (C) as set forth in MPEP § 2181 I., the Examiner concludes that all Examined Claims do not invoke 35 U.S.C. §112, 6th paragraph. See also Ex parte Miyazaki, 89 USPQ2d 1207, 1215-16 (B.P.A.I. 2008)(precedential).

Claim Rejections - 35 USC § 112
35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10-15, 16, 18 and 22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
With respect to the limitation of claim 10, the Examiner finds that recitations to:
based on the given distance being greater than a first threshold distance and less than a second threshold distance, wherein the second threshold distance is different than the first threshold distance, detecting the object based on the first data from the first LIDAR;

based on the given distance being greater than the second threshold distance, detecting the object based on the second data from the second LIDAR; and 

based on the given distance being less than the first threshold distance, detecting the object based on the third data from the third LIDAR

(May 2021 Claim Amendment, claim 10; emphasis added) are insufficiently described in the original specification. The Examiner finds that “a specification cannot always support expansive claim language and satisfy the requirements of 35 U.S.C. 112 ‘[merely by clearly describing one embodiment of the thing claimed.’ LizardTech v. Earth Resource Mapping, Inc., 424 F.3d 1336, 1346, 76 USPQ2d 1731, 1733 (Fed. Cir. 2005).” (See MPEP § 2163 II.3.ii). First, the Examiner finds insufficient support for the claim requirement in c.20, ll. 31-53 and original claims 11 and tracks an object based on the first data from the first LIDAR based on the given distance being greater than a first threshold and less than a second threshold, wherein the second threshold distance is different than the first threshold distance; 2) tracks an object based on the second data from the second LIDAR based on the given distance being greater than the second threshold; and 3) tracks an object based on the third data from the third LIDAR based on the given distance being less than the first threshold. (‘582 Patent at c.26, l.10, c.27, l.38; emphasis on c.27, ll.1-28; see Figure 7; and original claim 12). However, while the ‘582 Patent provides disclosure to tracking an object based on the data, the Examiner finds that: the first data from the first LIDAR based on the given distance being greater than a first threshold and less than a second threshold, wherein the second threshold distance is different than the first threshold distance; the second data from the second LIDAR based on the given distance being greater than the second threshold; and the third data from the third LIDAR based on the given distance being less than the first threshold are not utilized to detect an object. (Emphasis added).
Thus, as such, the Examiner concludes that there is insufficient indication in the specification that Applicant had possession of an apparatus and method for operating a vehicle based on the scans of an environment from multiple LIDARs on the vehicle that: 1) detects an object based on the first data from the first LIDAR based on the given distance being greater than a first threshold and less than a second threshold, wherein the second threshold distance is different than the first threshold distance; 2) detects an object based on the second data from the second LIDAR based on the given distance being greater than the second threshold; and 3) detects an object based on the third data from the third LIDAR based on the given distance being less than the first threshold.
Claims 11-15 and 22 are similarly rejected based on their dependency from independent claim 10, respectively.

With respect to the limitations of claim 16, the Examiner finds that recitation to “a controller comprising a computing system and computer readable memory, wherein the computer readable memory has stored thereon executable instructions that, upon execution by a computing system, cause the controller to…” are insufficiently described in the original specification. First, the Examiner finds insufficient support for the claim requirement in c.20, ll. 31-53 and c.4, ll.24-29 as indicated by Applicant. (See May 2021 Applicant Response at 15). In addition, the Examiner finds that the ‘582 Patent discloses a single controller/computer system comprising a processor(s) and computer readable memory, not a controller independent from a control system and memory as the claim requires. (See ‘582 Patent at c.20, ll.34-53; c.29, ll.54-56; c.23, ll.18-37; Figure 9). 
Thus, as such, the Examiner concludes that there is insufficient indication in the specification that Applicant had possession of “a controller comprising a computing system and computer readable memory, wherein the computer readable memory has stored thereon executable instructions that, upon execution by a computing system, cause the controller to….”
Claim 18 is similarly rejected based on their dependency from claim 16. 
The Examiner suggests Applicant amend claim 16 to correlate to what is disclosed in Figure 9 of the ‘582 Patent (i.e., “a controller comprising a processor and computer readable memory, wherein the computer readable memory has stored thereon executable instructions that, upon execution by the processor, cause the controller to…”). (Emphasis added.)

35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Independent claim 16 recites the limitation “a controller comprising a computing system and computer readable memory, wherein the computer readable memory has stored thereon executable instructions that, upon execution by a computing system, cause the controller to….” The Examiner finds it is unclear and indefinite to what exactly how many computer systems are required by the controller and/or to which “computer system” is executing the instructions. Further clarification is required to either further differentiate the “computer systems” or provide proper antecedent basis.
Claim 18 is similarly rejected based on their dependency from claim 16. 
The Examiner suggests Applicant amend claim 16 to correlate to what is disclosed in Figure 9 of the ‘582 Patent (i.e., “a controller comprising a processor and computer readable memory, wherein the computer readable memory has stored thereon executable instructions that, upon execution by the processor, cause the controller to…”). (Emphasis added.)

Claim Rejections – 35 U.S.C. § 251
New Matter
Claims 10-15, 16, 18 and 22 and the ‘926 Reissue Application, as a whole, are rejected under 35 U.S.C. 251 as being based upon new matter added to the patent for which reissue is sought. The added material which is not supported by the prior patent is as follows:
The Examiner finds that there is insufficient indication in the specification that Applicant had possession of: “a controller comprising a computing system and computer readable memory, wherein the computer readable memory has stored thereon executable instructions that, upon execution by a computing system, cause the controller to….” (See § VIII.A supra for further explanation).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp
U.S. Patent No. 9,778,364
Claims 1, 2, 5-9, 19 and 21
Claims 1, 2, 5-9, 19 and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11, 4, 13, 5, 6, 9, 9, 11 and 11, respectively, (“‘364 ODP Claims I”) of U.S. Patent No. 9,778,364 (“‘364 Patent”) in view of Trepagnier et al. (U.S. Patent No. 5,689,328) (“Trepagnier”) and Dowdall et al. (U.S. Publication No. 2013/0332061) (“Dowdall”).
Although the claims at issue are not identical, they are not patentably distinct from each other because the scopes of the pending claims 1, 2, 5-9, 19 and 21 are identical or similar and/or covered by the ‘364 ODP Claims I. For example, by comparing the pending claims 1, 2, 5-9, 19 and 21 and the ‘364 ODP Claims I shown below:
Group I Claims of ‘926 Reissue Application		Group I Claims of ‘364 Patent
Pending Claim 1:
1. A vehicle comprising:

one or more wheels positioned at a bottom side of the vehicle;

a first light detection and ranging device (LIDAR) positioned at a top side of the vehicle opposite to the bottom side, wherein the first LIDAR is rotatable by a first actuator and is configured to scan a 360 degree field-of-view (FOV) of an environment around the vehicle based on rotation of the first LIDAR about an axis, and wherein the first LIDAR has a first scanning resolution;

a second LIDAR movable by a second actuator and configured to scan a field-of-view (FOV) narrower than 360 degrees of the environment that extends away from the vehicle along a viewing direction of the second LIDAR, wherein the second LIDAR has a second scanning resolution that differs from the first scanning resolution; and

a controller comprising a computing system and computer readable memory, wherein the computer readable memory has stored thereon executable instructions that, upon execution by a computing system, cause the controller to operate the vehicle based on the scans of the environment by the first LIDAR and the second LIDAR, and wherein the controller is configured to adjust the viewing direction of the second LIDAR with the second actuator based on data received from the first LIDAR.


Pending Claim 2:
2. The vehicle of claim 1, wherein the second LIDAR is positioned adjacent to the first LIDAR at the top side of the vehicle.

Pending Claim 5:
5. The vehicle of claim 1, wherein the controller is configured to:

determine a three-dimensional (3D) representation of the environment based on data from the first LIDAR having the first scanning resolution;

identify a portion of the 3D representation for scanning by the second LIDAR; adjust the viewing direction of the second LIDAR with the second actuator to correspond to a particular FOV of the environment associated with the identified portion of the 3D representation; and

update the portion of the 3D representation to have the second scanning resolution of the second LIDAR based on given data from the second LIDAR.


Pending Claim 6:
6. The vehicle of claim 1, further comprising a third LIDAR positioned along a given side of the vehicle other than the top side, wherein the third LIDAR is configured to scan a FOV of the environment extending away from the given side, wherein the third LIDAR has a third scanning resolution, and wherein the controller is configured to operate the vehicle based also on the scan of the environment by the third LIDAR.



Pending Claim 8:
8. The vehicle of claim 6, wherein the controller is configured to:

detect an object in the environment based on the data from the first LIDAR; and identify the object based on given data from the third LIDAR having the third scanning resolution.


Pending Claim 9:
9. The vehicle of claim 8, wherein the controller is configured to:

based on the data from the first LIDAR, determine that a given distance between the object and the vehicle is less than a threshold distance; and

responsively obtain the given data from the third LIDAR to identify the object.


Pending Claim 19:
19. The vehicle of claim 1, wherein the first actuator comprises at least one of a motor, a pneumatic actuator, a hydraulic piston, a relay, a solenoid, or a piezoelectric actuator; and

wherein the second actuator comprises at least one of a motor, a pneumatic actuator, a hydraulic piston, a relay, a solenoid, or a piezoelectric actuator. 


Pending Claim 21:
21. The vehicle of claim 1, wherein upon execution of the executable instructions, the controller is configured to detect an object using scan data from the first LIDAR and not the second LIDAR and then adjust the viewing direction of the second LIDAR with the second actuator to view the object based on the scan data received from the first LIDAR. 



Patent Claim 1:
1. A vehicle comprising:

a first light detection and ranging device (LIDAR) that scans, according to a first scanning resolution, an environment around the vehicle based on rotation of the first LIDAR about an axis;

a second LIDAR that scans, according to a second scanning resolution different than the first scanning resolution, a field-of-view (FOV) of the environment extending away from the vehicle along a viewing direction of the second LIDAR; and

a controller that tracks an object in the environment using:

the first LIDAR, in response to the object being within a threshold distance to the vehicle, wherein the threshold distance is based on the first scanning resolution, and

the second LIDAR, in response to the object being at greater than the threshold distance to the vehicle.

Patent Claim 2:
2. The vehicle of claim 1, wherein the threshold distance is a first threshold distance, wherein the controller using the first LIDAR to track the object is further in response to the object being at greater than a second threshold distance to the vehicle, and wherein the second threshold distance is based on a mounting position of the first LIDAR on the vehicle.


Patent Claim 3:
3. The vehicle of claim 2, wherein the mounting position of the first LIDAR is at a top side of the vehicle.


Patent Claim 4:
4. The vehicle of claim 3, wherein the second LIDAR is also positioned at the top side of the vehicle adjacent to the first LIDAR.


Patent Claim 5:
5. The vehicle of claim 3, further comprising:

a third LIDAR that scans a given FOV of the environment extending away from a given side of the vehicle different than the top side, wherein the controller tracks the object using the third LIDAR in response to the object being within the second threshold distance to the vehicle.


Patent Claim 6:
6. The vehicle of claim 5, further comprising a rear-view mirror, wherein the third LIDAR is mounted to the rear-view mirror.


Patent Claim 7:
7. The vehicle of claim 5, wherein the third LIDAR scans the given FOV according to a third scanning resolution different than the first scanning resolution and the second scanning resolution.


Patent Claim 8:
8. The vehicle of claim 7, wherein the controller detects the object using the first LIDAR, and wherein the controller identifies the object detected by the first LIDAR using the third LIDAR based on at least the third LIDAR having the third scanning resolution.


Patent Claim 9:
9. The vehicle of claim 8, wherein the controller determines that a given distance between the object and the vehicle is less than the second threshold distance based on data from the first LIDAR, and wherein the controller responsively uses the third LIDAR to identify the object.


Patent Claim 10:
10. The vehicle of claim 1, wherein the controller detects the object using the first LIDAR, and wherein the controller identifies the object using the second LIDAR based on at least the second scanning resolution of the second LIDAR.


Patent Claim 11:
11. The vehicle of claim 10, wherein the controller, in response to detecting the object using the first LIDAR, adjusts the viewing direction of the second LIDAR toward a position of the detected object in the environment.


Patent Claim 12:
12. The vehicle of claim 1, wherein the controller determines, based on first data from the first LIDAR, a three-dimensional (3D) representation of the environment having the first scanning resolution, and wherein the controller modifies a portion of the 3D representation to have the second scanning resolution of the second LIDAR based on second data from the second LIDAR.


Patent Claim 13:
13. The vehicle of claim 12, herein the controller identifies a portion of the 3D representation indicative of the object, wherein the controller adjusts the viewing direction of the second LIDAR to a particular FOV that corresponds to the identified portion of the 3D representation, and wherein the controller obtains the second data based on the adjustment of the viewing direction.


Patent Claim 18:
18. A method comprising:

scanning, via a first light detection and ranging device (LIDAR) that rotates about an axis, according to a first scanning resolution of the first LIDAR, an environment around a vehicle;

scanning, via a second LIDAR, according to a second scanning resolution of the second LIDAR different than the first scanning resolution, a field-of-view (FOV) of the environment that extends away from the vehicle along a viewing direction of the second LIDAR;

tracking an object in the environment using the first LIDAR in response to the object being within a threshold distance to the vehicle, wherein the threshold distance is based on the first scanning resolution; and

tracking the object using the second LIDAR in response to the object being at greater than the threshold distance to the vehicle.



The Examiner finds that claims 1, 2, 5-9, 19 and 21 of the ‘926 Reissue Application have essentially the same claim requirements as the ‘364 ODP Claims I, just somewhat broader and narrower. (See comparison above). In addition, where claims 1, 2, 5-9, 19 and 21 of the ‘926 Reissue Application and the ‘364 ODP Claims I are not exactly the same, the Examiner finds that claims 1, 2, 5-9, 19 and 21 of the ‘926 Reissue Application would be obvious variants to one of ordinary skill in the art based on engineering expediency of the ‘364 ODP Claims I.
With respect to claims 1 and 21, the Examiner finds that the ‘364 ODP Claims I disclose all the limitations, as set forth above, except for specifically calling for 
A vehicle comprising one or more wheels positioned at a bottom side of the vehicle (claim 1); 

a first LIDAR rotatable by a first actuator configured to scan a 360 degree field-of-view (FOV) … positioned at a top side of the vehicle opposite to the bottom side (claim 1); 

a second LIDAR movable by a second actuator and configured to scan a field-of-view (FOV) narrower than 360 degrees (claim 1); 

a controller comprising a computing system and computer readable memory, wherein the computer readable memory has stored thereon executable instructions that, upon execution by a computing system, cause the controller to operate the vehicle based on the scans of the environment by the first LIDAR and the second LIDAR, and to adjust the viewing direction of the second LIDAR with the second actuator based on data received from the first LIDAR (claim 1);

wherein the first actuator comprises at least one of a motor, a pneumatic actuator, a hydraulic piston, a relay, a solenoid, or a piezoelectric actuator, and
wherein the second actuator comprises at least one of a motor, a pneumatic actuator, a hydraulic piston, a relay, a solenoid, or a piezoelectric actuator (claim 19); and

wherein the second actuator is configured to move the second LIDAR device by rotating the second LIDAR device within a given range of angles 

wherein upon execution of the executable instructions, the controller is configured to detect an object using scan data from the first LIDAR and not the second LIDAR and then adjust the viewing direction of the second LIDAR with the second actuator to view the object based on the scan data received from the first LIDAR (claim 21).

However, a vehicle comprising one or more wheels positioned at a bottom side of the vehicle; a first LIDAR rotatable by a first actuator/motor and positioned at a top side of the vehicle opposite to the bottom side; a second LIDAR movable by a second actuator/motor within a given range of angles; and a controller comprising a computing system and computer readable memory, wherein the computer readable memory has stored thereon executable instructions that,  operate the vehicle based on the scans of the environment by the first LIDAR and the second LIDAR, and adjust the viewing direction of the second LIDAR; and the controller being configured to detect an object using scan data from the first LIDAR and not the second LIDAR and then adjust the viewing direction of the second LIDAR with the second actuator to view the object based on the scan data received from the first LIDAR is known in the art. The Examiner finds that Trepagnier, for example, teaches a vehicle 10 including one or wheels positioned at the bottom side of the vehicle 10. (Trepagnier at c.3, ll.47-64; c.21, ll.18-27; c.27, ll.32-44; see Figures 1A, 1B, 7A, 7B). The Examiner finds that Trepagnier teaches a first and second LIDAR (first and second LIDAR image sensors 8) positioned at the top side of the vehicle 10. (Trepagnier at c.3, l.47 – c.5, l.27; c.14, l.30 – c.16, l.63; see Figures 7A, 7B). The Examiner finds that Trepagnier teaches both the first and second LIDAR (first and second LIDAR image sensors 8) being rotatable/movable by a motor 30 (id. at c.6, l.23 – c.7, l.39; see Figures 3-4) and configured to scan an environment based on rotation of the first and second LIDAR (first and second LIDAR image sensors 8). (Id. at c.14, l.30 – c.16, l.63 2; see Figures 1B, 3, 4, 7A, 7B). The Examiner finds that Trepagnier teaches the motor 30 capable of panning in a range of 1 to 270 degrees. (Id. at c.5, ll.23-27). , the Examiner finds that Trepagnier discloses a computer system 1201 in which a processor 24/1203 executes program instructions stored on memory (i.e., 1204, 1207, 1208). (Trepagnier at Abstract; c.17, l.22 – c.19, l.5; c.19, ll.45-52; see Figure 8). The Examiner finds that Trepagnier discloses the processor 24 controlling the various units of the LIDAR image sensors 8 in order to determine obstacles and provide information to allow for autonomous vehicle control to avoid the determined obstacles. (Trepagnier at c.3, l.65 – c.4, l.45; c.5, ll.15-62; c.6, l.23-63; c.7, ll.11-Trepagnier discloses the processor 24 controlling the “angular sectors” that are scanned by the respective LIDAR image sensors 8 based upon at least an identified obstacle location, a projected path of the vehicle, and an identified priority sector in which an obstacle has been identified. (Id. at c.13, ll.24-31; c.14, l.30 – c.15, l.9; c.16, ll.31-63). The Examiner finds that Trepagnier discloses the processor 24 dynamically adjusting the angular sectors each respective LIDAR image sensor 8 is scanning to ensure that both the projected path is scanned and the high threat obstacles are tracked. (Id.) The Examiner finds that Trepagnier discloses the processor 24 controlling both the rotating mirror 26 and the motor 30 in order for each respective LIDAR image sensor 8 to acquire the desired angular sectors for their mandatory respective scans. (Id. at c.3, l.65 – c.4, l.45; c.6, l.23 – c.7, l.39). Specifically, the Examiner finds that Trepagnier discloses an embodiment in which the processor 24 controlling LIDAR image sensors 8 to scan the front of the vehicle. (Id. at c.14, ll.50-64; c.16, ll.31-44; c.19, ll.45-52; c.19, l.53 – c.20, l.2). The Examiner finds that Trepagnier discloses the processor 24 detecting an obstacle from the respective LIDAR image sensors 8 (i.e., one, two, or all three respective LIDAR image sensors 8), and based upon said detection, adjusting the viewing angular sector of one of the respective LIDAR image sensors 8 (i.e., first, second, or third respective LIDAR image sensors 8) to the location of the obstacle to ensure the obstacle is properly scanned. (Id.)
The Examiner finds that that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate the vehicle having one or wheels to provide effective transportation of the vehicle in a timely manner from and to various locations as described in Trepagnier in the vehicle of the‘364 ODP Claims I. A person of ordinary skill in the 
The Examiner finds that that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate a first LIDAR rotatable by a first actuator/motor and positioned at a top side of the vehicle opposite to the bottom side; a second LIDAR movable by a second actuator/motor within a given range of angles; and a controller comprising a computing system and computer readable memory, wherein the computer readable memory has stored thereon executable instructions that, upon execution by a computing system, cause the controller to operate the vehicle based on the scans of the environment by the first LIDAR and the second LIDAR, and adjust the viewing direction of the second LIDAR; and the controller being configured to detect an object using scan data from the first LIDAR and not the second LIDAR and then adjust the viewing direction of the second LIDAR with the second actuator to view the object based on the scan data received from the first LIDAR as described in Trepagnier in the vehicle of the‘364 ODP Claims I. A person of ordinary skill in the art would be motivated to incorporate a first LIDAR rotatable by a first actuator/motor and positioned at a top side of the vehicle opposite to the bottom side; a second LIDAR movable by a second actuator/motor within a given range of angles; and a controller comprising a computing system and computer readable memory, wherein the computer readable memory has stored thereon executable instructions that, upon execution by a computing system, cause the controller to operate the vehicle based on the scans of the environment by the first LIDAR and the second LIDAR, and adjust the viewing direction of the second LIDAR; and the controller being configured to detect an object using scan data from the first LIDAR and not the second LIDAR Id. at c.3, l.65 – c.4, l.45; c.5, ll.15-62; c.6, l.23-63; c.7, ll.11-39; c.10, l.28 – c.11, l.5; c.12, l.29-60; ; c.13, ll.3-9; c.13, l.24 – c.16, l.63; c.17, l.22 – c.21, l.14; c.22, ll.12-30; c.23, ll.25-32; c.25, ll.7-26; c.27, ll.33-44; c.28., ll.4-20; c.29, ll.7-17). In other words, such a modification would have provided a vehicle with a navigation and control system for autonomous driving.

Similarly, a vehicle collision avoidance system comprising a first LIDAR being configured to scan a full 360 degree environment and a second LIDAR being configured to scan a narrower field of view than the first LIDAR sensor is known in the art. The Examiner finds that Dowdall, for example, teaches a vehicle 200 operating in an autonomous mode utilizing a LIDAR sensor unit 202 on the top of a vehicle that can include one or more LIDARs as part of the sensor unit 202. (Dowdall at Abstract; ¶¶ 0006-0007, 0057-0058). The Examiner finds that Dowdall teaches the sensor unit 202 including one or more movable mounts that could be operated to adjust the orientation of one or more sensors in the sensor unit 202. (Id.) The Examiner finds that Dowdall teaches a movable mount could include a rotating platform so that sensors can obtain information from each direction around the vehicle 2003; and in another embodiment a movable mount can be movable in a scanable fashion so as to capture information within a particular range of angle and/or azimuths4. (Id.). The Examiner finds that the phrases Dowdall’s disclosure to multiple LIDAR sensors with each having their own movable mount leads one of ordinary skill in to the art to the conclusion that at least one sensor may be configured to scan a full 360 degree FOV environment (i.e., a rotating platform so that sensors can obtain information from each direction around the vehicle) and at least another sensor may be configured to scan a FOV less than 360 degrees (i.e., can be movable in a scanable fashion so as to capture information within a particular range of angle and/or azimuths).
The Examiner finds that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate a first LIDAR being configured to scan a full 360 degree environment and a second LIDAR being configured to scan a narrower field of view than the first LIDAR as described in Dowdall in the vehicle of ‘364 ODP Claims I and Trepagnier. 
A person of ordinary skill in the art would be motivated to provide a first LIDAR being configured to scan a full 360 degree environment and a second LIDAR being configured to scan a narrower field of view than the first LIDAR, since it provide a mechanism to collect data from a plurality of obstacles and properly classify the obstacles. (Id. at ¶¶ 0007, 0081-0084). In other words, such a modification would have provide a more accurate and sensitive way to classify and differentiate obstacles, thereby inherently increasing the operational efficiency.
This combination of references also satisfies at least rationale C identified by the Supreme Court in KSR International Co. v. Teleflex Inc.,  550  U.S. 398, 82 USPQ2d 1385, 1395-97 (2007): "Use of known technique to improve similar devices (methods, or products) in Graham factual inquiry for supporting a finding of obviousness based on this rationale are provided below:
(1)  A finding that the prior art (‘364 ODP Claims I and Trepagnier) contained a “base” device (an autonomous vehicle obstacle detection control system) upon which the claimed invention can be seen as an “improvement” for including a first LIDAR mounted on a rotating platform to obtain information from each direction around the vehicle and a second LIDAR on a movable mount to capture information within a particular range of angle and/or azimuths in order to simultaneously collect data from a plurality of obstacles and properly classify the obstacles.

(2)  A finding that the prior art (Dowdall) contained a "comparable" device (an autonomous vehicle obstacle detection control system) that has been improved in the same way as the claimed invention, i.e. the Dowdall autonomous mode obstacle detection system utilizes a first LIDAR mounted on a rotating platform to obtain information from each direction around the vehicle and a second LIDAR on a movable mount to capture information within a particular range of angle and/or azimuths in order to carry out a new automated obstacle detection function of classifying and/or differentiating of obstacles for autonomous vehicle obstacle detection.

(3)  A finding that one of ordinary skill in the art could have applied the known “improvement” technique in the same way to the “base” device (the‘364 ODP Claims I and Trepagnier autonomous vehicle obstacle detection control system) and the results would have been predictable to one of ordinary skill in the art. Here, because the ‘364 ODP Claims I and Trepagnier indicates that the autonomous vehicle obstacle detection control system can be used for automated classifying and/or differentiating of obstacles to provide a controlled driving environment and Dowdall teaches a manner for improving this, the results would be predictable. In other words, the Dowdall successful implementation or providing obstacle detection including a first LIDAR mounted on a rotating platform to obtain information from each direction around the vehicle and a second LIDAR on a movable mount to capture information within a particular range of angle and/or azimuths proves that the implementation is both successful and entirely predictable. In the‘364 ODP Claims I and Trepagnier, autonomous vehicle obstacle detection control system modified according to Dowdall would be capable of incorporating a first LIDAR mounted on a rotating platform to obtain information from each direction around the vehicle and a second LIDAR on a movable mount to capture information within a particular range of angle and/or azimuths of Dowdall to carry out the function of classifying and/or differentiating of obstacles for autonomous vehicle obstacle detection, as evidenced by the success in the Dowdall voice autonomous vehicle obstacle detection control system.

(4)  Whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness. There are not additional findings necessary, here.

Dowdall. Accordingly, one of ordinary skill in the art would have been capable of applying this known “improvement” technique in the same manner to the prior art autonomous vehicle obstacle detection control system of the‘364 ODP Claims I and Trepagnier and the results would have been predictable to one of ordinary skill in the art, namely, one skilled in the art would have readily recognized that providing a classifying and/or differentiating of obstacles for autonomous vehicle obstacle detection including a first LIDAR mounted on a rotating platform to obtain information from each direction around the vehicle and a second LIDAR on a movable mount to capture information within a particular range of angle and/or azimuths in ‘364 ODP Claims I and Trepagnier would positively provide a means to carry out, in addition to autonomous vehicle automated obstacle detection, a new function of classifying and/or differentiating of obstacles for autonomous vehicle obstacle detection, since such functionality is taught to be highly desirable by Dowdall, as set forth above.
Thus, the rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices (methods, or products) has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known KSR noted that if the actual application of the technique would have been beyond the skill of one of ordinary skill in the art, then using the technique would not have been obvious. KSR, 550 U.S. at 398, 82 USPQ2d at 1396. If any of these findings cannot be made, then this rationale cannot be used to support a conclusion that the claim would have been obvious to one of ordinary skill in the art.

Claims 3 and 4
Claims 3 and 4 are rejected on the ground of nonstatutory double patenting as being unpatentable over the ‘364 ODP Claims I of the ‘364 Patent and Trepagnier et al. (U.S. Patent No. 5,689,328) (“Trepagnier”) and Dowdall et al. (U.S. Publication No. 2013/0332061) (“Dowdall”) as applied to claims 1, 2, 5-9, 19 and 21 above, and further in view of in view of Katayama (U.S. Patent No. 5,689,328).5 

Claims 16 and 18
Claims 16 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11, respectively, (“‘364 ODP Claims II”) of the ‘364 Patent in view of Trepagnier et al. (U.S. Patent No. 5,689,328) (“Trepagnier”), Dowdall et al. (U.S. Publication No. 2013/0332061) (“Dowdall”), Yu et al. (U.S. Publication No. 2015/0006005) (“Yu‘005”), Newman et al. (International Publication No. WO 2014/128498) (“Newman‘498”).
‘364 ODP Claims II. For example, by comparing the pending claims 16 and 18 and the ‘364 ODP Claims II shown below:
Group II Claims of ‘926 Reissue Application		Group II Claims of ‘364 Patent
Pending Claim 16:
16. A vehicle comprising:

four wheels positioned at a bottom side of the vehicle;

a dome-shaped housing positioned at a top side of the vehicle opposite to the bottom side;

a first light detection and ranging device (LIDAR) disposed within the dome-shaped housing, wherein the first LIDAR is rotatable by a first actuator and is configured to scan a 360 degree field-of-view (FOV) of an environment around the vehicle based on rotation of the first LIDAR about an axis, and wherein the first LIDAR has a first scanning resolution;

a second LIDAR disposed within the dome-shaped housing and positioned between the first LIDAR and the top side of the vehicle, wherein the second LIDAR is movable by a second actuator and is configured to scan a field-of-view (FOV) narrower than 360 degrees of the environment that extends away from the vehicle along a viewing direction of the second LIDAR, and wherein the second LIDAR has a second scanning resolution that is higher than the first scanning resolution; and

a controller comprising a computing system and computer readable memory, wherein the computer readable memory has stored thereon executable instructions that, upon execution by a computing system, cause the controller to operate the vehicle based on the scans of the environment by the first LIDAR and the second LIDAR, and wherein the controller is configured to adjust the viewing direction of the second LIDAR with the second actuator based on data received from the first LIDAR.
.


Pending Claim 18:
18. A vehicle of claim 16, wherein the dome-shaped housing comprises:

a light filter shaped to enclose the first LIDAR and the second LIDAR, wherein the light filter is configured to allow light within a wavelength range to propagate through the light filter, wherein the first LIDAR is configured to emit light having a first wavelength within the wavelength range, and wherein the second LIDAR is configured to emit light having a second wavelength within the wavelength range; and

a dividing structure disposed within the dome-shaped housing and positioned between the first LIDAR and the second LIDAR.

Patent Claim 1:
1. A vehicle comprising:

a first light detection and ranging device (LIDAR) that scans, according to a first scanning resolution, an environment around the vehicle based on rotation of the first LIDAR about an axis;

a second LIDAR that scans, according to a second scanning resolution different than the first scanning resolution, a field-of-view (FOV) of the environment extending away from the vehicle along a viewing direction of the second LIDAR; and

a controller that tracks an object in the environment using:

the first LIDAR, in response to the object being within a threshold distance to the vehicle, wherein the threshold distance is based on the first scanning resolution, and

the second LIDAR, in response to the object being at greater than the threshold distance to the vehicle.


Patent Claim 10:
The vehicle of claim 1, wherein the controller detects the object using the first LIDAR, and wherein the controller identifies the object using the second LIDAR based on at least the second scanning resolution of the second LIDAR.


Patent Claim 11:
11. The vehicle of claim 10, wherein the controller, in response to detecting the object using the first LIDAR, adjusts the viewing direction of the second LIDAR toward a position of the detected object in the environment.



The Examiner finds that claims 16 and18 of the ‘926 Reissue Application have essentially the same claim requirements as the ‘364 ODP Claims II, just somewhat broader and narrower. (See comparison above). In addition, where claims 16 and 18 of the ‘926 Reissue Application and the ‘364 ODP Claims II are not exactly the same, the Examiner finds that claims 16 and 18 of the ‘926 Reissue Application would be obvious variants to one of ordinary skill in the art based on engineering expediency of the ‘364 ODP Claims II.
With respect to the limitations claim 16, the Examiner finds that the ‘364 ODP Claims II disclose all the limitations, as set forth above, except for specifically calling for 
A vehicle comprising four wheels positioned at a bottom side of the vehicle; 

a dome-shaped housing positioned at a top side of the vehicle opposite to the bottom side;… a first LIDAR disposed within the dome-shaped housing and rotatable by a first actuator configured to scan a 360 degree field-of-view (FOV) … and a second LIDAR movable by a second actuator configured to scan a field-of-view (FOV) narrower than 360 degrees and disposed within the dome-shaped housing and positioned between the first LIDAR and the top side of the vehicle; and

a controller comprising a computing system and computer readable memory, wherein the computer readable memory has stored thereon executable instructions that, upon execution by a computing system, cause the controller to operate the vehicle based on the scans of the environment by the first LIDAR and the second LIDAR, and wherein the controller is configured to adjust the viewing direction of the second LIDAR with the second actuator based on data received from the first LIDAR.


However, a vehicle comprising one or more wheels positioned at a bottom side of the vehicle; a first LIDAR rotatable by a first actuator/motor and positioned at a top side of the vehicle opposite to the bottom side; a second LIDAR movable by a second actuator/motor; and a controller comprising a computing system and computer readable memory, wherein the computer readable memory has stored thereon executable instructions that, upon execution by a computing system, cause the controller to operate the vehicle based on the scans of the environment by the first LIDAR and the second LIDAR, and adjust the viewing direction of the second LIDAR is known in the art. The Examiner finds that Trepagnier, for example, teaches a vehicle 10 including one or wheels positioned at the bottom side of the vehicle 10. (Trepagnier Trepagnier teaches a first and second LIDAR (first and second LIDAR image sensors 8) positioned at the top side of the vehicle 10. (Trepagnier at c.3, l.47 – c.5, l.27; c.14, l.30 – c.16, l.63; see Figures 7A, 7B). The Examiner finds that Trepagnier teaches both the first and second LIDAR (first and second LIDAR image sensors 8) being rotatable/movable by a motor 30 (id. at c.6, l.23 – c.7, l.39; see Figures 3-4) and configured to scan an environment based on rotation of the first and second LIDAR (first and second LIDAR image sensors 8). (Id. at c.14, l.30 – c.16, l.63 6; see Figures 1B, 3, 4, 7A, 7B). The Examiner finds that Trepagnier teaches the motor 30 capable of panning in a range of 1 to 270 degrees. (Id. at c.5, ll.23-27). , the Examiner finds that Trepagnier discloses a computer system 1201 in which a processor 24/1203 executes program instructions stored on memory (i.e., 1204, 1207, 1208). (Trepagnier at Abstract; c.17, l.22 – c.19, l.5; c.19, ll.45-52; see Figure 8). The Examiner finds that Trepagnier discloses the processor 24 controlling the various units of the LIDAR image sensors 8 in order to determine obstacles and provide information to allow for autonomous vehicle control to avoid the determined obstacles. (Trepagnier at c.3, l.65 – c.4, l.45; c.5, ll.15-62; c.6, l.23-63; c.7, ll.11-39; c.10, l.28 – c.11, l.5; c.12, l.29-60; ; c.13, ll.3-9; c.13, l.24 – c.16, l.63; c.17, l.22 – c.21, l.14; c.22, ll.12-30; c.23, ll.25-32; c.25, ll.7-26; c.27, ll.33-44; c.28., ll.4-20; c.29, ll.7-17; see Figures 2-13). The Examiner finds that Trepagnier discloses the processor 24 controlling the “angular sectors” that are scanned by the respective LIDAR image sensors 8 based upon at least an identified obstacle location, a projected path of the vehicle, and an identified priority sector in which an obstacle has been identified. (Id. at c.13, ll.24-31; c.14, l.30 – c.15, l.9; c.16, ll.31-63). The Examiner finds that Trepagnier discloses the processor 24 dynamically adjusting the angular sectors each 8 is scanning to ensure that both the projected path is scanned and the high threat obstacles are tracked. (Id.) The Examiner finds that Trepagnier discloses the processor 24 controlling both the rotating mirror 26 and the motor 30 in order for each respective LIDAR image sensor 8 to acquire the desired angular sectors for their mandatory respective scans. (Id. at c.3, l.65 – c.4, l.45; c.6, l.23 – c.7, l.39). Specifically, the Examiner finds that Trepagnier discloses an embodiment in which the processor 24 controlling LIDAR image sensors 8 to scan the front of the vehicle. (Id. at c.14, ll.50-64; c.16, ll.31-44; c.19, ll.45-52; c.19, l.53 – c.20, l.2). The Examiner finds that Trepagnier discloses the processor 24 detecting an obstacle from the respective LIDAR image sensors 8 (i.e., one, two, or all three respective LIDAR image sensors 8), and based upon said detection, adjusting the viewing angular sector of one of the respective LIDAR image sensors 8 (i.e., first, second, or third respective LIDAR image sensors 8) to the location of the obstacle to ensure the obstacle is properly scanned. (Id.)
The Examiner finds that that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate the vehicle having one or wheels to provide effective transportation of the vehicle in a timely manner from and to various locations as described in Trepagnier in the vehicle of the‘364 ODP Claims II. A person of ordinary skill in the art would be motivated to incorporate the vehicle having one or wheels, since it provides a mechanism to provide effective transportation of the vehicle in a timely manner from and to various locations.
The Examiner finds that that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate a first LIDAR rotatable by a first actuator/motor and positioned at a top side of the vehicle opposite to the bottom side; a second LIDAR movable by a second actuator/motor within a given range of angles; and a controller Trepagnier in the vehicle of the‘364 ODP Claims II. A person of ordinary skill in the art would be motivated to incorporate a first LIDAR rotatable by a first actuator/motor and positioned at a top side of the vehicle opposite to the bottom side; a second LIDAR movable by a second actuator/motor within a given range of angles; and a controller comprising a computing system and computer readable memory, wherein the computer readable memory has stored thereon executable instructions that, upon execution by a computing system, cause the controller to operate the vehicle based on the scans of the environment by the first LIDAR and the second LIDAR, and adjust the viewing direction of the second LIDAR, since it provides a mechanism to determine obstacles and provide information to allow for autonomous vehicle control to avoid the determined obstacles. (Id.) In other words, such a modification would have provided a vehicle with a navigation and control system for autonomous driving.

Similarly, a vehicle collision avoidance system comprising a first LIDAR being configured to scan a full 360 degree environment and a second LIDAR being configured to scan a narrower field of view than the first LIDAR sensor is known in the art. The Examiner finds that Dowdall, for example, teaches a vehicle 200 operating in an autonomous mode utilizing a LIDAR sensor unit 202 on the top of a vehicle that can include one or more LIDARs as part of the sensor unit 202. (Dowdall at Abstract; ¶¶ 0006-0007, 0057-0058). The Examiner finds that Dowdall teaches the sensor unit 202 including one or more movable mounts that could be operated to adjust the orientation of one or more sensors in the sensor unit 202. (Id.) The Examiner finds that Dowdall teaches a movable mount could include a rotating platform so that sensors can obtain information from each direction around the vehicle 2007; and in another embodiment a movable mount can be movable in a scanable fashion so as to capture information within a particular range of angle and/or azimuths8. (Id.). The Examiner finds that the phrases “could be operated to,” “could include a rotating platform” and “can be movable in a scanable fashion” are equivalent to “configured to.” From this perspective, the Examiner finds that Dowdall’s disclosure to multiple LIDAR sensors with each having their own movable mount leads one of ordinary skill in to the art to the conclusion that at least one sensor may be configured to scan a full 360 degree FOV environment (i.e., a rotating platform so that sensors can obtain information from each direction around the vehicle) and at least another sensor may be configured to scan a FOV less than 360 degrees (i.e., can be movable in a scanable fashion so as to capture information within a particular range of angle and/or azimuths).
The Examiner finds that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate a first LIDAR being configured to scan a full 360 degree environment and a second LIDAR being configured to scan a narrower field of view than the first LIDAR as described in Dowdall in the vehicle of ‘364 ODP Claims II and Trepagnier. 
A person of ordinary skill in the art would be motivated to provide a first LIDAR being configured to scan a full 360 degree environment and a second LIDAR being configured to scan a narrower field of view than the first LIDAR, since it provide a mechanism to collect data from Id. at ¶¶ 0007, 0081-0084). In other words, such a modification would have provide a more accurate and sensitive way to classify and differentiate obstacles, thereby inherently increasing the operational efficiency.

This combination of references also satisfies at least rationale C identified by the Supreme Court in KSR International Co. v. Teleflex Inc.,  550  U.S. 398, 82 USPQ2d 1385, 1395-97 (2007): "Use of known technique to improve similar devices (methods, or products) in the same way." (See MPEP 2143.) The elements of the Graham factual inquiry for supporting a finding of obviousness based on this rationale are provided below:
(1)  A finding that the prior art (‘364 ODP Claims II and Trepagnier) contained a “base” device (an autonomous vehicle obstacle detection control system) upon which the claimed invention can be seen as an “improvement” for including a first LIDAR mounted on a rotating platform to obtain information from each direction around the vehicle and a second LIDAR on a movable mount to capture information within a particular range of angle and/or azimuths in order to simultaneously collect data from a plurality of obstacles and properly classify the obstacles.

(2)  A finding that the prior art (Dowdall) contained a "comparable" device (an autonomous vehicle obstacle detection control system) that has been improved in the same way as the claimed invention, i.e. the Dowdall autonomous mode obstacle detection system utilizes a first LIDAR mounted on a rotating platform to obtain information from each direction around the vehicle and a second LIDAR on a movable mount to capture information within a particular range of angle and/or azimuths in order to carry out a new automated obstacle detection function of classifying and/or differentiating of obstacles for autonomous vehicle obstacle detection.

(3)  A finding that one of ordinary skill in the art could have applied the known “improvement” technique in the same way to the “base” device (the‘364 ODP Claims II and Trepagnier autonomous vehicle obstacle detection control system) and the results would have been predictable to one of ordinary skill in the art. Here, because the ‘364 ODP Claims II and Trepagnier indicates that the autonomous vehicle obstacle detection control system can be used for automated classifying and/or differentiating of obstacles to provide a controlled driving environment and Dowdall teaches a manner for improving this, the results would be predictable. In other words, the Dowdall successful implementation or providing obstacle detection including a first LIDAR mounted on a rotating platform to obtain information from each direction around the vehicle and a second LIDAR on a movable mount to capture information within a particular range of angle and/or azimuths proves that the implementation is both successful and entirely ‘364 ODP Claims II and Trepagnier, autonomous vehicle obstacle detection control system modified according to Dowdall would be capable of incorporating a first LIDAR mounted on a rotating platform to obtain information from each direction around the vehicle and a second LIDAR on a movable mount to capture information within a particular range of angle and/or azimuths of Dowdall to carry out the function of classifying and/or differentiating of obstacles for autonomous vehicle obstacle detection, as evidenced by the success in the Dowdall voice autonomous vehicle obstacle detection control system.

(4)  Whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness. There are not additional findings necessary, here.

In that regard, the Examiner asserts the use of known technique to improve similar devices in the same way is obvious to one of ordinary skill in the art. That is, the manner of enhancing a particular device (providing a classifying and/or differentiating of obstacles for autonomous vehicle obstacle detection including a first LIDAR mounted on a rotating platform to obtain information from each direction around the vehicle and a second LIDAR on a movable mount to capture information within a particular range of angle and/or azimuths) was made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in Dowdall. Accordingly, one of ordinary skill in the art would have been capable of applying this known “improvement” technique in the same manner to the prior art autonomous vehicle obstacle detection control system of the‘364 ODP Claims II and Trepagnier and the results would have been predictable to one of ordinary skill in the art, namely, one skilled in the art would have readily recognized that providing a classifying and/or differentiating of obstacles for autonomous vehicle obstacle detection including a first LIDAR mounted on a rotating platform to obtain information from each direction around the vehicle and a second LIDAR on a movable mount to capture information within a particular range of angle and/or azimuths in ‘364 ODP Claims II and Trepagnier would positively provide a means to carry out, in addition to autonomous vehicle automated obstacle detection, a new function of classifying and/or Dowdall, as set forth above.
Thus, the rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices (methods, or products) has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a “base” device (method, or product) in the prior art and the results would have been predictable to one of ordinary skill in the art. The Supreme Court in KSR noted that if the actual application of the technique would have been beyond the skill of one of ordinary skill in the art, then using the technique would not have been obvious. KSR, 550 U.S. at 398, 82 USPQ2d at 1396. If any of these findings cannot be made, then this rationale cannot be used to support a conclusion that the claim would have been obvious to one of ordinary skill in the art.

Moreover, a dome-shaped housing positioned at a top side of the vehicle opposite to the bottom side having LIDAR components therein is known in the art. The Examiner finds that Yu‘005, for example, teaches an autonomous unmanned road vehicle comprising a glass dome 24 structure on top of vehicle 10 having a sensor eye 22 and lamps 32 therein. (Yu‘005 at ¶ 0046).
The Examiner finds that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate a dome-shaped housing positioned at a top side of the vehicle opposite to the bottom side having LIDAR components therein as described in Yu‘005 in the vehicle of the ‘364 ODP Claims II, Trepagnier and Dowdall. A person of ordinary skill in the art would be motivated to provide a dome-shaped housing positioned at a top side of Id.) In other words, such a modification would allow LIDAR apparatus to function in a plethora of weather conditions and environments, thereby increasing the operational efficiency.

With respect to the limitations claim 18, 364 ODP Claims II, Trepagnier, Dowdall and Yu‘005 teaches and/or renders obvious
wherein the dome-shaped housing comprises:

a light filter shaped to enclose the first LIDAR and the second LIDAR, wherein the light filter is configured to allow light within a wavelength range to propagate through the light filter, wherein the first LIDAR is configured to emit light having a first wavelength within the wavelength range, and wherein the second LIDAR is configured to emit light having a second wavelength within the wavelength range; and

a dividing structure disposed within the dome-shaped housing and positioned between the first LIDAR and the second LIDAR.

With respect to the limitation of the “light filter...,” the Examiner finds that Yu‘005 teaches an autonomous unmanned road vehicle comprising a glass dome 24 structure on top of vehicle 10 having a sensor eye 22 and lamps 32 therein. (Yu‘005 at ¶ 0046). The Examiner finds that glass dome 24 would be a “light filter” which allows both visible light and the light emitted from both the first and second LIDAR image sensors 8.
As set forth above, the Examiner finds that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate a dome-shaped “glass” housing filter positioned at a top side of the vehicle opposite to the bottom side having LIDAR components therein as described in Yu‘005 in the vehicle of the ‘364 ODP Claims II, Trepagnier, Dowdall and Yu‘005. 
filter positioned at a top side of the vehicle opposite to the bottom side having LIDAR components therein, since it provide a mechanism to protect the components. (Id.) In other words, such a modification would allow LIDAR apparatus to function in a plethora of weather conditions and environments, thereby increasing the operational efficiency.

With respect to the limitation of a “dividing structure...,” the Examiner finds that Newman‘498 teaches a second LIDAR sensor 100 being positioned between the first LIDAR 103 and the top side of the vehicle 102. (Newman‘498 at p.5, ll.9-14, 28-30; p.6, ll.1-16; p.7, l.29 – p.8, l.3). In addition, the Examiner finds that Newman‘498 teaches a dividing structure (top plate of housing structure 804 / second LIDAR sensor 100 and bottom plate of the first LIDAR 103) being positioned between the second LIDAR sensor 100 being positioned between the first LIDAR 103. (Id.; emphasis at Figures 1, 8). The Examiner finds that the dome-shaped “glass” housing of Yu‘005 would include both the second LIDAR sensor 100, the dividing structure and the first LIDAR 103.
The Examiner finds that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate a dividing structure positioned between the first LIDAR and the second LIDAR as described in Newman‘498. 
A person of ordinary skill in the art would be motivated to provide a dividing structure positioned between the first LIDAR and the second LIDAR, since it provide a mechanism for data generated from each respective LIDAR to be generated from points that are in a fixed relationship to one another. (Newman‘498 at p.8, ll.1-3) In other words, such a modification 

In addition, the Examiner finds that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate a dome-shaped “glass” housing filter positioned at a top side of the vehicle opposite to the bottom side having ALL the LIDAR components, including the dividing structure, therein as described in Yu‘005.
A person of ordinary skill in the art would be motivated to provide a dome-shaped “glass” housing filter positioned at a top side of the vehicle opposite to the bottom side having ALL the LIDAR components , including the dividing structure, therein, since it provide a mechanism to protect the components. (Id.) In other words, such a modification would allow LIDAR apparatus to function in a plethora of weather conditions and environments, thereby increasing the operational efficiency.

U.S. Patent No. 9,864,063
Claims 1, 2, 5, 6, 8, 9, 19 and 21
Claims 1, 2, 5, 6, 8, 9, 19 and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4, 4, 9, 9, 9, 9, 9 and 9, respectively, (“‘063 ODP Claims I”) of U.S. Patent No. 9,864,063 (“‘063 Patent”) in view of Trepagnier et al. (U.S. Patent No. 5,689,328) (“Trepagnier”) and Dowdall et al. (U.S. Publication No. 2013/0332061) (“Dowdall”).
Although the claims at issue are not identical, they are not patentably distinct from each other because the scopes of the pending claims 1, 2, 5, 6, 8, 9, 19 and 21 are identical or similar ‘063 ODP Claims I. For example, by comparing the pending claims 1, 2, 5, 6, 8, 9, 19 and 21 and the ‘063 ODP Claims I shown below:
Group I Claims of ‘926 Reissue Application		Group I Claims of ‘063 Patent
Pending Claim 1:
1. A vehicle comprising:

one or more wheels positioned at a bottom side of the vehicle;

a first light detection and ranging device (LIDAR) positioned at a top side of the vehicle opposite to the bottom side, wherein the first LIDAR is rotatable by a first actuator and is configured to scan a 360 degree field-of-view (FOV) of an environment around the vehicle based on rotation of the first LIDAR about an axis, and wherein the first LIDAR has a first scanning resolution;

a second LIDAR movable by a second actuator and configured to scan a field-of-view (FOV) narrower than 360 degrees of the environment that extends away from the vehicle along a viewing direction of the second LIDAR, wherein the second LIDAR has a second scanning resolution that differs from the first scanning resolution; and

a controller comprising a computing system and computer readable memory, wherein the computer readable memory has stored thereon executable instructions that, upon execution by a computing system, cause the controller to operate the vehicle based on the scans of the environment by the first LIDAR and the second LIDAR, and wherein the controller is configured to adjust the viewing direction of the second LIDAR with the second actuator based on data received from the first LIDAR.


Pending Claim 2:
2. The vehicle of claim 1, wherein the second LIDAR is positioned adjacent to the first LIDAR at the top side of the vehicle.

Pending Claim 5:
5. The vehicle of claim 1, wherein the controller is configured to:

determine a three-dimensional (3D) representation of the environment based on data from the first LIDAR having the first scanning resolution;

identify a portion of the 3D representation for scanning by the second LIDAR; adjust the viewing direction of the second LIDAR to correspond to a particular FOV of the environment associated with the identified portion of the 3D representation; and

update the portion of the 3D representation to have the second scanning resolution of the second LIDAR based on given data from the second LIDAR.

Pending Claim 6:
6. The vehicle of claim 1, further comprising a third LIDAR positioned along a given side of the vehicle other than the top side, wherein the third LIDAR is configured to scan a FOV of the environment extending away from the given side, wherein the third LIDAR has a third scanning resolution, and wherein the controller is configured to 


Pending Claim 8:
8. The vehicle of claim 6, wherein the controller is configured to:

detect an object in the environment based on data from the first LIDAR; and identify the object based on given data from the third LIDAR having the third scanning resolution.


Pending Claim 9:
9. The vehicle of claim 8, wherein the controller is configured to:

based on the data from the first LIDAR, determine that a given distance between the object and the vehicle is less than a threshold distance; and

responsively obtain the given data from the third LIDAR to identify the object.


Pending Claim 19:
19. The vehicle of claim 1, wherein the first actuator comprises at least one of a motor, a pneumatic actuator, a hydraulic piston, a relay, a solenoid, or a piezoelectric actuator; and

wherein the second actuator comprises at least one of a motor, a pneumatic actuator, a hydraulic piston, a relay, a solenoid, or a piezoelectric actuator. 


Pending Claim 21:
21. The vehicle of claim 1, wherein upon execution of the executable instructions, the controller is configured to detect an object using scan data from the first LIDAR and not the second LIDAR and then adjust the viewing direction of the second LIDAR with the second actuator to view the object based on the scan data received from the first LIDAR. 

Patent Claim 1:
1. A vehicle comprising:

a light detection and ranging device (LIDAR) that scans a field-of-view (FOV) along a viewing direction of the LIDAR; and a controller that:

retrieves data indicative of a map of an environment of the vehicle, wherein the map of the environment is based on at least sensor data from one or more sensors other than the LIDAR,

identifies a portion of the map for scanning by the LIDAR, and causes an adjustment of the viewing direction of the LIDAR, wherein the LIDAR scans a particular FOV in response to the adjustment of the viewing direction, and wherein the particular FOV is associated with the identified portion of the map.


Patent Claim 2:
2. The vehicle of claim 1, wherein the LIDAR is a first LIDAR. the vehicle further comprising:

a second LIDAR that scans the environment of the vehicle based on at least one complete rotation of the second LIDAR about an axis, wherein the one or more sensors include the other second LIDAR.


Patent Claim 4:
4. The vehicle of claim 2, wherein the first LIDAR and the second LIDAR have different scanning resolutions.


Patent Claim 8:
8. The vehicle of claim 1, wherein the map of the environment

comprises a three-dimensional (3D) representation of the environment.


Patent Claim 9:
9. The vehicle of claim 8, wherein the controller identifies the portion of the map based on at least the 3D representation indicating presence of an object in a region of the environment related to the identified portion of the map.



The Examiner finds that claims 1, 2, 5, 6, 8, 9, 19 and 21 of the ‘926 Reissue Application have essentially the same claim requirements as the ‘063 ODP Claims I, just somewhat broader and narrower. (See comparison above). In addition, where claims 1, 2, 5, 6, 8, 9, 19 and 21 of the ‘926 Reissue Application and the ‘063 ODP Claims I are not exactly the same, the Examiner finds that claims 1, 2, 5, 6, 8, 9, 19 and 21 of the ‘926 Reissue Application would be obvious variants to one of ordinary skill in the art based on engineering expediency of the ‘063 ODP Claims I.
With respect to claims 1, 2, 5, 6, 8, 9, 19 and 21, the Examiner finds that the ‘063 ODP Claims I disclose all the limitations, as set forth above, except for specifically calling for 
A vehicle comprising one or more wheels positioned at a bottom side of the vehicle (claim 1); 

a first LIDAR rotatable by a first actuator configured to scan a 360 degree field-of-view (FOV)… positioned at a top side of the vehicle opposite to the bottom side (claim 1); 

a controller comprising a computing system and computer readable memory, wherein the computer readable memory has stored thereon executable instructions that, upon execution by a computing system, cause the controller to operate the vehicle based on the scans of the environment by the first LIDAR and the second LIDAR, and to adjust the viewing direction of the second LIDAR with the second actuator based on data received from the first LIDAR (claim 1); 

a second LIDAR movable by a second actuator configured to scan a field-of-view (FOV) narrower than 360 degrees … positioned adjacent to the first LIDAR at the top side of the vehicle (claim 2);

further comprising a third LIDAR positioned along a given side of the vehicle other than the top side, wherein the third LIDAR is configured to scan a FOV of the environment extending away from the given side, wherein the third LIDAR has a third scanning resolution, and wherein the controller is configured to operate the vehicle based also on the scan of the environment by the third LIDAR (claim 6); 

wherein the controller is configured to:
detect an object in the environment based on the data from the first LIDAR; and identify the object based on given data from the third LIDAR having the third scanning resolution (claim 8); 

wherein the controller is configured to: based on the data from the first LIDAR, determine that a given distance between the object and the vehicle is less than a threshold distance; and
responsively obtain the given data from the third LIDAR to identify the object (claim 9).

wherein the first actuator comprises at least one of a motor, a pneumatic actuator, a hydraulic piston, a relay, a solenoid, or a piezoelectric actuator, and
wherein the second actuator comprises at least one of a motor, a pneumatic actuator, a hydraulic piston, a relay, a solenoid, or a piezoelectric actuator (claim 19); and

wherein upon execution of the executable instructions, the controller is configured to detect an object using scan data from the first LIDAR and not the second LIDAR and then adjust the viewing direction of the second LIDAR with the second actuator to view the object based on the scan data received from the first LIDAR (claim 21).

However, a vehicle comprising one or more wheels positioned at a bottom side of the vehicle; a first LIDAR rotatable by a first actuator/motor and positioned at a top side of the vehicle opposite to the bottom side; a second LIDAR movable by a second actuator/motor within a given range of angles; and a controller comprising a computing system and computer readable memory, wherein the computer readable memory has stored thereon executable instructions that, upon execution by a computing system, cause the controller to operate the vehicle based on the 
Similarly, a vehicle comprising a third LIDAR positioned along a given side of the vehicle other than the top side, wherein the third LIDAR is configured to scan a FOV of the environment extending away from the given side, wherein the third LIDAR has a third scanning resolution, and wherein the controller is configured to operate the vehicle based also on the scan of the environment by the third LIDAR; wherein the controller is configured to detect an object in the environment based on the data from the first LIDAR and identify the object based on given data from the third LIDAR having the third scanning resolution; and wherein the controller is configured to, based on the data from the first LIDAR, determine that a given distance between the object and the vehicle is less than a threshold distance, and responsively obtain the given data from the third LIDAR to identify the object is known in the art.
The Examiner finds that Trepagnier, for example, teaches a vehicle 10 including one or wheels positioned at the bottom side of the vehicle 10. (Trepagnier at c.3, ll.47-64; c.21, ll.18-27; c.27, ll.32-44; see Figures 1A, 1B, 7A, 7B). The Examiner finds that Trepagnier teaches a first and second LIDAR (first and second LIDAR image sensors 8) positioned at the top side of the vehicle 10. (Trepagnier at c.3, l.47 – c.5, l.27; c.14, l.30 – c.16, l.63; see Figures 7A, 7B). The Examiner finds that Trepagnier teaches both the first and second LIDAR (first and second LIDAR image sensors 8) being rotatable/movable by a motor 30 (id. at c.6, l.23 – c.7, l.39; see Figures 3-4) and configured to scan an environment based on rotation of the first and second 8). (Id. at c.14, l.30 – c.16, l.63 9; see Figures 1B, 3, 4, 7A, 7B). The Examiner finds that Trepagnier teaches the motor 30 capable of panning in a range of 1 to 270 degrees. (Id. at c.5, ll.23-27). The Examiner finds that Trepagnier discloses a computer system 1201 in which a processor 24/1203 executes program instructions stored on memory (i.e., 1204, 1207, 1208). (Trepagnier at Abstract; c.17, l.22 – c.19, l.5; c.19, ll.45-52; see Figure 8). The Examiner finds that Trepagnier discloses the processor 24 controlling the various units of the LIDAR image sensors 8 in order to determine obstacles and provide information to allow for autonomous vehicle control to avoid the determined obstacles. (Trepagnier at c.3, l.65 – c.4, l.45; c.5, ll.15-62; c.6, l.23-63; c.7, ll.11-39; c.10, l.28 – c.11, l.5; c.12, l.29-60; ; c.13, ll.3-9; c.13, l.24 – c.16, l.63; c.17, l.22 – c.21, l.14; c.22, ll.12-30; c.23, ll.25-32; c.25, ll.7-26; c.27, ll.33-44; c.28., ll.4-20; c.29, ll.7-17; see Figures 2-13). The Examiner finds that Trepagnier discloses the processor 24 controlling the “angular sectors” that are scanned by the respective LIDAR image sensors 8 based upon at least an identified obstacle location, a projected path of the vehicle, and an identified priority sector in which an obstacle has been identified. (Id. at c.13, ll.24-31; c.14, l.30 – c.15, l.9; c.16, ll.31-63). The Examiner finds that Trepagnier discloses the processor 24 dynamically adjusting the angular sectors each respective LIDAR image sensor 8 is scanning to ensure that both the projected path is scanned and the high threat obstacles are tracked. (Id.) The Examiner finds that Trepagnier discloses the processor 24 controlling both the rotating mirror 26 and the motor 30 in order for each respective LIDAR image sensor 8 to acquire the desired angular sectors for their mandatory respective scans. (Id. at c.3, l.65 – c.4, l.45; c.6, l.23 – c.7, l.39). Specifically, the Examiner finds that Trepagnier discloses an embodiment in which the processor 24 controlling LIDAR image 8 to scan the front of the vehicle. (Id. at c.14, ll.50-64; c.16, ll.31-44; c.19, ll.45-52; c.19, l.53 – c.20, l.2). The Examiner finds that Trepagnier discloses the processor 24 detecting an obstacle from the respective LIDAR image sensors 8 (i.e., one, two, or all three respective LIDAR image sensors 8), and based upon said detection, adjusting the viewing angular sector of one of the respective LIDAR image sensors 8 (i.e., first, second, or third respective LIDAR image sensors 8) to the location of the obstacle to ensure the obstacle is properly scanned. (Id.) Similarly, the Examiner finds that Trepagnier discloses the utilization of a third LIDAR sensor 8, having a third scanning resolution, being positioned along a given side of the vehicle 10 other than the top side and the processor 24 being configured to scan a FOV of the environment extending away from the given side and being utilized in the determination of obstacles and autonomous vehicle control to avoid the determined obstacles. (Trepagnier at c.16, ll.31-63). The Examiner finds that Trepagnier discloses a processor 24 that controls the various units of the LIDAR image sensors 8 in order to determine obstacles and provide information to allow for autonomous vehicle control to avoid the determined obstacles. (Trepagnier at c.3, l.65 – c.4, l.45; c.5, ll.15-62; c.6, l.23-63; c.7, ll.11-39; c.10, l.28 – c.11, l.5; c.12, l.29-60; ; c.13, ll.3-9; c.13, l.24 – c.16, l.63; c.17, l.22 – c.21, l.14; c.22, ll.12-30; c.23, ll.25-32; c.25, ll.7-26; c.27, ll.33-44; c.28., ll.4-20; c.29, ll.7-17; see Figures 2-13). The Examiner finds that Trepagnier discloses the utilization of the third LIDAR sensor 8, having a third scanning resolution, to determine obstacles and autonomously control the vehicle 10 to avoid the determined obstacles. (Trepagnier at c.16, ll.31-63). The Examiner finds that Trepagnier discloses one LIDAR image sensor 8 being configured and dedicated to detection of objects nearby the vehicle (e.g. a resolution providing objects within 50 m) and another LIDAR image sensor 8 being configured and dedicated to detection of objects farther away from the vehicle (e.g. a resolution providing Id. at c.14, ll.30-37; see Figure 7A). The Examiner finds that Trepagnier teaches one of the LIDAR image sensor 8 scanning a first sector associated with the path of the vehicle, while the other LIDAR image sensor 8 scans a second sector associated with an identified obstacle. (Id. at c.14, l.38 – c.15, l.9). The Examiner fins that Trepagnier discloses the identification of an obstacle and its relevance if it is determined to be within 50 meters, (Id. at c.11, ll.44-52).
The Examiner finds that that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate the vehicle having one or wheels to provide effective transportation of the vehicle in a timely manner from and to various locations as described in Trepagnier in the vehicle of the‘063 ODP Claims I. A person of ordinary skill in the art would be motivated to incorporate the vehicle having one or wheels, since it provides a mechanism to provide effective transportation of the vehicle in a timely manner from and to various locations.
The Examiner finds that that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate a first LIDAR rotatable by a first actuator/motor and positioned at a top side of the vehicle opposite to the bottom side; a second LIDAR movable by a second actuator/motor within a given range of angles; and a controller comprising a computing system and computer readable memory, wherein the computer readable memory has stored thereon executable instructions that, upon execution by a computing system, cause the controller to operate the vehicle based on the scans of the environment by the first LIDAR and the second LIDAR, and adjust the viewing direction of the second LIDAR; the controller being configured to detect an object using scan data from the first LIDAR and not the second LIDAR and then adjust the viewing direction of the second LIDAR with the second Trepagnier in the vehicle of the‘063 ODP Claims I.
A person of ordinary skill in the art would be motivated to incorporate a first LIDAR rotatable by a first actuator/motor and positioned at a top side of the vehicle opposite to the bottom side; a second LIDAR movable by a second actuator/motor within a given range of angles; a controller comprising a computing system and computer readable memory, wherein the computer readable memory has stored thereon executable instructions that, upon execution by a computing system, cause the controller to operate the vehicle based on the scans of the environment by the first LIDAR and the second LIDAR, and adjust the viewing direction of the second LIDAR; the controller being configured to detect an object using scan data from the first LIDAR and not the second LIDAR and then adjust the viewing direction of the second LIDAR with the second actuator to view the object based on the scan data received from the first LIDAR; a third LIDAR positioned along a given side of the vehicle other than the top side, wherein the third LIDAR is configured to scan a FOV of the environment extending away from Id. at c.3, l.65 – c.4, l.45; c.5, ll.15-62; c.6, l.23-63; c.7, ll.11-39; c.10, l.28 – c.11, l.5; c.12, l.29-60; ; c.13, ll.3-9; c.13, l.24 – c.16, l.63; c.17, l.22 – c.21, l.14; c.22, ll.12-30; c.23, ll.25-32; c.25, ll.7-26; c.27, ll.33-44; c.28., ll.4-20; c.29, ll.7-17). In other words, such a modification would have provided a vehicle with a navigation and control system for autonomous driving.

Similarly, a vehicle collision avoidance system comprising a first LIDAR being configured to scan a full 360 degree environment and a second LIDAR being configured to scan a narrower field of view than the first LIDAR sensor is known in the art. The Examiner finds that Dowdall, for example, teaches a vehicle 200 operating in an autonomous mode utilizing a LIDAR sensor unit 202 on the top of a vehicle that can include one or more LIDARs as part of the sensor unit 202. (Dowdall at Abstract; ¶¶ 0006-0007, 0057-0058). The Examiner finds that Dowdall teaches the sensor unit 202 including one or more movable mounts that could be operated to adjust the orientation of one or more sensors in the sensor unit 202. (Id.) The Examiner finds that Dowdall teaches a movable mount could include a rotating platform so that from each direction around the vehicle 20010; and in another embodiment a movable mount can be movable in a scanable fashion so as to capture information within a particular range of angle and/or azimuths11. (Id.). The Examiner finds that the phrases “could be operated to,” “could include a rotating platform” and “can be movable in a scanable fashion” are equivalent to “configured to.” From this perspective, the Examiner finds that Dowdall’s disclosure to multiple LIDAR sensors with each having their own movable mount leads one of ordinary skill in to the art to the conclusion that at least one sensor may be configured to scan a full 360 degree FOV environment (i.e., a rotating platform so that sensors can obtain information from each direction around the vehicle) and at least another sensor may be configured to scan a FOV less than 360 degrees (i.e., can be movable in a scanable fashion so as to capture information within a particular range of angle and/or azimuths).
The Examiner finds that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate a first LIDAR being configured to scan a full 360 degree environment and a second LIDAR being configured to scan a narrower field of view than the first LIDAR as described in Dowdall in the vehicle of ‘063 ODP Claims I and Trepagnier. 
A person of ordinary skill in the art would be motivated to provide a first LIDAR being configured to scan a full 360 degree environment and a second LIDAR being configured to scan a narrower field of view than the first LIDAR, since it provide a mechanism to collect data from a plurality of obstacles and properly classify the obstacles. (Id. at ¶¶ 0007, 0081-0084). In other 

This combination of references also satisfies at least rationale C identified by the Supreme Court in KSR International Co. v. Teleflex Inc.,  550  U.S. 398, 82 USPQ2d 1385, 1395-97 (2007): "Use of known technique to improve similar devices (methods, or products) in the same way." (See MPEP 2143.) The elements of the Graham factual inquiry for supporting a finding of obviousness based on this rationale are provided below:
(1)  A finding that the prior art (‘063 ODP Claims I and Trepagnier) contained a “base” device (an autonomous vehicle obstacle detection control system) upon which the claimed invention can be seen as an “improvement” for including a first LIDAR mounted on a rotating platform to obtain information from each direction around the vehicle and a second LIDAR on a movable mount to capture information within a particular range of angle and/or azimuths in order to simultaneously collect data from a plurality of obstacles and properly classify the obstacles.

(2)  A finding that the prior art (Dowdall) contained a "comparable" device (an autonomous vehicle obstacle detection control system) that has been improved in the same way as the claimed invention, i.e. the Dowdall autonomous mode obstacle detection system utilizes a first LIDAR mounted on a rotating platform to obtain information from each direction around the vehicle and a second LIDAR on a movable mount to capture information within a particular range of angle and/or azimuths in order to carry out a new automated obstacle detection function of classifying and/or differentiating of obstacles for autonomous vehicle obstacle detection.

(3)  A finding that one of ordinary skill in the art could have applied the known “improvement” technique in the same way to the “base” device (the‘063 ODP Claims I and Trepagnier autonomous vehicle obstacle detection control system) and the results would have been predictable to one of ordinary skill in the art. Here, because the ‘063 ODP Claims I and Trepagnier indicates that the autonomous vehicle obstacle detection control system can be used for automated classifying and/or differentiating of obstacles to provide a controlled driving environment and Dowdall teaches a manner for improving this, the results would be predictable. In other words, the Dowdall successful implementation or providing obstacle detection including a first LIDAR mounted on a rotating platform to obtain information from each direction around the vehicle and a second LIDAR on a movable mount to capture information within a particular range of angle and/or azimuths proves that the implementation is both successful and entirely predictable. In the‘063 ODP Claims I and Trepagnier, autonomous vehicle obstacle detection control system modified according to Dowdall would be capable of incorporating a first LIDAR Dowdall to carry out the function of classifying and/or differentiating of obstacles for autonomous vehicle obstacle detection, as evidenced by the success in the Dowdall voice autonomous vehicle obstacle detection control system.

(4)  Whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness. There are not additional findings necessary, here.

In that regard, the Examiner asserts the use of known technique to improve similar devices in the same way is obvious to one of ordinary skill in the art. That is, the manner of enhancing a particular device (providing a classifying and/or differentiating of obstacles for autonomous vehicle obstacle detection including a first LIDAR mounted on a rotating platform to obtain information from each direction around the vehicle and a second LIDAR on a movable mount to capture information within a particular range of angle and/or azimuths) was made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in Dowdall. Accordingly, one of ordinary skill in the art would have been capable of applying this known “improvement” technique in the same manner to the prior art autonomous vehicle obstacle detection control system of the‘063 ODP Claims I and Trepagnier and the results would have been predictable to one of ordinary skill in the art, namely, one skilled in the art would have readily recognized that providing a classifying and/or differentiating of obstacles for autonomous vehicle obstacle detection including a first LIDAR mounted on a rotating platform to obtain information from each direction around the vehicle and a second LIDAR on a movable mount to capture information within a particular range of angle and/or azimuths in ‘063 ODP Claims I and Trepagnier would positively provide a means to carry out, in addition to autonomous vehicle automated obstacle detection, a new function of classifying and/or differentiating of obstacles for Dowdall, as set forth above.
Thus, the rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices (methods, or products) has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a “base” device (method, or product) in the prior art and the results would have been predictable to one of ordinary skill in the art. The Supreme Court in KSR noted that if the actual application of the technique would have been beyond the skill of one of ordinary skill in the art, then using the technique would not have been obvious. KSR, 550 U.S. at 398, 82 USPQ2d at 1396. If any of these findings cannot be made, then this rationale cannot be used to support a conclusion that the claim would have been obvious to one of ordinary skill in the art.

Claims 3 and 4
Claims 3 and 4 are rejected on the ground of nonstatutory double patenting as being unpatentable over the ‘063 ODP Claims I of the ‘063 Patent and Trepagnier et al. (U.S. Patent No. 5,689,328) (“Trepagnier”) and Dowdall et al. (U.S. Publication No. 2013/0332061) (“Dowdall”) as applied to claims 1, 2, 5, 6, 8, 9, 19 and 21 above, and further in view of in view of Katayama (U.S. Patent No. 5,689,328).12 

Claim 16 and 18
Claims 16 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4, respectively, (“‘063 ODP Claims II”) of the ‘063 Patent in view of Trepagnier et al. (U.S. Patent No. 5,689,328) (“Trepagnier”), Dowdall et al. (U.S. Publication No. 2013/0332061) (“Dowdall”), Yu et al. (U.S. Publication No. 2015/0006005) (“Yu‘005”), Newman et al. (International Publication No. WO 2014/128498) (“Newman‘498”).
Although the claims at issue are not identical, they are not patentably distinct from each other because the scopes of the pending claims 16 and 18 are identical or similar and/or covered by the ‘063 ODP Claims II. For example, by comparing the pending claims 16 and 18 and the ‘063 ODP Claims II shown below:
Group II Claims of ‘926 Reissue Application		Group II Claims of ‘063 Patent
Pending Claim 16:
16. A vehicle comprising:

four wheels positioned at a bottom side of the vehicle;

a dome-shaped housing positioned at a top side of the vehicle opposite to the bottom side;

a first light detection and ranging device (LIDAR) disposed within the dome-shaped housing, wherein the first LIDAR is rotatable by a first actuator and is configured to scan a 360 degree field-of-view (FOV) of an environment around the vehicle based on rotation of the first LIDAR about an axis, and wherein the first LIDAR has a first scanning resolution;

a second LIDAR disposed within the dome-shaped housing and positioned between the first LIDAR and the top side of the vehicle, wherein the second LIDAR is movable by a second actuator and is configured to scan a field-of-view (FOV) narrower than 360 degrees of the environment that extends away from the vehicle along a viewing direction of the second LIDAR, and wherein the second LIDAR has a second scanning resolution that is higher than the first scanning resolution; and

a controller comprising a computing system and computer readable memory, wherein the computer readable memory has stored thereon executable instructions that, upon execution by a computing system, cause the controller to operate the vehicle based on the scans of the environment by the first LIDAR and the second LIDAR, and wherein the controller is configured to adjust the viewing direction of the second LIDAR with the second actuator based on data received from the first LIDAR.


Pending Claim 18:
18. A vehicle of claim 16, wherein the dome-shaped housing comprises:

a light filter shaped to enclose the first LIDAR and the second LIDAR, wherein the light filter is configured to allow light within a wavelength range to propagate through the light filter, wherein the first LIDAR is configured to emit light having a first wavelength within the wavelength range, and wherein the second LIDAR is configured to emit light having a second wavelength within the wavelength range; and



Patent Claim 1:
1. A vehicle comprising:

a light detection and ranging device (LIDAR) that scans a field-of-view (FOV) along a viewing direction of the LIDAR; and a controller that:

retrieves data indicative of a map of an environment of the vehicle, wherein the map of the environment is based on at least sensor data from one or more sensors other than the LIDAR,

identifies a portion of the map for scanning by the LIDAR, and causes an adjustment of the viewing direction of the LIDAR, wherein the LIDAR scans a particular FOV in response to the adjustment of the viewing direction, and wherein the particular FOV is associated with the identified portion of the map.


Patent Claim 2:
2. The vehicle of claim 1, wherein the LIDAR is a first LIDAR. the vehicle further comprising:

a second LIDAR that scans the environment of the vehicle based on at least one complete rotation of the second LIDAR about an axis, wherein the one or more sensors include the other second LIDAR.


Patent Claim 4:
4. The vehicle of claim 2, wherein the first LIDAR and the second LIDAR have different scanning resolutions.



The Examiner finds that claims 16-18 of the ‘926 Reissue Application have essentially the same claim requirements as the ‘063 ODP Claims II, just somewhat broader and narrower. (See comparison above). In addition, where claims 16-18 of the ‘926 Reissue Application and the ‘063 ODP Claims II are not exactly the same, the Examiner finds that claims 16-18 of the ‘926 Reissue Application would be obvious variants to one of ordinary skill in the art based on engineering expediency of the ‘063 ODP Claims II.
With respect to the limitations claim 16, the Examiner finds that the ‘063 ODP Claims II disclose all the limitations, as set forth above, except for specifically calling for 
A vehicle comprising four wheels positioned at a bottom side of the vehicle; 

a dome-shaped housing positioned at a top side of the vehicle opposite to the bottom side;… a first LIDAR disposed within the dome-shaped housing and rotatable by a first actuator configured to scan a 360 degree field-of-view (FOV)… and a second LIDAR movable by a second actuator configured to scan a field-of-view (FOV) narrower than 360 degrees and disposed within the dome-shaped housing and positioned between the first LIDAR and the top side of the vehicle; and

a controller comprising a computing system and computer readable memory, wherein the computer readable memory has stored thereon executable instructions that, upon execution by a computing system, cause the controller to operate the vehicle based on the scans of the environment by the first LIDAR and the second LIDAR, and wherein the controller is configured to adjust the viewing direction of the second LIDAR with the second actuator based on data received from the first LIDAR.

However, a vehicle comprising one or more wheels positioned at a bottom side of the vehicle; a first LIDAR rotatable by a first actuator/motor and positioned at a top side of the vehicle opposite to the bottom side; a second LIDAR movable by a second actuator/motor; and a  operate the vehicle based on the scans of the environment by the first LIDAR and the second LIDAR, and adjust the viewing direction of the second LIDAR is known in the art. The Examiner finds that Trepagnier, for example, teaches a vehicle 10 including one or wheels positioned at the bottom side of the vehicle 10. (Trepagnier at c.3, ll.47-64; c.21, ll.18-27; c.27, ll.32-44; see Figures 1A, 1B, 7A, 7B). The Examiner finds that Trepagnier teaches a first and second LIDAR (first and second LIDAR image sensors 8) positioned at the top side of the vehicle 10. (Trepagnier at c.3, l.47 – c.5, l.27; c.14, l.30 – c.16, l.63; see Figures 7A, 7B). The Examiner finds that Trepagnier teaches both the first and second LIDAR (first and second LIDAR image sensors 8) being rotatable/movable by a motor 30 (id. at c.6, l.23 – c.7, l.39; see Figures 3-4) and configured to scan an environment based on rotation of the first and second LIDAR (first and second LIDAR image sensors 8). (Id. at c.14, l.30 – c.16, l.63 13; see Figures 1B, 3, 4, 7A, 7B). The Examiner finds that Trepagnier teaches the motor 30 capable of panning in a range of 1 to 270 degrees. (Id. at c.5, ll.23-27). The Examiner finds that Trepagnier discloses a computer system 1201 in which a processor 24/1203 executes program instructions stored on memory (i.e., 1204, 1207, 1208). (Trepagnier at Abstract; c.17, l.22 – c.19, l.5; c.19, ll.45-52; see Figure 8). The Examiner finds that Trepagnier discloses the processor 24 controlling the various units of the LIDAR image sensors 8 in order to determine obstacles and provide information to allow for autonomous vehicle control to avoid the determined obstacles. (Trepagnier at c.3, l.65 – c.4, l.45; c.5, ll.15-62; c.6, l.23-63; c.7, ll.11-39; c.10, l.28 – c.11, l.5; c.12, l.29-60; ; c.13, ll.3-9; c.13, l.24 – c.16, l.63; c.17, l.22 – c.21, l.14; c.22, ll.12-30; c.23, Trepagnier discloses the processor 24 controlling the “angular sectors” that are scanned by the respective LIDAR image sensors 8 based upon at least an identified obstacle location, a projected path of the vehicle, and an identified priority sector in which an obstacle has been identified. (Id. at c.13, ll.24-31; c.14, l.30 – c.15, l.9; c.16, ll.31-63). The Examiner finds that Trepagnier discloses the processor 24 dynamically adjusting the angular sectors each respective LIDAR image sensor 8 is scanning to ensure that both the projected path is scanned and the high threat obstacles are tracked. (Id.) The Examiner finds that Trepagnier discloses the processor 24 controlling both the rotating mirror 26 and the motor 30 in order for each respective LIDAR image sensor 8 to acquire the desired angular sectors for their mandatory respective scans. (Id. at c.3, l.65 – c.4, l.45; c.6, l.23 – c.7, l.39). Specifically, the Examiner finds that Trepagnier discloses an embodiment in which the processor 24 controlling LIDAR image sensors 8 to scan the front of the vehicle. (Id. at c.14, ll.50-64; c.16, ll.31-44; c.19, ll.45-52; c.19, l.53 – c.20, l.2). The Examiner finds that Trepagnier discloses the processor 24 detecting an obstacle from the respective LIDAR image sensors 8 (i.e., one, two, or all three respective LIDAR image sensors 8), and based upon said detection, adjusting the viewing angular sector of one of the respective LIDAR image sensors 8 (i.e., first, second, or third respective LIDAR image sensors 8) to the location of the obstacle to ensure the obstacle is properly scanned. (Id.) 
The Examiner finds that that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate the vehicle having one or wheels to provide effective transportation of the vehicle in a timely manner from and to various locations as described in Trepagnier in the vehicle of the‘063 ODP Claims II. A person of ordinary skill in the art would be motivated to incorporate the vehicle having one or wheels, since it provides a 
The Examiner finds that that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate a first LIDAR rotatable by a first actuator/motor and positioned at a top side of the vehicle opposite to the bottom side; a second LIDAR movable by a second actuator/motor within a given range of angles; and a controller comprising a computing system and computer readable memory, wherein the computer readable memory has stored thereon executable instructions that, upon execution by a computing system, cause the controller to operate the vehicle based on the scans of the environment by the first LIDAR and the second LIDAR, and adjust the viewing direction of the second LIDAR as described in Trepagnier in the vehicle of the‘063 ODP Claims II. A person of ordinary skill in the art would be motivated to incorporate a first LIDAR rotatable by a first actuator/motor and positioned at a top side of the vehicle opposite to the bottom side; a second LIDAR movable by a second actuator/motor within a given range of angles; and a controller comprising a computing system and computer readable memory, wherein the computer readable memory has stored thereon executable instructions that, upon execution by a computing system, cause the controller to operate the vehicle based on the scans of the environment by the first LIDAR and the second LIDAR, and adjust the viewing direction of the second LIDAR, since it provides a mechanism to determine obstacles and provide information to allow for autonomous vehicle control to avoid the determined obstacles. (Id.) In other words, such a modification would have provided a vehicle with a navigation and control system for autonomous driving.

Dowdall, for example, teaches a vehicle 200 operating in an autonomous mode utilizing a LIDAR sensor unit 202 on the top of a vehicle that can include one or more LIDARs as part of the sensor unit 202. (Dowdall at Abstract; ¶¶ 0006-0007, 0057-0058). The Examiner finds that Dowdall teaches the sensor unit 202 including one or more movable mounts that could be operated to adjust the orientation of one or more sensors in the sensor unit 202. (Id.) The Examiner finds that Dowdall teaches a movable mount could include a rotating platform so that sensors can obtain information from each direction around the vehicle 20014; and in another embodiment a movable mount can be movable in a scanable fashion so as to capture information within a particular range of angle and/or azimuths15. (Id.). The Examiner finds that the phrases “could be operated to,” “could include a rotating platform” and “can be movable in a scanable fashion” are equivalent to “configured to.” From this perspective, the Examiner finds that Dowdall’s disclosure to multiple LIDAR sensors with each having their own movable mount leads one of ordinary skill in to the art to the conclusion that at least one sensor may be configured to scan a full 360 degree FOV environment (i.e., a rotating platform so that sensors can obtain information from each direction around the vehicle) and at least another sensor may be configured to scan a FOV less than 360 degrees (i.e., can be movable in a scanable fashion so as to capture information within a particular range of angle and/or azimuths).
Dowdall in the vehicle of ‘063 ODP Claims II and Trepagnier. 
A person of ordinary skill in the art would be motivated to provide a first LIDAR being configured to scan a full 360 degree environment and a second LIDAR being configured to scan a narrower field of view than the first LIDAR, since it provide a mechanism to collect data from a plurality of obstacles and properly classify the obstacles. (Id. at ¶¶ 0007, 0081-0084). In other words, such a modification would have provide a more accurate and sensitive way to classify and differentiate obstacles, thereby inherently increasing the operational efficiency.

This combination of references also satisfies at least rationale C identified by the Supreme Court in KSR International Co. v. Teleflex Inc.,  550  U.S. 398, 82 USPQ2d 1385, 1395-97 (2007): "Use of known technique to improve similar devices (methods, or products) in the same way." (See MPEP 2143.) The elements of the Graham factual inquiry for supporting a finding of obviousness based on this rationale are provided below:
(1)  A finding that the prior art (‘063 ODP Claims II and Trepagnier) contained a “base” device (an autonomous vehicle obstacle detection control system) upon which the claimed invention can be seen as an “improvement” for including a first LIDAR mounted on a rotating platform to obtain information from each direction around the vehicle and a second LIDAR on a movable mount to capture information within a particular range of angle and/or azimuths in order to simultaneously collect data from a plurality of obstacles and properly classify the obstacles.

(2)  A finding that the prior art (Dowdall) contained a "comparable" device (an autonomous vehicle obstacle detection control system) that has been improved in the same way as the claimed invention, i.e. the Dowdall autonomous mode obstacle detection system utilizes a first LIDAR mounted on a rotating platform to obtain information from each direction around the 

(3)  A finding that one of ordinary skill in the art could have applied the known “improvement” technique in the same way to the “base” device (the‘063 ODP Claims II and Trepagnier autonomous vehicle obstacle detection control system) and the results would have been predictable to one of ordinary skill in the art. Here, because the ‘063 ODP Claims II and Trepagnier indicates that the autonomous vehicle obstacle detection control system can be used for automated classifying and/or differentiating of obstacles to provide a controlled driving environment and Dowdall teaches a manner for improving this, the results would be predictable. In other words, the Dowdall successful implementation or providing obstacle detection including a first LIDAR mounted on a rotating platform to obtain information from each direction around the vehicle and a second LIDAR on a movable mount to capture information within a particular range of angle and/or azimuths proves that the implementation is both successful and entirely predictable. In the‘063 ODP Claims II and Trepagnier, autonomous vehicle obstacle detection control system modified according to Dowdall would be capable of incorporating a first LIDAR mounted on a rotating platform to obtain information from each direction around the vehicle and a second LIDAR on a movable mount to capture information within a particular range of angle and/or azimuths of Dowdall to carry out the function of classifying and/or differentiating of obstacles for autonomous vehicle obstacle detection, as evidenced by the success in the Dowdall voice autonomous vehicle obstacle detection control system.

(4)  Whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness. There are not additional findings necessary, here.

In that regard, the Examiner asserts the use of known technique to improve similar devices in the same way is obvious to one of ordinary skill in the art. That is, the manner of enhancing a particular device (providing a classifying and/or differentiating of obstacles for autonomous vehicle obstacle detection including a first LIDAR mounted on a rotating platform to obtain information from each direction around the vehicle and a second LIDAR on a movable mount to capture information within a particular range of angle and/or azimuths) was made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in Dowdall. Accordingly, one of ordinary skill in the art would have been capable of applying this known “improvement” technique in the same manner to the prior art autonomous vehicle ‘063 ODP Claims II and Trepagnier and the results would have been predictable to one of ordinary skill in the art, namely, one skilled in the art would have readily recognized that providing a classifying and/or differentiating of obstacles for autonomous vehicle obstacle detection including a first LIDAR mounted on a rotating platform to obtain information from each direction around the vehicle and a second LIDAR on a movable mount to capture information within a particular range of angle and/or azimuths in ‘063 ODP Claims II and Trepagnier would positively provide a means to carry out, in addition to autonomous vehicle automated obstacle detection, a new function of classifying and/or differentiating of obstacles for autonomous vehicle obstacle detection, since such functionality is taught to be highly desirable by Dowdall, as set forth above.
Thus, the rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices (methods, or products) has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a “base” device (method, or product) in the prior art and the results would have been predictable to one of ordinary skill in the art. The Supreme Court in KSR noted that if the actual application of the technique would have been beyond the skill of one of ordinary skill in the art, then using the technique would not have been obvious. KSR, 550 U.S. at 398, 82 USPQ2d at 1396. If any of these findings cannot be made, then this rationale cannot be used to support a conclusion that the claim would have been obvious to one of ordinary skill in the art.

Yu‘005, for example, teaches an autonomous unmanned road vehicle comprising a glass dome 24 structure on top of vehicle 10 having a sensor eye 22 and lamps 32 therein. (Yu‘005 at ¶ 0046).
The Examiner finds that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate a dome-shaped housing positioned at a top side of the vehicle opposite to the bottom side having LIDAR components therein as described in Yu‘005 in the vehicle of the ‘063 ODP Claims II, Trepagnier and Dowdall. 
A person of ordinary skill in the art would be motivated to provide a dome-shaped housing positioned at a top side of the vehicle opposite to the bottom side having LIDAR components therein, since it provide a mechanism to protect the components. (Id.) In other words, such a modification would allow LIDAR apparatus to function in a plethora of weather conditions and environments, thereby increasing the operational efficiency.

With respect to the limitations claim 18, ‘063 ODP Claims II, Trepagnier, Dowdall and Yu‘005 teaches and/or renders obvious
wherein the dome-shaped housing comprises:

a light filter shaped to enclose the first LIDAR and the second LIDAR, wherein the light filter is configured to allow light within a wavelength range to propagate through the light filter, wherein the first LIDAR is configured to emit light having a first wavelength within the wavelength range, and wherein the second LIDAR is configured to emit light having a second wavelength within the wavelength range; and

a dividing structure disposed within the dome-shaped housing and positioned between the first LIDAR and the second LIDAR.

With respect to the limitation of the “light filter...,” the Examiner finds that Yu‘005 teaches an autonomous unmanned road vehicle comprising a glass dome 24 structure on top of vehicle 10 having a sensor eye 22 and lamps 32 therein. (Yu‘005 at ¶ 0046). The Examiner finds that glass dome 24 would be a “light filter” which allows both visible light and the light emitted from both the first and second LIDAR image sensors 8.
As set forth above, the Examiner finds that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate a dome-shaped “glass” housing filter positioned at a top side of the vehicle opposite to the bottom side having LIDAR components therein as described in Yu‘005 in the vehicle of the ‘063 ODP Claims II, Trepagnier, Dowdall and Yu‘005 
A person of ordinary skill in the art would be motivated to provide a dome-shaped “glass” housing filter positioned at a top side of the vehicle opposite to the bottom side having LIDAR components therein, since it provide a mechanism to protect the components. (Id.) In other words, such a modification would allow LIDAR apparatus to function in a plethora of weather conditions and environments, thereby increasing the operational efficiency.

With respect to the limitation of a “dividing structure...,” the Examiner finds that Newman‘498 teaches a second LIDAR sensor 100 being positioned between the first LIDAR 103 and the top side of the vehicle 102. (Newman‘498 at p.5, ll.9-14, 28-30; p.6, ll.1-16; p.7, l.29 – p.8, l.3). In addition, the Examiner finds that Newman‘498 teaches a dividing structure (top plate of housing structure 804 / second LIDAR sensor 100 and bottom plate of the first LIDAR 103) being positioned between the second LIDAR sensor 100 being positioned between the first LIDAR 103. (Id.; emphasis at Figures 1, 8). The Examiner finds that the dome-shaped “glass” Yu‘005 would include both the second LIDAR sensor 100, the dividing structure and the first LIDAR 103.
The Examiner finds that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate a dividing structure positioned between the first LIDAR and the second LIDAR as described in Newman‘498. 
A person of ordinary skill in the art would be motivated to provide a dividing structure positioned between the first LIDAR and the second LIDAR, since it provide a mechanism for data generated from each respective LIDAR to be generated from points that are in a fixed relationship to one another. (Newman‘498 at p.8, ll.1-3) In other words, such a modification would reduce the complex computational correlation of data points, thereby increasing the operational speed and efficiency.

In addition, the Examiner finds that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate a dome-shaped “glass” housing filter positioned at a top side of the vehicle opposite to the bottom side having ALL the LIDAR components, including the dividing structure, therein as described in Yu‘005.
A person of ordinary skill in the art would be motivated to provide a dome-shaped “glass” housing filter positioned at a top side of the vehicle opposite to the bottom side having ALL the LIDAR components , including the dividing structure, therein, since it provide a mechanism to protect the components. (Id.) In other words, such a modification would allow LIDAR apparatus to function in a plethora of weather conditions and environments, thereby increasing the operational efficiency.

U.S. Patent No. 10,120,079
Claims 1-6, 8, 9, 19 and 21
Claims 1-6, 8, 9, 19 and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 15, 15, 10, 8, 15, 15, 15, 15, 15 and 15, respectively, (“‘079 ODP Claims I”) of U.S. Patent No. 10,120,079 (“‘079 Patent”) in view of Trepagnier et al. (U.S. Patent No. 5,689,328) (“Trepagnier”).
Although the claims at issue are not identical, they are not patentably distinct from each other because the scopes of the pending claims 1-6, 8, 9, 19 and 21 are identical or similar and/or covered by the ‘079 ODP Claims I. For example, by comparing the pending claims 1-6, 8, 9, 19 and 21 and the ‘079 ODP Claims I shown below:
Group I Claims of ‘926 Reissue Application		Group I Claims of ‘079 Patent
Pending Claim 1:
1. A vehicle comprising:

one or more wheels positioned at a bottom side of the vehicle;

a first light detection and ranging device (LIDAR) positioned at a top side of the vehicle opposite to the bottom side, wherein the first LIDAR is rotatable by a first actuator and is configured to scan a 360 degree field-of-view (FOV) of an environment around the vehicle based on rotation of the first LIDAR about an axis, and wherein the first LIDAR has a first scanning resolution;

a second LIDAR movable by a second actuator and configured to scan a field-of-view (FOV) narrower than 360 degrees of the environment that extends away from the vehicle along a viewing direction of the second LIDAR, wherein the second LIDAR has a second scanning resolution that differs from the first scanning resolution; and

a controller configured to operate the vehicle based on the scans of the environment by the first LIDAR and the second LIDAR, and wherein the controller is configured to adjust the viewing direction of the second LIDAR based on data received from the first LIDAR.


Pending Claim 2:
2. The vehicle of claim 1, wherein the second LIDAR is positioned adjacent to the first LIDAR at the top side of the vehicle.


Pending Claim 3:
3. The vehicle of claim 1, further comprising a light filter shaped to enclose the first LIDAR and the second LIDAR, wherein the light filter is configured to allow light within a wavelength range to propagate through the light filter, wherein the first LIDAR is configured to emit light having a first wavelength within the wavelength range, and wherein the second LIDAR is configured to emit light having a second wavelength within the wavelength range.


Pending Claim 4:
4. The vehicle of claim 3, wherein the light filter is configured to reduce an amount of visible light propagating through the light filter.


Pending Claim 5:
5. The vehicle of claim 1, wherein the controller is configured to:

determine a three-dimensional (3D) representation of the environment based on data from the first LIDAR having the first scanning resolution;

identify a portion of the 3D representation for scanning by the second LIDAR; adjust the viewing direction of the second LIDAR to correspond to a particular FOV of the environment associated with the identified portion of the 3D representation; and

update the portion of the 3D representation to have the second scanning resolution of the second LIDAR based on given data from the second LIDAR.


Pending Claim 6:
6. The vehicle of claim 1, further comprising a third LIDAR positioned along a given side of the vehicle other than the top side, wherein the third LIDAR is configured to scan a FOV of the environment extending away from the given side, wherein the third LIDAR has a third scanning resolution, and wherein the controller is configured to operate the vehicle based also on the scan of the environment by the third LIDAR.


Pending Claim 8:
8. The vehicle of claim 6, wherein the controller is configured to:

detect an object in the environment based on data from the first LIDAR; and identify the object based on given data from the third LIDAR having the third scanning resolution.


Pending Claim 9:
9. The vehicle of claim 8, wherein the controller is configured to:

based on the data from the first LIDAR, determine that a given distance between the object and the vehicle is less than a threshold distance; and

responsively obtain the given data from the third LIDAR to identify the object.


Pending Claim 19:
19. The vehicle of claim 1, wherein the first actuator comprises at least one of a motor, a pneumatic actuator, a hydraulic piston, a relay, a solenoid, or a piezoelectric actuator; and

wherein the second actuator comprises at least one of a motor, a pneumatic actuator, a hydraulic piston, a relay, a solenoid, or a piezoelectric actuator. 


Pending Claim 21:
21. The vehicle of claim 1, wherein upon execution of the executable instructions, the controller is configured to detect an object using scan data from the first LIDAR and not the second LIDAR and then adjust the viewing direction of the second LIDAR with the second actuator to view the object based  

Patent Claim 1:
1. A vehicle comprising:

one or more wheels disposed along a first side of the vehicle oriented toward a driving surface, the one or more wheels configured to rotate to cause the vehicle to travel along the driving surface;

a control system configured to control operation of the one or more wheels;

a sensor unit housing disposed along a second side of the vehicle opposite the first side;

a first light detection and ranging device (LIDAR) arranged within the sensor unit housing and being operatively coupled to the control system, the first LIDAR having a first field of view about a given axis, and the first LIDAR having a first refresh rate; and

a second LIDAR arranged within the sensor unit housing and being operatively coupled to the control system, the second LIDAR having a second field of view about the given axis different from the first field of view, and the second LIDAR having a second refresh rate different from the first refresh rate;

wherein the first LIDAR and the second LIDAR are configured to independently rotate about the given axis within the sensor unit housing.


Patent Claim 2:
2. The vehicle of claim 1, wherein the sensor unit housing is a dome-shaped housing coupled to the second side of the vehicle.


Patent Claim 7:
7. The vehicle of claim 2, wherein the dome-shaped housing comprises a light 
filter.


Patent Claim 8:
8. The vehicle of claim 7, wherein the light filter is:

substantially transparent to light having wavelengths with one or more wavelength ranges of the first and second LIDARs; and 

substantially opaque to light having wavelengths outside the one or more wavelength ranges of the first and second LIDARs.


Patent Claim 9:
9. The vehicle of claim 7, wherein different portions of the light filter are configured to allow different wavelength ranges to propagate through the light filter.


Patent Claim 10:
10. The vehicle of claim 9, wherein a first portion of the light filter allows propagation of a first wavelength range corresponding to a wavelength range of the first LIDAR, and a second portion of the light filter allows propagation of a second wavelength range corresponding to a wavelength range of the second LIDAR.


Patent Claim 15:
15. The vehicle of claim 1, wherein the first LIDAR is configured to completely rotate about the given axis to provide a 360° field of view, and the second LIDAR is configured to partially rotate about the given axis to provide less than a 360° field of view.


The Examiner finds that claims 1-6, 8, 9, 19 and 21 of the ‘926 Reissue Application have essentially the same claim requirements as the ‘079 ODP Claims I, just somewhat broader and narrower. (See comparison above). In addition, where claims 1-6, 8, 9, 19 and 21 of the ‘926 Reissue Application and the ‘079 ODP Claims I are not exactly the same, the Examiner finds that claims 1-6, 8, 9, 19 and 21 of the ‘926 Reissue Application would be obvious variants to one of ordinary skill in the art based on engineering expediency of the ‘079 ODP Claims I.
With respect to claims 1-5, 6, 8, 9, 19 and 21, the Examiner finds that the ‘079 ODP Claims I disclose all the limitations, as set forth above, except for specifically calling for 
A vehicle comprising … a first LIDAR rotatable by a first actuator… and second LIDAR movable by a second actuator … positioned at a top side of the vehicle opposite to the bottom side (claims 1/2); 

a controller comprising a computing system and computer readable memory, wherein the computer readable memory has stored thereon executable instructions that, upon execution by a computing system, cause the controller to operate the vehicle based on the scans of the environment by the first LIDAR and the second LIDAR, and to adjust the viewing direction of the second LIDAR with the second actuator based on data received from the first LIDAR (claim 1); 

the controller configured to determine a three-dimensional (3D) representation of the environment based on data from the first LIDAR having the first scanning resolution;

identify a portion of the 3D representation for scanning by the second LIDAR; adjust the viewing direction of the second LIDAR to correspond to a particular FOV of the environment associated with the identified portion of the 3D representation; and

update the portion of the 3D representation to have the second scanning resolution of the second LIDAR based on given data from the second LIDAR  (claim 5). 

further comprising a third LIDAR positioned along a given side of the vehicle other than the top side, wherein the third LIDAR is configured to scan a FOV of the environment extending away from the given side, wherein the third LIDAR has a third scanning resolution, and wherein the controller is configured to operate the vehicle based also on the scan of the environment by the third LIDAR (claim 6); 

wherein the controller is configured to:
detect an object in the environment based on the data from the first LIDAR; and identify the object based on given data from the third LIDAR having the third scanning resolution (claim 8); 

wherein the controller is configured to: based on the data from the first LIDAR, determine that a given distance between the object and the vehicle is less than a threshold distance; and
responsively obtain the given data from the third LIDAR to identify the object (claim 9).

wherein the first actuator comprises at least one of a motor, a pneumatic actuator, a hydraulic piston, a relay, a solenoid, or a piezoelectric actuator, and
wherein the second actuator comprises at least one of a motor, a pneumatic actuator, a hydraulic piston, a relay, a solenoid, or a piezoelectric actuator (claim 19); and

wherein upon execution of the executable instructions, the controller is configured to detect an object using scan data from the first LIDAR and not the second LIDAR and then adjust the viewing direction of the second LIDAR with the second actuator to view the object based on the scan data received from the first LIDAR (claim 21).

However, a vehicle comprising a first LIDAR rotatable by a first actuator/motor and positioned at a top side of the vehicle opposite to the bottom side; a second LIDAR movable by a second actuator/motor within a given range of angles; a controller comprising a computing system and computer readable memory, wherein the computer readable memory has stored thereon executable instructions that, upon execution by a computing system, cause the controller to operate the vehicle based on the scans of the environment by the first LIDAR and the second LIDAR, and to adjust the viewing direction of the second LIDAR with the second actuator based on data received from the first LIDAR; the controller configured to determine a three- is known in the art
Similarly, a vehicle comprising a third LIDAR positioned along a given side of the vehicle other than the top side, wherein the third LIDAR is configured to scan a FOV of the environment extending away from the given side, wherein the third LIDAR has a third scanning resolution, and wherein the controller is configured to operate the vehicle based also on the scan of the environment by the third LIDAR; wherein the controller is configured to detect an object in the environment based on the data from the first LIDAR and identify the object based on given data from the third LIDAR having the third scanning resolution; and wherein the controller is configured to, based on the data from the first LIDAR, determine that a given distance between the object and the vehicle is less than a threshold distance, and responsively obtain the given data from the third LIDAR to identify the object is known in the art.
The Examiner finds that Trepagnier, for example, teaches a vehicle 10 including one or wheels positioned at the bottom side of the vehicle 10. (Trepagnier at c.3, ll.47-64; c.21, ll.18-27; c.27, ll.32-44; see Figures 1A, 1B, 7A, 7B). The Examiner finds that Trepagnier teaches a first and second LIDAR (first and second LIDAR image sensors 8) positioned at the top side of 10. (Trepagnier at c.3, l.47 – c.5, l.27; c.14, l.30 – c.16, l.63; see Figures 7A, 7B). The Examiner finds that Trepagnier teaches both the first and second LIDAR (first and second LIDAR image sensors 8) being rotatable/movable by a motor 30 (id. at c.6, l.23 – c.7, l.39; see Figures 3-4) and configured to scan an environment based on rotation of the first and second LIDAR (first and second LIDAR image sensors 8). (Id. at c.14, l.30 – c.16, l.63 16; see Figures 1B, 3, 4, 7A, 7B). The Examiner finds that Trepagnier teaches the motor 30 capable of panning in a range of 1 to 270 degrees. (Id. at c.5, ll.23-27). The Examiner finds that Trepagnier discloses a computer system 1201 in which a processor 24/1203 executes program instructions stored on memory (i.e., 1204, 1207, 1208). (Trepagnier at Abstract; c.17, l.22 – c.19, l.5; c.19, ll.45-52; see Figure 8). The Examiner finds that Trepagnier discloses the processor 24 controlling the various units of the LIDAR image sensors 8 in order to determine obstacles and provide information to allow for autonomous vehicle control to avoid the determined obstacles. (Trepagnier at c.3, l.65 – c.4, l.45; c.5, ll.15-62; c.6, l.23-63; c.7, ll.11-39; c.10, l.28 – c.11, l.5; c.12, l.29-60; ; c.13, ll.3-9; c.13, l.24 – c.16, l.63; c.17, l.22 – c.21, l.14; c.22, ll.12-30; c.23, ll.25-32; c.25, ll.7-26; c.27, ll.33-44; c.28., ll.4-20; c.29, ll.7-17; see Figures 2-13). The Examiner finds that Trepagnier discloses the processor 24 controlling the “angular sectors” that are scanned by the respective LIDAR image sensors 8 based upon at least an identified obstacle location, a projected path of the vehicle, and an identified priority sector in which an obstacle has been identified. (Id. at c.13, ll.24-31; c.14, l.30 – c.15, l.9; c.16, ll.31-63). The Examiner finds that Trepagnier discloses the processor 24 dynamically adjusting the angular sectors each respective LIDAR image sensor 8 is scanning to ensure that both the projected path is scanned and the high threat obstacles are tracked. (Id.) The Examiner finds that Trepagnier discloses the 24 controlling both the rotating mirror 26 and the motor 30 in order for each respective LIDAR image sensor 8 to acquire the desired angular sectors for their mandatory respective scans. (Id. at c.3, l.65 – c.4, l.45; c.6, l.23 – c.7, l.39). Specifically, the Examiner finds that Trepagnier discloses an embodiment in which the processor 24 controlling LIDAR image sensors 8 to scan the front of the vehicle. (Id. at c.14, ll.50-64; c.16, ll.31-44; c.19, ll.45-52; c.19, l.53 – c.20, l.2). The Examiner finds that Trepagnier discloses the processor 24 detecting an obstacle from the respective LIDAR image sensors 8 (i.e., one, two, or all three respective LIDAR image sensors 8), and based upon said detection, adjusting the viewing angular sector of one of the respective LIDAR image sensors 8 (i.e., first, second, or third respective LIDAR image sensors 8) to the location of the obstacle to ensure the obstacle is properly scanned. (Id.) 
Similarly, the Examiner finds that Trepagnier discloses the utilization of a third LIDAR sensor 8, having a third scanning resolution, being positioned along a given side of the vehicle 10 other than the top side and the processor 24 being configured to scan a FOV of the environment extending away from the given side and being utilized in the determination of obstacles and autonomous vehicle control to avoid the determined obstacles. (Trepagnier at c.16, ll.31-63). The Examiner finds that Trepagnier discloses a processor 24 that controls the various units of the LIDAR image sensors 8 in order to determine obstacles and provide information to allow for autonomous vehicle control to avoid the determined obstacles. (Trepagnier at c.3, l.65 – c.4, l.45; c.5, ll.15-62; c.6, l.23-63; c.7, ll.11-39; c.10, l.28 – c.11, l.5; c.12, l.29-60; ; c.13, ll.3-9; c.13, l.24 – c.16, l.63; c.17, l.22 – c.21, l.14; c.22, ll.12-30; c.23, ll.25-32; c.25, ll.7-26; c.27, ll.33-44; c.28., ll.4-20; c.29, ll.7-17; see Figures 2-13). The Examiner finds that Trepagnier discloses the utilization of the third LIDAR sensor 8, having a third scanning resolution, to determine obstacles and autonomously control the vehicle 10 to avoid the determined obstacles. Trepagnier at c.16, ll.31-63). The Examiner finds that Trepagnier discloses one LIDAR image sensor 8 being configured and dedicated to detection of objects nearby the vehicle (e.g. a resolution providing objects within 50 m) and another LIDAR image sensor 8 being configured and dedicated to detection of objects farther away from the vehicle (e.g. a resolution providing objects beyond 50 m). (Id. at c.14, ll.30-37; see Figure 7A). The Examiner finds that Trepagnier teaches one of the LIDAR image sensor 8 scanning a first sector associated with the path of the vehicle, while the other LIDAR image sensor 8 scans a second sector associated with an identified obstacle. (Id. at c.14, l.38 – c.15, l.9). The Examiner fins that Trepagnier discloses the identification of an obstacle and its relevance if it is determined to be within 50 meters, (Id. at c.11, ll.44-52).
The Examiner finds that that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate a first LIDAR rotatable by a first actuator/motor and positioned at a top side of the vehicle opposite to the bottom side; a second LIDAR movable by a second actuator/motor within a given range of angles; a controller comprising a computing system and computer readable memory, wherein the computer readable memory has stored thereon executable instructions that, upon execution by a computing system, cause the controller to operate the vehicle based on the scans of the environment by the first LIDAR and the second LIDAR, and adjust the viewing direction of the second LIDAR based on data received from the first LIDAR; the controller being configured to detect an object using scan data from the first LIDAR and not the second LIDAR and then adjust the viewing direction of the second LIDAR with the second actuator to view the object based on the scan data received from the first LIDAR; and the controller configured to determine a three-dimensional (3D) representation of the environment based on data from the first LIDAR having the first scanning Trepagnier in the vehicle of the‘079 ODP Claims I.
A person of ordinary skill in the art would be motivated to incorporate a first LIDAR rotatable by a first actuator/motor and positioned at a top side of the vehicle opposite to the bottom side; a second LIDAR movable by a second actuator/motor within a given range of angles; a controller comprising a computing system and computer readable memory, wherein the computer readable memory has stored thereon executable instructions that, upon execution by a computing system, cause the controller to operate the vehicle based on the scans of the environment by the first LIDAR and the second LIDAR, and adjust the viewing direction of the second LIDAR based on data received from the first LIDAR; the controller being configured to Id. at c.3, l.65 – c.4, l.45; c.5, ll.15-62; c.6, l.23-63; c.7, ll.11-39; c.10, l.28 – c.11, l.5; c.12, l.29-60; ; c.13, ll.3-9; c.13, l.24 – c.16, l.63; c.17, l.22 – c.21, l.14; c.22, ll.12-30; c.23, ll.25-32; c.25, ll.7-26; c.27, ll.33-44; c.28., ll.4-20; c.29, ll.7-17). In other words, 

U.S. Patent No. 10,976,437
Claims 1-6, 8, 9, 16, 18, 19 and 21
Claims 1-6, 8, 9, 16, 18, 19 and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12, 12, 12, 3, 12, 12, 12, 12, 12, 3, 12 and 12, respectively, (“‘437 ODP Claims”) of U.S. Patent No. 10,976,437 (“‘437 Patent”) in view of Trepagnier et al. (U.S. Patent No. 5,689,328) (“Trepagnier”) and Dowdall et al. (U.S. Publication No. 2013/0332061) (“Dowdall”).
Although the claims at issue are not identical, they are not patentably distinct from each other because the scopes of the pending claims 1-6, 8, 9, 16, 18, 19 and 21 are identical or similar and/or covered by the ‘437 ODP Claims. For example, by comparing the pending claims 1-6, 8, 9, 16, 18, 19 and 21and the ‘437 ODP Claims shown below:
Apparatus Claims of ‘926 Reissue Application	Apparatus Claims of ‘437 Patent
Pending Claim 1:
1. A vehicle comprising:

one or more wheels positioned at a bottom side of the vehicle;

a first light detection and ranging device (LIDAR) positioned at a top side of the vehicle opposite to the bottom side, wherein the first LIDAR is rotatable by a first actuator and is configured to scan a 360 degree field-of-view (FOV) of an environment around the vehicle based on rotation of the first LIDAR about an axis, and wherein the first LIDAR has a first scanning resolution;

a second LIDAR movable by a second actuator and configured to scan a field-of-view (FOV) narrower than 360 degrees of the environment that extends away from the vehicle along a viewing direction of the second LIDAR, wherein the second LIDAR has a second scanning resolution that differs from the first scanning resolution; and

a controller comprising a computing system and computer readable memory, wherein the computer readable memory has stored thereon executable instructions that, upon execution by a computing system, cause the controller to operate the vehicle based on the scans of the environment by the first LIDAR and the second LIDAR, and wherein the controller is configured to adjust the viewing direction of the second LIDAR with the second actuator based on data received from the first LIDAR.


Pending Claim 2:
2. The vehicle of claim 1, wherein the second LIDAR is positioned adjacent to the first LIDAR at the top side of the vehicle.


Pending Claim 3:
3. The vehicle of claim 1, further comprising a light filter shaped to enclose the first LIDAR and the second LIDAR, wherein the light filter is configured to allow light within a wavelength range to propagate through the light filter, wherein the first LIDAR is configured to emit light having a first wavelength within the wavelength range, and wherein the second LIDAR is configured to emit light having a second wavelength within the wavelength range.


Pending Claim 4:
4. The vehicle of claim 3, wherein the light filter is configured to reduce an amount of visible light propagating through the light filter.


Pending Claim 5:
5. The vehicle of claim 1, wherein the controller is configured to:

determine a three-dimensional (3D) representation of the environment based on data from the first LIDAR having the first scanning resolution;

identify a portion of the 3D representation for scanning by the second LIDAR; adjust the viewing direction of the second LIDAR to correspond to a particular FOV of the environment associated with the identified portion of the 3D representation; and

update the portion of the 3D representation to have the second scanning resolution of the second LIDAR based on given data from the second LIDAR.

Pending Claim 6:
6. The vehicle of claim 1, further comprising a third LIDAR positioned along a given side of the vehicle other than the top side, wherein the third LIDAR is configured to scan a FOV of the environment extending 


Pending Claim 8:
8. The vehicle of claim 6, wherein the controller is configured to:

detect an object in the environment based on data from the first LIDAR; and identify the object based on given data from the third LIDAR having the third scanning resolution.


Pending Claim 9:
9. The vehicle of claim 8, wherein the controller is configured to:

based on the data from the first LIDAR, determine that a given distance between the object and the vehicle is less than a threshold distance; and

responsively obtain the given data from the third LIDAR to identify the object.



Pending Claim 16:
16. A vehicle comprising:

four wheels positioned at a bottom side of the vehicle;

a dome-shaped housing positioned at a top side of the vehicle opposite to the bottom side;

a first light detection and ranging device (LIDAR) disposed within the dome-shaped housing, wherein the first LIDAR is rotatable by a first actuator and is configured to scan a 360 degree field-of-view (FOV) of an environment around the vehicle based on rotation of the first LIDAR about an axis, and wherein the first LIDAR has a first scanning resolution;

a second LIDAR disposed within the dome-shaped housing and positioned between the first LIDAR and the top side of the vehicle, wherein the second LIDAR is movable by a second actuator and is configured to scan a field-of-view (FOV) narrower than 360 degrees of the environment that extends away from the vehicle along a viewing direction of the second LIDAR, and wherein the second LIDAR has a second scanning resolution that is higher than the first scanning resolution; and

a controller comprising a computing system and computer readable memory, wherein the computer readable memory has stored thereon executable instructions that, upon execution by a computing system, cause the controller to operate the vehicle based on the scans of the environment by the first LIDAR and the second LIDAR, and wherein the controller is configured to adjust the viewing direction of the second LIDAR with the second actuator based on data received from the first LIDAR.


Pending Claim 18:
18. A vehicle of claim 16, wherein the dome-shaped housing comprises:

a light filter shaped to enclose the first LIDAR and the second LIDAR, wherein the light filter is configured to allow light within a wavelength range to propagate through the light filter, wherein the first LIDAR is configured to emit light having a first wavelength within the wavelength range, and wherein the second LIDAR is configured to emit light having a second wavelength within the wavelength range; and

a dividing structure disposed within the dome-shaped housing and positioned between the first LIDAR and the second LIDAR.


Pending Claim 19:
19. The vehicle of claim 1, wherein the first actuator comprises at least one of a motor, a pneumatic actuator, a hydraulic piston, a relay, a solenoid, or a piezoelectric actuator; and

wherein the second actuator comprises at least one of a motor, a pneumatic actuator, a hydraulic piston, a relay, a solenoid, or a piezoelectric actuator. 


Pending Claim 21:
21. The vehicle of claim 1, wherein upon execution of the executable instructions, the controller is configured to detect an object using scan data from the first LIDAR and not the second LIDAR and then adjust the viewing direction of the second LIDAR with the second actuator to view the object based on the scan data received from the first LIDAR. 

Patent Claim 1:
1. A sensor system configured for connection to a roof of a vehicle, the vehicle capable of operating in an autonomous mode along a driving surface, the sensor system comprising:

a dome-shaped housing comprising a light filter;

one or more light detection and ranging devices (LIDARs) arranged within the dome shaped housing, the one or more LIDARs each having a field of view about a given axis, and each LIDAR having a refresh rate; and

a dividing structure disposed within the dome-shaped housing, the dividing structure supporting a given one of the one or more LIDARs within the dome-shaped housing.


Patent Claim 3:
3. The sensor system of claim 1, wherein the light filter comprises:

At least one portion transparent to light having wavelengths with a wavelength range of the one or more LIDAR; and

opaque to light having wavelengths outside the wavelength range of the one or more LIDARs.


Patent Claim 12:
12. The sensor system of claim 1, further comprising: a first structure that rotates a first LIDAR of the one or more LIDARs; and

a first platform that rotates a second LIDAR of the one or more LIDARS differently than the first LIDAR.




The Examiner finds that claims 1-6, 8, 9, 16, 18, 19 and 21 of the ‘926 Reissue Application have essentially the same claim requirements as the ‘437 ODP Claims, just somewhat broader and narrower. (See comparison above). In addition, where claims 1-6, 8, 9, 16, 18, 19 and 21 of the ‘926 Reissue Application and the ‘437 ODP Claims are not exactly the same, the Examiner finds that claims 1-6, 8, 9, 16, 18, 19 and 21 of the ‘926 Reissue Application would be obvious variants to one of ordinary skill in the art based on engineering expediency of the ‘437 ODP Claims.
With respect to claims 1-6, 8, 9, 16, 18, 19 and 21, the Examiner finds that the ‘437 ODP Claims disclose all the limitations, as set forth above, except for specifically calling for 
A vehicle comprising one or more wheels positioned at a bottom side of the vehicle (claim 1); 

a first LIDAR … configured to scan a 360 degree field-of-view (FOV)… (claims 1/16); 

a second LIDAR … configured to scan a field-of-view (FOV) narrower than 360 degrees …(claims 1/16);

a controller comprising a computing system and computer readable memory, wherein the computer readable memory has stored thereon executable instructions that, upon execution by a computing system, cause the controller to operate the vehicle based on the scans of the environment by the first LIDAR and the second LIDAR, and to adjust the viewing direction of the second LIDAR with the second actuator based on data received from the first LIDAR (claims 1/16); 

the controller configured to determine a three-dimensional (3D) representation of the environment based on data from the first LIDAR having the first scanning resolution;

identify a portion of the 3D representation for scanning by the second LIDAR; adjust the viewing direction of the second LIDAR to correspond to a particular FOV of the environment associated with the identified portion of the 3D representation; and

update the portion of the 3D representation to have the second scanning resolution of the second LIDAR based on given data from the second LIDAR  (claim 5).

further comprising a third LIDAR positioned along a given side of the vehicle other than the top side, wherein the third LIDAR is configured to scan a FOV of the environment extending away from the given side, wherein the third LIDAR has a third scanning resolution, and wherein the controller is configured to operate the vehicle based also on the scan of the environment by the third LIDAR (claim 6); 

wherein the controller is configured to:
detect an object in the environment based on the data from the first LIDAR; and identify the object based on given data from the third LIDAR having the third scanning resolution (claim 8); 

wherein the controller is configured to: based on the data from the first LIDAR, determine that a given distance between the object and the vehicle is less than a threshold distance; and
responsively obtain the given data from the third LIDAR to identify the object (claim 9).

wherein the first actuator comprises at least one of a motor, a pneumatic actuator, a hydraulic piston, a relay, a solenoid, or a piezoelectric actuator, and
wherein the second actuator comprises at least one of a motor, a pneumatic actuator, a hydraulic piston, a relay, a solenoid, or a piezoelectric actuator (claim 19); and

wherein upon execution of the executable instructions, the controller is configured to detect an object using scan data from the first LIDAR and not the second LIDAR and then adjust the viewing direction of the second LIDAR with the second actuator to view the object based on the scan data received from the first LIDAR (claim 21).

However, a vehicle comprising one or more wheels positioned at a bottom side of the vehicle; a first LIDAR rotatable by a first actuator/motor; a second LIDAR movable by a second actuator/motor within a given range of angles; a controller comprising a computing system and computer readable memory, wherein the computer readable memory has stored thereon executable instructions that, upon execution by a computing system, cause the controller to operate the vehicle based on the scans of the environment by the first LIDAR and the second 
Similarly, a vehicle comprising a third LIDAR positioned along a given side of the vehicle other than the top side, wherein the third LIDAR is configured to scan a FOV of the environment extending away from the given side, wherein the third LIDAR has a third scanning resolution, and wherein the controller is configured to operate the vehicle based also on the scan of the environment by the third LIDAR; wherein the controller is configured to detect an object in the environment based on the data from the first LIDAR and identify the object based on given data from the third LIDAR having the third scanning resolution; and wherein the controller is configured to, based on the data from the first LIDAR, determine that a given distance between the object and the vehicle is less than a threshold distance, and responsively obtain the given data from the third LIDAR to identify the object is known in the art.
The Examiner finds that Trepagnier, for example, teaches a vehicle 10 including one or wheels positioned at the bottom side of the vehicle 10. (Trepagnier at c.3, ll.47-64; c.21, ll.18-Trepagnier teaches a first and second LIDAR (first and second LIDAR image sensors 8) positioned at the top side of the vehicle 10. (Trepagnier at c.3, l.47 – c.5, l.27; c.14, l.30 – c.16, l.63; see Figures 7A, 7B). The Examiner finds that Trepagnier teaches both the first and second LIDAR (first and second LIDAR image sensors 8) being rotatable/movable by a motor 30 (id. at c.6, l.23 – c.7, l.39; see Figures 3-4) and configured to scan an environment based on rotation of the first and second LIDAR (first and second LIDAR image sensors 8). (Id. at c.14, l.30 – c.16, l.63 17; see Figures 1B, 3, 4, 7A, 7B). The Examiner finds that Trepagnier teaches the motor 30 capable of panning in a range of 1 to 270 degrees. (Id. at c.5, ll.23-27). The Examiner finds that Trepagnier discloses a computer system 1201 in which a processor 24/1203 executes program instructions stored on memory (i.e., 1204, 1207, 1208). (Trepagnier at Abstract; c.17, l.22 – c.19, l.5; c.19, ll.45-52; see Figure 8). The Examiner finds that Trepagnier discloses the processor 24 controlling the various units of the LIDAR image sensors 8 in order to determine obstacles and provide information to allow for autonomous vehicle control to avoid the determined obstacles. (Trepagnier at c.3, l.65 – c.4, l.45; c.5, ll.15-62; c.6, l.23-63; c.7, ll.11-39; c.10, l.28 – c.11, l.5; c.12, l.29-60; ; c.13, ll.3-9; c.13, l.24 – c.16, l.63; c.17, l.22 – c.21, l.14; c.22, ll.12-30; c.23, ll.25-32; c.25, ll.7-26; c.27, ll.33-44; c.28., ll.4-20; c.29, ll.7-17; see Figures 2-13). The Examiner finds that Trepagnier discloses the processor 24 controlling the “angular sectors” that are scanned by the respective LIDAR image sensors 8 based upon at least an identified obstacle location, a projected path of the vehicle, and an identified priority sector in which an obstacle has been identified. (Id. at c.13, ll.24-31; c.14, l.30 – c.15, l.9; c.16, ll.31-63). The Examiner finds that Trepagnier discloses the processor 24 dynamically adjusting the angular sectors each 8 is scanning to ensure that both the projected path is scanned and the high threat obstacles are tracked. (Id.) The Examiner finds that Trepagnier discloses the processor 24 controlling both the rotating mirror 26 and the motor 30 in order for each respective LIDAR image sensor 8 to acquire the desired angular sectors for their mandatory respective scans. (Id. at c.3, l.65 – c.4, l.45; c.6, l.23 – c.7, l.39). Specifically, the Examiner finds that Trepagnier discloses an embodiment in which the processor 24 controlling LIDAR image sensors 8 to scan the front of the vehicle. (Id. at c.14, ll.50-64; c.16, ll.31-44; c.19, ll.45-52; c.19, l.53 – c.20, l.2). The Examiner finds that Trepagnier discloses the processor 24 detecting an obstacle from the respective LIDAR image sensors 8 (i.e., one, two, or all three respective LIDAR image sensors 8), and based upon said detection, adjusting the viewing angular sector of one of the respective LIDAR image sensors 8 (i.e., first, second, or third respective LIDAR image sensors 8) to the location of the obstacle to ensure the obstacle is properly scanned. (Id.)
Similarly, the Examiner finds that Trepagnier discloses the utilization of a third LIDAR sensor 8, having a third scanning resolution, being positioned along a given side of the vehicle 10 other than the top side and the processor 24 being configured to scan a FOV of the environment extending away from the given side and being utilized in the determination of obstacles and autonomous vehicle control to avoid the determined obstacles. (Trepagnier at c.16, ll.31-63). The Examiner finds that Trepagnier discloses a processor 24 that controls the various units of the LIDAR image sensors 8 in order to determine obstacles and provide information to allow for autonomous vehicle control to avoid the determined obstacles. (Trepagnier at c.3, l.65 – c.4, l.45; c.5, ll.15-62; c.6, l.23-63; c.7, ll.11-39; c.10, l.28 – c.11, l.5; c.12, l.29-60; ; c.13, ll.3-9; c.13, l.24 – c.16, l.63; c.17, l.22 – c.21, l.14; c.22, ll.12-30; c.23, ll.25-32; c.25, ll.7-26; c.27, ll.33-44; c.28., ll.4-20; c.29, ll.7-17; see Figures 2-13). The Examiner finds that Trepagnier 8, having a third scanning resolution, to determine obstacles and autonomously control the vehicle 10 to avoid the determined obstacles. (Trepagnier at c.16, ll.31-63). The Examiner finds that Trepagnier discloses one LIDAR image sensor 8 being configured and dedicated to detection of objects nearby the vehicle (e.g. a resolution providing objects within 50 m) and another LIDAR image sensor 8 being configured and dedicated to detection of objects farther away from the vehicle (e.g. a resolution providing objects beyond 50 m). (Id. at c.14, ll.30-37; see Figure 7A). The Examiner finds that Trepagnier teaches one of the LIDAR image sensor 8 scanning a first sector associated with the path of the vehicle, while the other LIDAR image sensor 8 scans a second sector associated with an identified obstacle. (Id. at c.14, l.38 – c.15, l.9). The Examiner fins that Trepagnier discloses the identification of an obstacle and its relevance if it is determined to be within 50 meters, (Id. at c.11, ll.44-52).
The Examiner finds that that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate the vehicle having one or wheels to provide effective transportation of the vehicle in a timely manner from and to various locations as described in Trepagnier in the vehicle of the‘437 ODP Claims. A person of ordinary skill in the art would be motivated to incorporate the vehicle having one or wheels, since it provides a mechanism to provide effective transportation of the vehicle in a timely manner from and to various locations.
In addition, the Examiner finds that that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate a first LIDAR rotatable by a first actuator/motor; a second LIDAR movable by a second actuator/motor within a given range of angles; a controller comprising a computing system and computer readable memory, wherein  operate the vehicle based on the scans of the environment by the first LIDAR and the second LIDAR, and adjust the viewing direction of the second LIDAR based on data received from the first LIDAR; the controller being configured to detect an object using scan data from the first LIDAR and not the second LIDAR and then adjust the viewing direction of the second LIDAR with the second actuator to view the object based on the scan data received from the first LIDAR; and the controller configured to determine a three-dimensional (3D) representation of the environment based on data from the first LIDAR having the first scanning resolution; identify a portion of the 3D representation for scanning by the second LIDAR; adjust the viewing direction of the second LIDAR to correspond to a particular FOV of the environment associated with the identified portion of the 3D representation; and update the portion of the 3D representation to have the second scanning resolution of the second LIDAR based on given data from the second LIDAR; a third LIDAR positioned along a given side of the vehicle other than the top side, wherein the third LIDAR is configured to scan a FOV of the environment extending away from the given side, wherein the third LIDAR has a third scanning resolution, and wherein the controller is configured to operate the vehicle based also on the scan of the environment by the third LIDAR; wherein the controller is configured to detect an object in the environment based on the data from the first LIDAR and identify the object based on given data from the third LIDAR having the third scanning resolution; and wherein the controller is configured to, based on the data from the first LIDAR, determine that a given distance between the object and the vehicle is less than a threshold distance, and responsively obtain the given data from the third LIDAR to identify the object as described in Trepagnier in the vehicle of the‘437 ODP Claims.
 a controller comprising a computing system and computer readable memory, wherein the computer readable memory has stored thereon executable instructions that, upon execution by a computing system, cause the controller to operate the vehicle based on the scans of the environment by the first LIDAR and the second LIDAR, and adjust the viewing direction of the second LIDAR based on data received from the first LIDAR; the controller being configured to detect an object using scan data from the first LIDAR and not the second LIDAR and then adjust the viewing direction of the second LIDAR with the second actuator to view the object based on the scan data received from the first LIDAR; and the controller configured to determine a three-dimensional (3D) representation of the environment based on data from the first LIDAR having the first scanning resolution; identify a portion of the 3D representation for scanning by the second LIDAR; adjust the viewing direction of the second LIDAR to correspond to a particular FOV of the environment associated with the identified portion of the 3D representation; and update the portion of the 3D representation to have the second scanning resolution of the second LIDAR based on given data from the second LIDAR; a third LIDAR positioned along a given side of the vehicle other than the top side, wherein the third LIDAR is configured to scan a FOV of the environment extending away from the given side, wherein the third LIDAR has a third scanning resolution, and wherein the controller is configured to operate the vehicle based also on the scan of the environment by the third LIDAR; wherein the controller is configured to detect an object in the environment based on the data from the first LIDAR and identify the object based on given data from the third LIDAR having the third scanning resolution; and wherein the Id. at c.3, l.65 – c.4, l.45; c.5, ll.15-62; c.6, l.23-63; c.7, ll.11-39; c.10, l.28 – c.11, l.5; c.12, l.29-60; ; c.13, ll.3-9; c.13, l.24 – c.16, l.63; c.17, l.22 – c.21, l.14; c.22, ll.12-30; c.23, ll.25-32; c.25, ll.7-26; c.27, ll.33-44; c.28., ll.4-20; c.29, ll.7-17). In other words, such a modification would have provided a vehicle with a navigation and control system for autonomous driving.

Moreover, a vehicle collision avoidance system comprising a first LIDAR being configured to scan a full 360 degree environment and a second LIDAR being configured to scan a narrower field of view than the first LIDAR sensor is known in the art. The Examiner finds that Dowdall, for example, teaches a vehicle 200 operating in an autonomous mode utilizing a LIDAR sensor unit 202 on the top of a vehicle that can include one or more LIDARs as part of the sensor unit 202. (Dowdall at Abstract; ¶¶ 0006-0007, 0057-0058). The Examiner finds that Dowdall teaches the sensor unit 202 including one or more movable mounts that could be operated to adjust the orientation of one or more sensors in the sensor unit 202. (Id.) The Examiner finds that Dowdall teaches a movable mount could include a rotating platform so that sensors can obtain information from each direction around the vehicle 20018; and in another embodiment a movable mount can be movable in a scanable fashion so as to capture information within a particular range of angle and/or azimuths19. (Id.). The Examiner finds that the phrases “could be operated to,” “could include a rotating platform” and “can be movable in a scanable fashion” are equivalent to “configured to.” From this perspective, the Examiner finds that Dowdall’s disclosure to multiple LIDAR sensors with each having their own movable mount leads one of ordinary skill in to the art to the conclusion that at least one sensor may be configured to scan a full 360 degree FOV environment (i.e., a rotating platform so that sensors can obtain information from each direction around the vehicle) and at least another sensor may be configured to scan a FOV less than 360 degrees (i.e., can be movable in a scanable fashion so as to capture information within a particular range of angle and/or azimuths).
The Examiner finds that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate a first LIDAR being configured to scan a full 360 degree environment and a second LIDAR being configured to scan a narrower field of view than the first LIDAR as described in Dowdall in the vehicle of ‘4 ODP Claims I and Trepagnier. 
A person of ordinary skill in the art would be motivated to provide a first LIDAR being configured to scan a full 360 degree environment and a second LIDAR being configured to scan a narrower field of view than the first LIDAR, since it provide a mechanism to collect data from a plurality of obstacles and properly classify the obstacles. (Id. at ¶¶ 0007, 0081-0084). In other words, such a modification would have provide a more accurate and sensitive way to classify and differentiate obstacles, thereby inherently increasing the operational efficiency.

This combination of references also satisfies at least rationale C identified by the Supreme Court in KSR International Co. v. Teleflex Inc.,  550  U.S. 398, 82 USPQ2d 1385, Graham factual inquiry for supporting a finding of obviousness based on this rationale are provided below:
(1)  A finding that the prior art (‘437 ODP Claims and Trepagnier) contained a “base” device (an autonomous vehicle obstacle detection control system) upon which the claimed invention can be seen as an “improvement” for including a first LIDAR mounted on a rotating platform to obtain information from each direction around the vehicle and a second LIDAR on a movable mount to capture information within a particular range of angle and/or azimuths in order to simultaneously collect data from a plurality of obstacles and properly classify the obstacles.

(2)  A finding that the prior art (Dowdall) contained a "comparable" device (an autonomous vehicle obstacle detection control system) that has been improved in the same way as the claimed invention, i.e. the Dowdall autonomous mode obstacle detection system utilizes a first LIDAR mounted on a rotating platform to obtain information from each direction around the vehicle and a second LIDAR on a movable mount to capture information within a particular range of angle and/or azimuths in order to carry out a new automated obstacle detection function of classifying and/or differentiating of obstacles for autonomous vehicle obstacle detection.

(3)  A finding that one of ordinary skill in the art could have applied the known “improvement” technique in the same way to the “base” device (the‘437 ODP Claims and Trepagnier autonomous vehicle obstacle detection control system) and the results would have been predictable to one of ordinary skill in the art. Here, because the ‘437 ODP Claims and Trepagnier indicates that the autonomous vehicle obstacle detection control system can be used for automated classifying and/or differentiating of obstacles to provide a controlled driving environment and Dowdall teaches a manner for improving this, the results would be predictable. In other words, the Dowdall successful implementation or providing obstacle detection including a first LIDAR mounted on a rotating platform to obtain information from each direction around the vehicle and a second LIDAR on a movable mount to capture information within a particular range of angle and/or azimuths proves that the implementation is both successful and entirely predictable. In the‘437 ODP Claims and Trepagnier, autonomous vehicle obstacle detection control system modified according to Dowdall would be capable of incorporating a first LIDAR mounted on a rotating platform to obtain information from each direction around the vehicle and a second LIDAR on a movable mount to capture information within a particular range of angle and/or azimuths of Dowdall to carry out the function of classifying and/or differentiating of obstacles for autonomous vehicle obstacle detection, as evidenced by the success in the Dowdall voice autonomous vehicle obstacle detection control system.

(4)  Whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness. There are not additional findings necessary, here.

In that regard, the Examiner asserts the use of known technique to improve similar devices in the same way is obvious to one of ordinary skill in the art. That is, the manner of enhancing a particular device (providing a classifying and/or differentiating of obstacles for autonomous vehicle obstacle detection including a first LIDAR mounted on a rotating platform to obtain information from each direction around the vehicle and a second LIDAR on a movable mount to capture information within a particular range of angle and/or azimuths) was made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in Dowdall. Accordingly, one of ordinary skill in the art would have been capable of applying this known “improvement” technique in the same manner to the prior art autonomous vehicle obstacle detection control system of the‘437 ODP Claims and Trepagnier and the results would have been predictable to one of ordinary skill in the art, namely, one skilled in the art would have readily recognized that providing a classifying and/or differentiating of obstacles for autonomous vehicle obstacle detection including a first LIDAR mounted on a rotating platform to obtain information from each direction around the vehicle and a second LIDAR on a movable mount to capture information within a particular range of angle and/or azimuths in ‘437 ODP Claims and Trepagnier would positively provide a means to carry out, in addition to autonomous vehicle automated obstacle detection, a new function of classifying and/or differentiating of obstacles for autonomous vehicle obstacle detection, since such functionality is taught to be highly desirable by Dowdall, as set forth above.
Thus, the rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices (methods, or products) has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known KSR noted that if the actual application of the technique would have been beyond the skill of one of ordinary skill in the art, then using the technique would not have been obvious. KSR, 550 U.S. at 398, 82 USPQ2d at 1396. If any of these findings cannot be made, then this rationale cannot be used to support a conclusion that the claim would have been obvious to one of ordinary skill in the art.

U.S. Application No. 17/194,447
Claims 1, 2, 5, 6, 8, 9, 19 and 21
Claims 1, 2, 5, 6, 8, 9, 19 and 21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1512, 12, 12, 3, 12, 12, 12, 12, 12, 3, 12 and 12, respectively, (“‘447 ODP Claims”) of copending U.S. Application Patent No. 17/194,447 (“‘447 Application”) in view of Trepagnier et al. (U.S. Patent No. 5,689,328) (“Trepagnier”) and Dowdall et al. (U.S. Publication No. 2013/0332061) (“Dowdall”).
Although the claims at issue are not identical, they are not patentably distinct from each other because the scopes of the pending claims 1, 2, 5, 6, 8, 9, 19 and 21 are identical or similar and/or covered by the ‘447 ODP Claims. For example, by comparing the pending claims 1, 2, 5, 6, 8, 9, 19 and 21 and the ‘447 ODP Claims shown below:
Apparatus Claims of ‘926 Reissue Application	Apparatus Claims of ‘447 Application
Pending Claim 1:
1. A vehicle comprising:



a first light detection and ranging device (LIDAR) positioned at a top side of the vehicle opposite to the bottom side, wherein the first LIDAR is rotatable by a first actuator and is configured to scan a 360 degree field-of-view (FOV) of an environment around the vehicle based on rotation of the first LIDAR about an axis, and wherein the first LIDAR has a first scanning resolution;

a second LIDAR movable by a second actuator and configured to scan a field-of-view (FOV) narrower than 360 degrees of the environment that extends away from the vehicle along a viewing direction of the second LIDAR, wherein the second LIDAR has a second scanning resolution that differs from the first scanning resolution; and

a controller comprising a computing system and computer readable memory, wherein the computer readable memory has stored thereon executable instructions that, upon execution by a computing system, cause the controller to operate the vehicle based on the scans of the environment by the first LIDAR and the second LIDAR, and wherein the controller is configured to adjust the viewing direction of the second LIDAR with the second actuator based on data received from the first LIDAR.


Pending Claim 2:
2. The vehicle of claim 1, wherein the second LIDAR is positioned adjacent to the first LIDAR at the top side of the vehicle.


Pending Claim 3:
3. The vehicle of claim 1, further comprising a light filter shaped to enclose the first LIDAR and the second LIDAR, wherein the light filter is configured to allow light within a wavelength range to propagate through the light filter, wherein the first LIDAR is configured to emit light having a first wavelength within the wavelength range, and wherein the second LIDAR is configured to emit light having a second wavelength within the wavelength range.


Pending Claim 4:
4. The vehicle of claim 3, wherein the light filter is configured to reduce an amount of visible light propagating through the light filter.


Pending Claim 5:
5. The vehicle of claim 1, wherein the controller is configured to:

determine a three-dimensional (3D) representation of the environment based on data from the first LIDAR having the first scanning resolution;

identify a portion of the 3D representation for scanning by the second LIDAR; adjust the viewing direction of the second LIDAR to correspond to a particular FOV of the environment associated with the identified portion of the 3D representation; and

update the portion of the 3D representation to have the second scanning resolution of the 

Pending Claim 6:
6. The vehicle of claim 1, further comprising a third LIDAR positioned along a given side of the vehicle other than the top side, wherein the third LIDAR is configured to scan a FOV of the environment extending away from the given side, wherein the third LIDAR has a third scanning resolution, and wherein the controller is configured to operate the vehicle based also on the scan of the environment by the third LIDAR.


Pending Claim 8:
8. The vehicle of claim 6, wherein the controller is configured to:

detect an object in the environment based on data from the first LIDAR; and identify the object based on given data from the third LIDAR having the third scanning resolution.


Pending Claim 9:
9. The vehicle of claim 8, wherein the controller is configured to:

based on the data from the first LIDAR, determine that a given distance between the object and the vehicle is less than a threshold distance; and

responsively obtain the given data from the third LIDAR to identify the object.



Pending Claim 19:
19. The vehicle of claim 1, wherein the first actuator comprises at least one of a motor, a pneumatic actuator, a hydraulic piston, a relay, a solenoid, or a piezoelectric actuator; and

wherein the second actuator comprises at least one of a motor, a pneumatic actuator, a hydraulic piston, a relay, a solenoid, or a piezoelectric actuator. 


Pending Claim 21:
21. The vehicle of claim 1, wherein upon execution of the executable instructions, the controller is configured to detect an object using scan data from the first LIDAR and not the second LIDAR and then adjust the viewing direction of the second LIDAR with the second actuator to view the object based on the scan data received from the first LIDAR. 

Pending Claim 13:
13. A vehicle capable of operating in an autonomous mode along a driving surface, the vehicle comprising:

a sensor assembly connected to a top side of the vehicle, the sensor assembly having: a first module including:

a first light filter along an external surface of the first module; a first light detection and ranging device (lidar) unit disposed within the first module, the first lidar unit having a first field of view, the first lidar unit being configured to detect objects in an external environment of a vehicle based on the first field of view;

a first dividing structure disposed within the first module, the first dividing structure supporting the first lidar unit within the first module; and

a first set of one or more cameras, the first set of cameras being configured to detect objects in the external environment of the vehicle, wherein the dividing structure separates the first lidar unit from the first set of cameras; and

a second module including:

a second light filter along an external surface of the second module; and a second lidar unit disposed within the second module, the second lidar unit having a second field of view different from the first field of view, the second lidar unit being configured to detect objects in the external environment of the vehicle based on the second field of view;

one or more wheels disposed along a bottom side of the vehicle opposite the top side, the one or more wheels configured to rotate to cause the vehicle to travel along the driving surface; and

a control system configured to control operation of the one or more wheels based at least in part on data from the first and second lidar units.


Pending Claim 14:
14. The vehicle of claim 13, further comprising:

another sensor assembly having a third lidar unit, the other sensor assembly being disposed along a perimeter of the vehicle adjacent to one of a door of the vehicle, a quarterpanel of the vehicle, a front bumper of the vehicle, or a rear side of the vehicle.


Pending Claim 15:
The vehicle of claim 14, wherein the third lidar unit is configured to provide a field of view along the perimeter of the vehicle.




The Examiner finds that claims 1, 2, 5, 6, 8, 9, 19 and 21 of the ‘926 Reissue Application have essentially the same claim requirements as the ‘447 ODP Claims, just somewhat broader and narrower. (See comparison above). In addition, where claims 1, 2, 5, 6, 8, 9, 19 and 21 of the ‘926 Reissue Application and the ‘447 ODP Claims are not exactly the same, the Examiner finds that claims 1, 2, 5, 6, 8, 9, 19 and 21 of the ‘926 Reissue Application would be obvious variants to one of ordinary skill in the art based on engineering expediency of the ‘447 ODP Claims.
With respect to claims 1, 2, 5, 6, 8, 9, 19 and 21, the Examiner finds that the ‘447 ODP Claims disclose all the limitations, as set forth above, except for specifically calling for 
a first LIDAR … configured to scan a 360 degree field-of-view (FOV)… (claim 1); 

a second LIDAR … configured to scan a field-of-view (FOV) narrower than 360 degrees …(claim 1);

a controller comprising a computing system and computer readable memory, wherein the computer readable memory has stored thereon executable instructions that, upon execution by a computing system, cause the controller to operate the vehicle based on the scans of the environment by the first LIDAR and the second LIDAR, and to adjust the viewing direction of the second LIDAR with the second actuator based on data received from the first LIDAR (claim 1); 

the controller configured to determine a three-dimensional (3D) representation of the environment based on data from the first LIDAR having the first scanning resolution;

identify a portion of the 3D representation for scanning by the second LIDAR; adjust the viewing direction of the second LIDAR to correspond to a particular FOV of the environment associated with the identified portion of the 3D representation; and

update the portion of the 3D representation to have the second scanning resolution of the second LIDAR based on given data from the second LIDAR  (claim 5).

further comprising a third LIDAR positioned along a given side of the vehicle other than the top side, wherein the third LIDAR is configured to scan a FOV of the environment extending away from the given side, wherein the third LIDAR has a third scanning resolution, and wherein the controller is configured to operate the vehicle based also on the scan of the environment by the third LIDAR (claim 6); 

wherein the controller is configured to:
detect an object in the environment based on the data from the first LIDAR; and identify the object based on given data from the third LIDAR having the third scanning resolution (claim 8); 

wherein the controller is configured to: based on the data from the first LIDAR, determine that a given distance between the object and the vehicle is less than a threshold distance; and
responsively obtain the given data from the third LIDAR to identify the object (claim 9).

wherein the first actuator comprises at least one of a motor, a pneumatic actuator, a hydraulic piston, a relay, a solenoid, or a piezoelectric actuator, and
the second actuator comprises at least one of a motor, a pneumatic actuator, a hydraulic piston, a relay, a solenoid, or a piezoelectric actuator (claim 19); and

wherein upon execution of the executable instructions, the controller is configured to detect an object using scan data from the first LIDAR and not the second LIDAR and then adjust the viewing direction of the second LIDAR with the second actuator to view the object based on the scan data received from the first LIDAR (claim 21).

However, a vehicle comprising one or more wheels positioned at a bottom side of the vehicle; a first LIDAR rotatable by a first actuator/motor; a second LIDAR movable by a second actuator/motor within a given range of angles; a controller comprising a computing system and computer readable memory, wherein the computer readable memory has stored thereon executable instructions that, upon execution by a computing system, cause the controller to operate the vehicle based on the scans of the environment by the first LIDAR and the second LIDAR, and adjust the viewing direction of the second LIDAR based on data received from the first LIDAR; the controller being configured to detect an object using scan data from the first LIDAR and not the second LIDAR and then adjust the viewing direction of the second LIDAR with the second actuator to view the object based on the scan data received from the first LIDAR; and the controller configured to determine a three-dimensional (3D) representation of the environment based on data from the first LIDAR having the first scanning resolution; identify a portion of the 3D representation for scanning by the second LIDAR; adjust the viewing direction of the second LIDAR to correspond to a particular FOV of the environment associated with the identified portion of the 3D representation; and update the portion of the 3D representation to have the second scanning resolution of the second LIDAR based on given data from the second LIDAR is known in the art.

The Examiner finds that Trepagnier, for example, teaches a vehicle 10 including one or wheels positioned at the bottom side of the vehicle 10. (Trepagnier at c.3, ll.47-64; c.21, ll.18-27; c.27, ll.32-44; see Figures 1A, 1B, 7A, 7B). The Examiner finds that Trepagnier teaches a first and second LIDAR (first and second LIDAR image sensors 8) positioned at the top side of the vehicle 10. (Trepagnier at c.3, l.47 – c.5, l.27; c.14, l.30 – c.16, l.63; see Figures 7A, 7B). The Examiner finds that Trepagnier teaches both the first and second LIDAR (first and second LIDAR image sensors 8) being rotatable/movable by a motor 30 (id. at c.6, l.23 – c.7, l.39; see Figures 3-4) and configured to scan an environment based on rotation of the first and second LIDAR (first and second LIDAR image sensors 8). (Id. at c.14, l.30 – c.16, l.63 20; see Figures 1B, 3, 4, 7A, 7B). The Examiner finds that Trepagnier teaches the motor 30 capable of panning in a range of 1 to 270 degrees. (Id. at c.5, ll.23-27). The Examiner finds that Trepagnier discloses a computer system 1201 in which a processor 24/1203 executes program instructions stored on  (i.e., 1204, 1207, 1208). (Trepagnier at Abstract; c.17, l.22 – c.19, l.5; c.19, ll.45-52; see Figure 8). The Examiner finds that Trepagnier discloses the processor 24 controlling the various units of the LIDAR image sensors 8 in order to determine obstacles and provide information to allow for autonomous vehicle control to avoid the determined obstacles. (Trepagnier at c.3, l.65 – c.4, l.45; c.5, ll.15-62; c.6, l.23-63; c.7, ll.11-39; c.10, l.28 – c.11, l.5; c.12, l.29-60; ; c.13, ll.3-9; c.13, l.24 – c.16, l.63; c.17, l.22 – c.21, l.14; c.22, ll.12-30; c.23, ll.25-32; c.25, ll.7-26; c.27, ll.33-44; c.28., ll.4-20; c.29, ll.7-17; see Figures 2-13). The Examiner finds that Trepagnier discloses the processor 24 controlling the “angular sectors” that are scanned by the respective LIDAR image sensors 8 based upon at least an identified obstacle location, a projected path of the vehicle, and an identified priority sector in which an obstacle has been identified. (Id. at c.13, ll.24-31; c.14, l.30 – c.15, l.9; c.16, ll.31-63). The Examiner finds that Trepagnier discloses the processor 24 dynamically adjusting the angular sectors each respective LIDAR image sensor 8 is scanning to ensure that both the projected path is scanned and the high threat obstacles are tracked. (Id.) The Examiner finds that Trepagnier discloses the processor 24 controlling both the rotating mirror 26 and the motor 30 in order for each respective LIDAR image sensor 8 to acquire the desired angular sectors for their mandatory respective scans. (Id. at c.3, l.65 – c.4, l.45; c.6, l.23 – c.7, l.39). Specifically, the Examiner finds that Trepagnier discloses an embodiment in which the processor 24 controlling LIDAR image sensors 8 to scan the front of the vehicle. (Id. at c.14, ll.50-64; c.16, ll.31-44; c.19, ll.45-52; c.19, l.53 – c.20, l.2). The Examiner finds that Trepagnier discloses the processor 24 detecting an obstacle from the respective LIDAR image sensors 8 (i.e., one, two, or all three respective LIDAR image sensors 8), and based upon said detection, adjusting the viewing angular sector of 8 (i.e., first, second, or third respective LIDAR image sensors 8) to the location of the obstacle to ensure the obstacle is properly scanned. (Id.)
Similarly, the Examiner finds that Trepagnier discloses the utilization of a third LIDAR sensor 8, having a third scanning resolution, being positioned along a given side of the vehicle 10 other than the top side and the processor 24 being configured to scan a FOV of the environment extending away from the given side and being utilized in the determination of obstacles and autonomous vehicle control to avoid the determined obstacles. (Trepagnier at c.16, ll.31-63). The Examiner finds that Trepagnier discloses a processor 24 that controls the various units of the LIDAR image sensors 8 in order to determine obstacles and provide information to allow for autonomous vehicle control to avoid the determined obstacles. (Trepagnier at c.3, l.65 – c.4, l.45; c.5, ll.15-62; c.6, l.23-63; c.7, ll.11-39; c.10, l.28 – c.11, l.5; c.12, l.29-60; ; c.13, ll.3-9; c.13, l.24 – c.16, l.63; c.17, l.22 – c.21, l.14; c.22, ll.12-30; c.23, ll.25-32; c.25, ll.7-26; c.27, ll.33-44; c.28., ll.4-20; c.29, ll.7-17; see Figures 2-13). The Examiner finds that Trepagnier discloses the utilization of the third LIDAR sensor 8, having a third scanning resolution, to determine obstacles and autonomously control the vehicle 10 to avoid the determined obstacles. (Trepagnier at c.16, ll.31-63). The Examiner finds that Trepagnier discloses one LIDAR image sensor 8 being configured and dedicated to detection of objects nearby the vehicle (e.g. a resolution providing objects within 50 m) and another LIDAR image sensor 8 being configured and dedicated to detection of objects farther away from the vehicle (e.g. a resolution providing objects beyond 50 m). (Id. at c.14, ll.30-37; see Figure 7A). The Examiner finds that Trepagnier teaches one of the LIDAR image sensor 8 scanning a first sector associated with the path of the vehicle, while the other LIDAR image sensor 8 scans a second sector associated with an identified obstacle. (Id. at c.14, l.38 – c.15, l.9). The Examiner fins that Trepagnier discloses the Id. at c.11, ll.44-52).
The Examiner finds that that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate the vehicle having one or wheels to provide effective transportation of the vehicle in a timely manner from and to various locations as described in Trepagnier in the vehicle of the‘447 ODP Claims. A person of ordinary skill in the art would be motivated to incorporate the vehicle having one or wheels, since it provides a mechanism to provide effective transportation of the vehicle in a timely manner from and to various locations.
In addition, the Examiner finds that that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate a first LIDAR rotatable by a first actuator/motor; a second LIDAR movable by a second actuator/motor within a given range of angles; a controller comprising a computing system and computer readable memory, wherein the computer readable memory has stored thereon executable instructions that, upon execution by a computing system, cause the controller to operate the vehicle based on the scans of the environment by the first LIDAR and the second LIDAR, and adjust the viewing direction of the second LIDAR based on data received from the first LIDAR; the controller being configured to detect an object using scan data from the first LIDAR and not the second LIDAR and then adjust the viewing direction of the second LIDAR with the second actuator to view the object based on the scan data received from the first LIDAR; and the controller configured to determine a three-dimensional (3D) representation of the environment based on data from the first LIDAR having the first scanning resolution; identify a portion of the 3D representation for scanning by the second LIDAR; adjust the viewing direction of the second LIDAR to correspond to a particular Trepagnier in the vehicle of the‘447 ODP Claims.
A person of ordinary skill in the art would be motivated to incorporate a first LIDAR rotatable by a first actuator/motor and positioned at a top side of the vehicle opposite to the bottom side; a second LIDAR movable by a second actuator/motor within a given range of angles; a controller comprising a computing system and computer readable memory, wherein the computer readable memory has stored thereon executable instructions that, upon execution by a computing system, cause the controller to operate the vehicle based on the scans of the environment by the first LIDAR and the second LIDAR, and adjust the viewing direction of the second LIDAR based on data received from the first LIDAR; the controller being configured to detect an object using scan data from the first LIDAR and not the second LIDAR and then adjust the viewing direction of the second LIDAR with the second actuator to view the object based on Id. at c.3, l.65 – c.4, l.45; c.5, ll.15-62; c.6, l.23-63; c.7, ll.11-39; c.10, l.28 – c.11, l.5; c.12, l.29-60; ; c.13, ll.3-9; c.13, l.24 – c.16, l.63; c.17, l.22 – c.21, l.14; c.22, ll.12-30; c.23, ll.25-32; c.25, ll.7-26; c.27, ll.33-44; c.28., ll.4-20; c.29, ll.7-17). In other words, such a modification would have provided a vehicle with a navigation and control system for autonomous driving.

Dowdall, for example, teaches a vehicle 200 operating in an autonomous mode utilizing a LIDAR sensor unit 202 on the top of a vehicle that can include one or more LIDARs as part of the sensor unit 202. (Dowdall at Abstract; ¶¶ 0006-0007, 0057-0058). The Examiner finds that Dowdall teaches the sensor unit 202 including one or more movable mounts that could be operated to adjust the orientation of one or more sensors in the sensor unit 202. (Id.) The Examiner finds that Dowdall teaches a movable mount could include a rotating platform so that sensors can obtain information from each direction around the vehicle 20021; and in another embodiment a movable mount can be movable in a scanable fashion so as to capture information within a particular range of angle and/or azimuths22. (Id.). The Examiner finds that the phrases “could be operated to,” “could include a rotating platform” and “can be movable in a scanable fashion” are equivalent to “configured to.” From this perspective, the Examiner finds that Dowdall’s disclosure to multiple LIDAR sensors with each having their own movable mount leads one of ordinary skill in to the art to the conclusion that at least one sensor may be configured to scan a full 360 degree FOV environment (i.e., a rotating platform so that sensors can obtain information from each direction around the vehicle) and at least another sensor may be configured to scan a FOV less than 360 degrees (i.e., can be movable in a scanable fashion so as to capture information within a particular range of angle and/or azimuths).
Dowdall in the vehicle of ‘4 ODP Claims I and Trepagnier. 
A person of ordinary skill in the art would be motivated to provide a first LIDAR being configured to scan a full 360 degree environment and a second LIDAR being configured to scan a narrower field of view than the first LIDAR, since it provide a mechanism to collect data from a plurality of obstacles and properly classify the obstacles. (Id. at ¶¶ 0007, 0081-0084). In other words, such a modification would have provide a more accurate and sensitive way to classify and differentiate obstacles, thereby inherently increasing the operational efficiency.

This combination of references also satisfies at least rationale C identified by the Supreme Court in KSR International Co. v. Teleflex Inc.,  550  U.S. 398, 82 USPQ2d 1385, 1395-97 (2007): "Use of known technique to improve similar devices (methods, or products) in the same way." (See MPEP 2143.) The elements of the Graham factual inquiry for supporting a finding of obviousness based on this rationale are provided below:
(1)  A finding that the prior art (‘447 ODP Claims and Trepagnier) contained a “base” device (an autonomous vehicle obstacle detection control system) upon which the claimed invention can be seen as an “improvement” for including a first LIDAR mounted on a rotating platform to obtain information from each direction around the vehicle and a second LIDAR on a movable mount to capture information within a particular range of angle and/or azimuths in order to simultaneously collect data from a plurality of obstacles and properly classify the obstacles.

(2)  A finding that the prior art (Dowdall) contained a "comparable" device (an autonomous vehicle obstacle detection control system) that has been improved in the same way as the claimed invention, i.e. the Dowdall autonomous mode obstacle detection system utilizes a first LIDAR mounted on a rotating platform to obtain information from each direction around the vehicle and a second LIDAR on a movable mount to capture information within a particular 

(3)  A finding that one of ordinary skill in the art could have applied the known “improvement” technique in the same way to the “base” device (the‘447 ODP Claims and Trepagnier autonomous vehicle obstacle detection control system) and the results would have been predictable to one of ordinary skill in the art. Here, because the ‘447 ODP Claims and Trepagnier indicates that the autonomous vehicle obstacle detection control system can be used for automated classifying and/or differentiating of obstacles to provide a controlled driving environment and Dowdall teaches a manner for improving this, the results would be predictable. In other words, the Dowdall successful implementation or providing obstacle detection including a first LIDAR mounted on a rotating platform to obtain information from each direction around the vehicle and a second LIDAR on a movable mount to capture information within a particular range of angle and/or azimuths proves that the implementation is both successful and entirely predictable. In the‘447 ODP Claims and Trepagnier, autonomous vehicle obstacle detection control system modified according to Dowdall would be capable of incorporating a first LIDAR mounted on a rotating platform to obtain information from each direction around the vehicle and a second LIDAR on a movable mount to capture information within a particular range of angle and/or azimuths of Dowdall to carry out the function of classifying and/or differentiating of obstacles for autonomous vehicle obstacle detection, as evidenced by the success in the Dowdall voice autonomous vehicle obstacle detection control system.

(4)  Whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness. There are not additional findings necessary, here.

In that regard, the Examiner asserts the use of known technique to improve similar devices in the same way is obvious to one of ordinary skill in the art. That is, the manner of enhancing a particular device (providing a classifying and/or differentiating of obstacles for autonomous vehicle obstacle detection including a first LIDAR mounted on a rotating platform to obtain information from each direction around the vehicle and a second LIDAR on a movable mount to capture information within a particular range of angle and/or azimuths) was made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in Dowdall. Accordingly, one of ordinary skill in the art would have been capable of applying this known “improvement” technique in the same manner to the prior art autonomous vehicle obstacle detection control system of the‘447 ODP Claims and Trepagnier and the results would ‘447 ODP Claims and Trepagnier would positively provide a means to carry out, in addition to autonomous vehicle automated obstacle detection, a new function of classifying and/or differentiating of obstacles for autonomous vehicle obstacle detection, since such functionality is taught to be highly desirable by Dowdall, as set forth above.
Thus, the rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices (methods, or products) has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a “base” device (method, or product) in the prior art and the results would have been predictable to one of ordinary skill in the art. The Supreme Court in KSR noted that if the actual application of the technique would have been beyond the skill of one of ordinary skill in the art, then using the technique would not have been obvious. KSR, 550 U.S. at 398, 82 USPQ2d at 1396. If any of these findings cannot be made, then this rationale cannot be used to support a conclusion that the claim would have been obvious to one of ordinary skill in the art.
This is a provisional nonstatutory double patenting rejection.

Claims 3 and 4
Claims 3 and 4 are rejected on the ground of nonstatutory double patenting as being unpatentable over the ‘447 ODP Claims of the ‘‘447 Application in view of Trepagnier and Dowdall as applied to claims 1, 2, 5, 6, 8, 9, 19 and 21 above, and further in view of Katayama (U.S. Patent No. 5,689,328). 23 
This is a provisional nonstatutory double patenting rejection.

Claim Rejections – 35 U.S.C. § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966) (“Graham”), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 5, 6, 8, 9, 19 and 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Trepagnier et al. (U.S. Patent No. 5,689,328) (“Trepagnier”) in view of Dowdall et al. (U.S. Publication No. 2013/0332061) (“Dowdall”).
With respect to the limitations of claim 1, Trepagnier discloses

[a] vehicle, comprising:

one or more wheels positioned at a bottom side of the vehicle;

The Examiner finds that Trepagnier discloses a vehicle 10 including one or wheels positioned at the bottom side of the vehicle 10. (Trepagnier at c.3, ll.47-64; c.21, ll.18-27; c.27, ll.32-44; see Figures 1A, 1B, 7A, 7B.).

a first light detection and ranging device (LIDAR) positioned at a top side of the vehicle opposite to the bottom side, wherein the first LIDAR is rotatable by a first actuator and is configured to scan a 360 degree field-of-view (FOV) of an environment around the vehicle based on rotation of the first LIDAR about an axis, and wherein the first LIDAR has a first scanning resolution;

a second LIDAR movable by a second actuator and configured to scan a field-of-view (FOV) narrower than 360 degrees of the environment that extends away from the vehicle along a viewing direction of the second LIDAR, wherein the second LIDAR has a second scanning resolution that differs from the first scanning resolution; and

The Examiner finds that Trepagnier discloses a first LIDAR (first LIDAR image sensor 8) positioned at the top side of the vehicle 10. (Trepagnier at c.3, l.47 – c.5, l.27; c.14, l.30 – c.16, l.63; see Figures 7A, 7B). The Examiner finds that Trepagnier discloses the first LIDAR (LIDAR image sensor 8), having a first scanning resolution, being rotatable by a motor 30 (id. at c.6, l.23 – c.7, l.39; see Figures 3-4) and configured to scan an environment based on rotation of  (first LIDAR image sensor 8) about an axis of the vehicle 10. (Id. at c.14, l.30 – c.16, l.63 24; see Figures 1B, 3, 4, 7A, 7B).
Similarly, the Examiner finds that Trepagnier discloses a second LIDAR (second LIDAR image sensor 8), having a second scanning resolution different from the first scanning resolution, being movable by a motor 30 (id. at c.6, l.23 – c.7, l.39; see Figures 3-4) and configured to scan a FOV of the environment that extends away from the vehicle 10 along a viewing direction of the second LIDAR (second LIDAR image sensor 8). (Id. at c.14, l.30 – c.16, l.63 25; see Figures 1B, 3, 4, 7A, 7B).
Trepagnier discloses all of the limitations of the claimed invention, as previously set forth, except for specifically calling for the vehicle collision avoidance system comprising a first LIDAR configured to scan a full 360 degree environment and a second LIDAR configured to scan a narrower field of view than the first LIDAR sensor.
However, a vehicle collision avoidance system comprising a first LIDAR being configured to scan a full 360 degree environment and a second LIDAR being configured to scan a narrower field of view than the first LIDAR sensor is known in the art. The Examiner finds that Dowdall, for example, teaches a vehicle 200 operating in an autonomous mode utilizing a LIDAR sensor unit 202 on the top of a vehicle that can include one or more LIDARs as part of the sensor unit 202. (Dowdall at Abstract; ¶¶ 0006-0007, 0057-0058). The Examiner finds that Dowdall teaches the sensor unit 202 including one or more movable mounts that could be operated to adjust the orientation of one or more sensors in the sensor unit 202. (Id.) The Examiner finds that Dowdall teaches a movable mount could include a rotating platform so that from each direction around the vehicle 20026; and in another embodiment a movable mount can be movable in a scanable fashion so as to capture information within a particular range of angle and/or azimuths27. (Id.). The Examiner finds that the phrases “could be operated to,” “could include a rotating platform” and “can be movable in a scanable fashion” are equivalent to “configured to.” From this perspective, the Examiner finds that Dowdall’s disclosure to multiple LIDAR sensors with each having their own movable mount leads one of ordinary skill in to the art to the conclusion that at least one sensor may be configured to scan a full 360 degree FOV environment (i.e., a rotating platform so that sensors can obtain information from each direction around the vehicle) and at least another sensor may be configured to scan a FOV less than 360 degrees (i.e., can be movable in a scanable fashion so as to capture information within a particular range of angle and/or azimuths).
The Examiner finds that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate a first LIDAR being configured to scan a full 360 degree environment and a second LIDAR being configured to scan a narrower field of view than the first LIDAR as described in Dowdall in the vehicle of Trepagnier. 
A person of ordinary skill in the art would be motivated to provide a first LIDAR being configured to scan a full 360 degree environment and a second LIDAR being configured to scan a narrower field of view than the first LIDAR, since it provide a mechanism to collect data from a plurality of obstacles and properly classify the obstacles. (Id. at ¶¶ 0007, 0081-0084). In other words, such a modification would have provide a more accurate and sensitive way to classify and differentiate obstacles, thereby inherently increasing the operational efficiency.

This combination of references also satisfies at least rationale C identified by the Supreme Court in KSR International Co. v. Teleflex Inc.,  550  U.S. 398, 82 USPQ2d 1385, 1395-97 (2007): "Use of known technique to improve similar devices (methods, or products) in the same way." (See MPEP 2143.) The elements of the Graham factual inquiry for supporting a finding of obviousness based on this rationale are provided below:
(1)  A finding that the prior art (Trepagnier) contained a “base” device (an autonomous vehicle obstacle detection control system) upon which the claimed invention can be seen as an “improvement” for including a first LIDAR mounted on a rotating platform to obtain information from each direction around the vehicle and a second LIDAR on a movable mount to capture information within a particular range of angle and/or azimuths in order to simultaneously collect data from a plurality of obstacles and properly classify the obstacles.

(2)  A finding that the prior art (Dowdall) contained a "comparable" device (an autonomous vehicle obstacle detection control system) that has been improved in the same way as the claimed invention, i.e. the Dowdall autonomous mode obstacle detection system utilizes a first LIDAR mounted on a rotating platform to obtain information from each direction around the vehicle and a second LIDAR on a movable mount to capture information within a particular range of angle and/or azimuths in order to carry out a new automated obstacle detection function of classifying and/or differentiating of obstacles for autonomous vehicle obstacle detection.

(3)  A finding that one of ordinary skill in the art could have applied the known “improvement” technique in the same way to the “base” device (the Trepagnier autonomous vehicle obstacle detection control system) and the results would have been predictable to one of ordinary skill in the art. Here, because Trepagnier indicates that the autonomous vehicle obstacle detection control system can be used for automated classifying and/or differentiating of obstacles to provide a controlled driving environment and Dowdall teaches a manner for improving this, the results would be predictable. In other words, the Dowdall successful implementation or providing obstacle detection including a first LIDAR mounted on a rotating platform to obtain information from each direction around the vehicle and a second LIDAR on a movable mount to capture information within a particular range of angle and/or azimuths proves that the implementation is both successful and entirely predictable. In Trepagnier, autonomous vehicle obstacle detection control system modified according to Dowdall would be capable of incorporating a first LIDAR mounted on a rotating platform to obtain information from each direction around the vehicle and a second LIDAR on a movable mount to capture information within a particular range of angle and/or azimuths of Dowdall to carry out the function of classifying and/or differentiating of obstacles for autonomous vehicle obstacle detection, as Dowdall voice autonomous vehicle obstacle detection control system.

(4)  Whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness. There are not additional findings necessary, here.

In that regard, the Examiner asserts the use of known technique to improve similar devices in the same way is obvious to one of ordinary skill in the art. That is, the manner of enhancing a particular device (providing a classifying and/or differentiating of obstacles for autonomous vehicle obstacle detection including a first LIDAR mounted on a rotating platform to obtain information from each direction around the vehicle and a second LIDAR on a movable mount to capture information within a particular range of angle and/or azimuths) was made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in Dowdall. Accordingly, one of ordinary skill in the art would have been capable of applying this known “improvement” technique in the same manner to the prior art autonomous vehicle obstacle detection control system of Trepagnier and the results would have been predictable to one of ordinary skill in the art, namely, one skilled in the art would have readily recognized that providing a classifying and/or differentiating of obstacles for autonomous vehicle obstacle detection including a first LIDAR mounted on a rotating platform to obtain information from each direction around the vehicle and a second LIDAR on a movable mount to capture information within a particular range of angle and/or azimuths in Trepagnier would positively provide a means to carry out, in addition to autonomous vehicle automated obstacle detection, a new function of classifying and/or differentiating of obstacles for autonomous vehicle obstacle detection, since such functionality is taught to be highly desirable by Dowdall, as set forth above.
Thus, the rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices (methods, or products) has been made part of KSR noted that if the actual application of the technique would have been beyond the skill of one of ordinary skill in the art, then using the technique would not have been obvious. KSR, 550 U.S. at 398, 82 USPQ2d at 1396. If any of these findings cannot be made, then this rationale cannot be used to support a conclusion that the claim would have been obvious to one of ordinary skill in the art.

a controller comprising [a] one or more processors and computer readable memory, wherein the computer readable memory has stored thereon executable instructions that, upon execution by the one or more processors, cause the controller to operate the vehicle based on the scans of the environment by the first LIDAR and the second LIDAR, and to adjust the viewing direction of the second LIDAR with the second actuator based on data received from the first LIDAR.

In this regard, the Examiner finds that Trepagnier discloses a computer system 1201 in which a processor 24/1203 executes program instructions stored on memory (i.e., 1204, 1207, 1208). (Trepagnier at Abstract; c.17, l.22 – c.19, l.5; c.19, ll.45-52; see Figure 8). The Examiner finds that Trepagnier discloses the processor 24 controlling the various units of the LIDAR image sensors 8 in order to determine obstacles and provide information to allow for autonomous vehicle control to avoid the determined obstacles. (Trepagnier at c.3, l.65 – c.4, l.45; c.5, ll.15-62; c.6, l.23-63; c.7, ll.11-39; c.10, l.28 – c.11, l.5; c.12, l.29-60; ; c.13, ll.3-9; c.13, l.24 – c.16, l.63; c.17, l.22 – c.21, l.14; c.22, ll.12-30; c.23, ll.25-32; c.25, ll.7-26; c.27, ll.33-44; c.28., ll.4-20; c.29, ll.7-17; see Figures 2-13). The Examiner finds that Trepagnier discloses the processor 24 controlling the “angular sectors” that are scanned by the respective LIDAR image sensors 8 Id. at c.13, ll.24-31; c.14, l.30 – c.15, l.9; c.16, ll.31-63). The Examiner finds that Trepagnier discloses the processor 24 dynamically adjusting the angular sectors each respective LIDAR image sensor 8 is scanning to ensure that both the projected path is scanned and the high threat obstacles are tracked. (Id.) The Examiner finds that Trepagnier discloses the processor 24 controlling both the rotating mirror 26 and the motor 30 in order for each respective LIDAR image sensor 8 to acquire the desired angular sectors for their mandatory respective scans. (Id. at c.3, l.65 – c.4, l.45; c.6, l.23 – c.7, l.39). Specifically, the Examiner finds that Trepagnier discloses an embodiment in which the processor 24 controlling LIDAR image sensors 8 to scan the front of the vehicle. (Id. at c.14, ll.50-64; c.16, ll.31-44; c.19, ll.45-52; c.19, l.53 – c.20, l.2). The Examiner finds that Trepagnier discloses the processor 24 detecting an obstacle from the respective LIDAR image sensors 8 (i.e., one, two, or all three respective LIDAR image sensors 8), and based upon said detection, adjusting the viewing angular sector of one of the respective LIDAR image sensors 8 (i.e., first, second, or third respective LIDAR image sensors 8) to the location of the obstacle to ensure the obstacle is properly scanned. (Id.) 

With respect to the limitations of claim 2, Trepagnier discloses

wherein the second LIDAR is positioned adjacent to the first LIDAR at the top side of the vehicle.

The Examiner finds that Trepagnier discloses the second LIDAR (second LIDAR image sensor 8) positioned at the top side of the vehicle 10 adjacent to the first LIDAR (first LIDAR image sensor 8). (Trepagnier at c.3, l.47 – c.5, l.27; c.14, l.30 – c.16, l.63; see Figures 7A, 7B).

With respect to the limitations of claim 5, Trepagnier discloses

wherein the controller is configured to:

determine a three-dimensional (3D) representation of the environment based on data from the first LIDAR having the first scanning resolution;

identify a portion of the 3D representation for scanning by the second LIDAR;

adjust the viewing direction of the second LIDAR with the second actuator to correspond to a particular FOV of the environment associated with the identified portion of the 3D representation; and

update the portion of the 3D representation to have the second scanning resolution of the second LIDAR based on given data from the second LIDAR.

In this regard, the Examiner finds that Trepagnier discloses a computer system 1201 in which a processor 24/1203 executes program instructions stored on memory (i.e., 1204, 1207, 1208). (Trepagnier at Abstract; c.17, l.22 – c.19, l.5; c.19, ll.45-52; see Figure 8). The Examiner finds that Trepagnier discloses the processor 24 controlling the various units of the LIDAR image sensors 8 in order to determine obstacles and provide information to allow for autonomous vehicle control to avoid the determined obstacles. (Trepagnier at c.3, l.65 – c.4, l.45; c.5, ll.15-62; c.6, l.23-63; c.7, ll.11-39; c.10, l.28 – c.11, l.5; c.12, l.29-60; ; c.13, ll.3-9; c.13, l.24 – c.16, l.63; c.17, l.22 – c.21, l.14; c.22, ll.12-30; c.23, ll.25-32; c.25, ll.7-26; c.27, ll.33-44; c.28., ll.4-20; c.29, ll.7-17; see Figures 2-13). The Examiner finds that Trepagnier discloses the processor 24 determining a 3-D representation of the environment based upon the data from the LIDAR image sensors 8. (Id. at c. 3, ll.54-64; c.5, ll.15-27; c.7, ll.23-38; see Figure 1B). The Examiner finds that Trepagnier discloses the processor 24 controlling the “angular sectors” that are 8 based upon at least an identified obstacle location, a projected path of the vehicle, and an identified priority sector in which an obstacle has been identified. (Id. at c.13, ll.24-31; c.14, l.30 – c.15, l.9; c.16, ll.31-63). The Examiner finds that Trepagnier discloses the processor 24 dynamically adjusting the angular sectors each respective LIDAR image sensor 8 is scanning to ensure that both the projected path is scanned and the high threat obstacles are tracked. (Id.) The Examiner finds that Trepagnier discloses the processor 24 controlling both the rotating mirror 26 and the motor 30 in order for each respective LIDAR image sensor 8 to acquire the desired angular sectors for their mandatory respective scans. (Id. at c.3, l.65 – c.4, l.45; c.6, l.23 – c.7, l.39). Thus, the Examiner finds that the processor 24 is capable of updating the 3D representation to have the scanning resolution of the second LIDAR based upon data from the second LIDAR given its broadest reasonable interpretation. (Id. at c. 3, ll.54-64; c.5, ll.15-27; c.7, ll.23-38; see Figure 1B).

With respect to the limitations of claim 6, and 
further comprising a third LIDAR positioned along a given side of the vehicle other than the top side, wherein the third LIDAR is configured to scan a FOV of the environment extending away from the given side, wherein the third LIDAR has a third scanning resolution, and wherein the controller is configured to operate the vehicle based also on the scan of the environment by the third LIDAR. 

The Examiner finds that Trepagnier discloses the utilization of a third LIDAR sensor 8, having a third scanning resolution, being positioned along a given side of the vehicle 10 other than the top side and the processor 24 being configured to scan a FOV of the environment extending away from the given side and being utilized in the determination of obstacles and autonomous vehicle control to avoid the determined obstacles. (Trepagnier at c.16, ll.31-63).

With respect to the limitations of claims 8 and 9, and 
wherein the controller is configured to:

detect an object in the environment based on the data from the first LIDAR; and identify the object based on given data from the third LIDAR having the third scanning resolution (claim 8); and

wherein the controller is configured to: based on the data from the first LIDAR, determine that a given distance between the object and the vehicle is less than a threshold distance; and

responsively obtain the given data from the third LIDAR to identify the object (claim 9).

In this regard, the Examiner finds that Trepagnier discloses a computer system 1201 in which a processor 24/1203 executes program instructions stored on memory (i.e., 1204, 1207, 1208). (Trepagnier at Abstract; c.17, l.22 – c.19, l.5; c.19, ll.45-52; see Figure 8). The Examiner finds that Trepagnier discloses the processor 24 controlling the various units of the LIDAR image sensors 8 in order to determine obstacles and provide information to allow for autonomous vehicle control to avoid the determined obstacles. (Trepagnier at c.3, l.65 – c.4, l.45; c.5, ll.15-62; c.6, l.23-63; c.7, ll.11-39; c.10, l.28 – c.11, l.5; c.12, l.29-60; ; c.13, ll.3-9; c.13, l.24 – c.16, l.63; c.17, l.22 – c.21, l.14; c.22, ll.12-30; c.23, ll.25-32; c.25, ll.7-26; c.27, ll.33-44; c.28., ll.4-20; c.29, ll.7-17; see Figures 2-13). The Examiner finds that Trepagnier discloses the utilization of the third LIDAR sensor 8, having a third scanning resolution, to determine obstacles and autonomously control the vehicle 10 to avoid the determined obstacles. (Trepagnier at c.16, ll.31-63). The Examiner finds that Trepagnier discloses one LIDAR image sensor 8 being configured and dedicated to detection of objects nearby the vehicle (e.g. a resolution providing objects within 50 m) and another LIDAR image sensor 8 being configured and dedicated to detection of objects farther away from the vehicle (e.g. a resolution providing objects beyond 50 m). (Id. at c.14, ll.30-37; see Figure 7A). The Examiner finds that Trepagnier teaches one of the 8 scanning a first sector associated with the path of the vehicle, while the other LIDAR image sensor 8 scans a second sector associated with an identified obstacle. (Id. at c.14, l.38 – c.15, l.9). The Examiner fins that Trepagnier discloses the identification of an obstacle and its relevance if it is determined to be within 50 meters, (Id. at c.11, ll.44-52).

With respect to the limitations of claim 19, and 
wherein the first actuator comprises at least one of a motor, a pneumatic actuator, a hydraulic piston, a relay, a solenoid, or a piezoelectric actuator, and

wherein the second actuator comprises at least one of a motor, a pneumatic actuator, a hydraulic piston, a relay, a solenoid, or a piezoelectric actuator (claim 19); and

The Examiner finds that Trepagnier discloses the first and second image sensors 8 being movable by a motor 30 (id. at c.3, l.47 – c.4, l.5; c.6, l.23 – c.7, l.39; c.15, l.46 – c.16, l.63; see Figures 3-4). The Examiner finds that Trepagnier discloses the motor 30 capable of panning in a range of 1 to 270 degrees. (Trepagnier at c.5, ll.23-27).

With respect to the limitations of claim 21, and 
wherein upon execution of the executable instructions, the controller is configured to detect an object using scan data from the first LIDAR and not the second LIDAR and then adjust the viewing direction of the second LIDAR with the second actuator to view the object based on the scan data received from the first LIDAR (claim 21); and

In his regard, the Examiner finds that Trepagnier discloses a computer system 1201 in which a processor 24/1203 executes program instructions stored on memory (i.e., 1204, 1207, 1208). (Trepagnier at Abstract; c.17, l.22 – c.19, l.5; c.19, ll.45-52; see Figure 8). The Examiner finds that Trepagnier discloses the processor 24 controlling the various units of the LIDAR 8 in order to determine obstacles and provide information to allow for autonomous vehicle control to avoid the determined obstacles. (Trepagnier at c.3, l.65 – c.4, l.45; c.5, ll.15-62; c.6, l.23-63; c.7, ll.11-39; c.10, l.28 – c.11, l.5; c.12, l.29-60; ; c.13, ll.3-9; c.13, l.24 – c.16, l.63; c.17, l.22 – c.21, l.14; c.22, ll.12-30; c.23, ll.25-32; c.25, ll.7-26; c.27, ll.33-44; c.28., ll.4-20; c.29, ll.7-17; see Figures 2-13). The Examiner finds that Trepagnier discloses the processor 24 controlling the “angular sectors” that are scanned by the respective LIDAR image sensors 8 based upon at least an identified obstacle location, a projected path of the vehicle, and an identified priority sector in which an obstacle has been identified. (Id. at c.13, ll.24-31; c.14, l.30 – c.15, l.9; c.16, ll.31-63). The Examiner finds that Trepagnier discloses the processor 24 dynamically adjusting the angular sectors each respective LIDAR image sensor 8 is scanning to ensure that both the projected path is scanned and the high threat obstacles are tracked. (Id.) The Examiner finds that Trepagnier discloses the processor 24 controlling both the rotating mirror 26 and the motor 30 in order for each respective LIDAR image sensor 8 to acquire the desired angular sectors for their mandatory respective scans. (Id. at c.3, l.65 – c.4, l.45; c.6, l.23 – c.7, l.39). Specifically, the Examiner finds that Trepagnier discloses an embodiment in which the processor 24 controlling LIDAR image sensors 8 to scan the front of the vehicle. (Id. at c.14, ll.50-64; c.16, ll.31-44; c.19, ll.45-52; c.19, l.53 – c.20, l.2). The Examiner finds that Trepagnier discloses the processor 24 detecting an obstacle from the respective LIDAR image sensors 8 (i.e., one, two, or all three respective LIDAR image sensors 8), and based upon said detection, adjusting the viewing angular sector of one of the respective LIDAR image sensors 8 (i.e., first, second, or third respective LIDAR image sensors 8) to the location of the obstacle to ensure the obstacle is properly scanned. (Id.) Thus, the Examiner finds that the processor 24 is capable of Id.)

Claims 3 and 4 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Trepagnier et al. (U.S. Patent No. 5,689,328) (“Trepagnier”) in view of Dowdall et al. (U.S. Publication No.2013/0332061) (“Dowdall”) as applied to claims 1, 2, 5, 6, 8, 9, 19 and 21 above, and further in view of Katayama (U.S. Patent No. 5,689,328).
With respect to the limitations of claims 3 and 4, and 
further comprising a light filter shaped to enclose the first LIDAR and the second LIDAR, wherein the light filter is configured to allow light within a wavelength range to propagate through the light filter, wherein the first LIDAR is configured to emit light having a first wavelength within the wavelength range, and wherein the second LIDAR is configured to emit light having a second wavelength within the wavelength range (claim 3); and

wherein the light filter is configured to reduce an amount of visible light propagating through the light filter (claim 4).

The Examiner finds that Trepagnier discloses a sun/weather guard being constructed to enclose the first LIDAR (first LIDAR image sensor 8) which emits light having a first wavelength within the wavelength range and the second LIDAR (second LIDAR image sensor 8) which emits light having a second wavelength within the wavelength range. (Trepagnier at c.3, l.47 – c.5, l.27; c.14, l.30 – c.16, l.63; c.22, ll.57-65; see Figures 7A, 7B).
The Examiner finds that Trepagnier and Dowdall discloses all the limitations, as previously set forth, except for specifically calling for the cover functioning as a light filter that allows light to within a wavelength range to propagate through the light filter; and the light filter being configured to reduce an amount of visible light propagating through the light filter.
Katayama, for example, teaches an optical type range finder that emits a laser (LE) and receives a reflected laser beam (LR). (Katayama at c.3, l.54 – c.4, l.8; see Figure 2). The Examiner finds that Katayama teaches the covering including a light-incident glass plate 6 to both emit a laser (LE) and receive a reflected laser beam (LR). (Id.) The Examiner finds that Katayama teaches the light-incident glass plate 6 including a light filter 8 mounted on the inner surface of a light-incident glass plate 6 to block the passage of visible light rays. (Id.)
The Examiner finds that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate a cover functioning as a light filter that allows light to within a wavelength range to propagate through the light filter; and the light filter being configured to reduce an amount of visible light propagating through the light filter as described in Katayama in the vehicle of Trepagnier and Dowdall. 
A person of ordinary skill in the art would be motivated to provide a cover functioning as a light filter that allows light to within a wavelength range to propagate through the light filter; and the light filter being configured to reduce an amount of visible light propagating through the light filter, since it provide a mechanism and means to emit laser light and allow only the reflected laser light to enter the device. (Id.) In other words, such a modification would have provide a more accurate and sensitive laser range finding detection, thereby inherently increasing the operational efficiency.

Claims 16 and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Trepagnier et al. (U.S. Patent No. 5,689,328) (“Trepagnier”) in view of Dowdall et al. (U.S. Publication No. 2013/0332061) (“Dowdall”), Yu et al. (U.S. Publication No. 2015/0006005) (“Yu‘005”) and Newman et al. (International Publication No. WO 2014/128498) (“Newman‘498”).
With respect to the limitations of claim 16, Trepagnier discloses

[a] vehicle, comprising:

four wheels positioned at a bottom side of the vehicle;

The Examiner finds that Trepagnier discloses a vehicle 10 including one or wheels positioned at the bottom side of the vehicle 10. (Trepagnier at c.3, ll.47-64; c.21, ll.18-27; c.27, ll.32-44; see Figures 1A, 1B, 7A, 7B.).
a first light detection and ranging device (LIDAR) being rotatable by a first actuator and configured to scan a 360 degree field-of-view (FOV) of an environment around the vehicle based on rotation of the first LIDAR about an axis, and wherein the first LIDAR has a first scanning resolution;

a second LIDAR being movable by a second actuator and configured to scan a field-of-view (FOV) narrower than 360 degrees of the environment that extends away from the vehicle along a viewing direction of the second LIDAR, and wherein the second LIDAR has a second scanning resolution that is higher than the first scanning resolution; and

The Examiner finds that Trepagnier discloses a first LIDAR (first LIDAR image sensor 8) positioned at the top side of the vehicle 10. (Trepagnier at c.3, l.47 – c.5, l.27; c.14, l.30 – c.16, l.63; see Figures 7A, 7B). The Examiner finds that Trepagnier discloses the first LIDAR (LIDAR image sensor 8), having a first scanning resolution, being rotatable by a motor 30 (id. at c.6, l.23 – c.7, l.39; see Figures 3-4) and configured to scan an environment based on rotation of  (first LIDAR image sensor 8) about an axis of the vehicle 10. (Id. at c.14, l.30 – c.16, l.63 28; see Figures 1B, 3, 4, 7A, 7B).
Similarly, the Examiner finds that Trepagnier discloses a second LIDAR (second LIDAR image sensor 8), having a higher scanning resolution than the first scanning resolution, being movable by a motor 30 (id. at c.6, l.23 – c.7, l.39; see Figures 3-4) and configured to scan a FOV of the environment that extends away from the vehicle 10 along a viewing direction of the second LIDAR (second LIDAR image sensor 8). (Id. at c.14, l.30 – c.16, l.63 29; see Figures 1B, 3, 4, 7A, 7B).
Trepagnier discloses all of the limitations of the claimed invention, as previously set forth, except for specifically calling for the vehicle collision avoidance system comprising a first LIDAR configured to scan a full 360 degree environment and a second LIDAR configured to scan a narrower field of view than the first LIDAR sensor.
However, a vehicle collision avoidance system comprising a first LIDAR being configured to scan a full 360 degree environment and a second LIDAR being configured to scan a narrower field of view than the first LIDAR sensor is known in the art. The Examiner finds that Dowdall, for example, teaches a vehicle 200 operating in an autonomous mode utilizing a LIDAR sensor unit 202 on the top of a vehicle that can include one or more LIDARs as part of the sensor unit 202. (Dowdall at Abstract; ¶¶ 0006-0007, 0057-0058). The Examiner finds that Dowdall teaches the sensor unit 202 including one or more movable mounts that could be operated to adjust the orientation of one or more sensors in the sensor unit 202. (Id.) The Examiner finds that Dowdall teaches a movable mount could include a rotating platform so that from each direction around the vehicle 20030; and in another embodiment a movable mount can be movable in a scanable fashion so as to capture information within a particular range of angle and/or azimuths31. (Id.). The Examiner finds that the phrases “could be operated to,” “could include a rotating platform” and “can be movable in a scanable fashion” are equivalent to “configured to.” From this perspective, the Examiner finds that Dowdall’s disclosure to multiple LIDAR sensors with each having their own movable mount leads one of ordinary skill in to the art to the conclusion that at least one sensor may be configured to scan a full 360 degree FOV environment (i.e., a rotating platform so that sensors can obtain information from each direction around the vehicle) and at least another sensor may be configured to scan a FOV less than 360 degrees (i.e., can be movable in a scanable fashion so as to capture information within a particular range of angle and/or azimuths).
The Examiner finds that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate a first LIDAR being configured to scan a full 360 degree environment and a second LIDAR being configured to scan a narrower field of view than the first LIDAR as described in Dowdall in the vehicle of Trepagnier. 
A person of ordinary skill in the art would be motivated to provide a first LIDAR being configured to scan a full 360 degree environment and a second LIDAR being configured to scan a narrower field of view than the first LIDAR, since it provide a mechanism to collect data from a plurality of obstacles and properly classify the obstacles. (Id. at ¶¶ 0007, 0081-0084). In other words, such a modification would have provide a more accurate and sensitive way to classify and differentiate obstacles, thereby inherently increasing the operational efficiency.

This combination of references also satisfies at least rationale C identified by the Supreme Court in KSR International Co. v. Teleflex Inc.,  550  U.S. 398, 82 USPQ2d 1385, 1395-97 (2007): "Use of known technique to improve similar devices (methods, or products) in the same way." (See MPEP 2143.) The elements of the Graham factual inquiry for supporting a finding of obviousness based on this rationale are provided below:
(1)  A finding that the prior art (Trepagnier) contained a “base” device (an autonomous vehicle obstacle detection control system) upon which the claimed invention can be seen as an “improvement” for including a first LIDAR mounted on a rotating platform to obtain information from each direction around the vehicle and a second LIDAR on a movable mount to capture information within a particular range of angle and/or azimuths in order to simultaneously collect data from a plurality of obstacles and properly classify the obstacles.

(2)  A finding that the prior art (Dowdall) contained a "comparable" device (an autonomous vehicle obstacle detection control system) that has been improved in the same way as the claimed invention, i.e. the Dowdall autonomous mode obstacle detection system utilizes a first LIDAR mounted on a rotating platform to obtain information from each direction around the vehicle and a second LIDAR on a movable mount to capture information within a particular range of angle and/or azimuths in order to carry out a new automated obstacle detection function of classifying and/or differentiating of obstacles for autonomous vehicle obstacle detection.

(3)  A finding that one of ordinary skill in the art could have applied the known “improvement” technique in the same way to the “base” device (the Trepagnier autonomous vehicle obstacle detection control system) and the results would have been predictable to one of ordinary skill in the art. Here, because Trepagnier indicates that the autonomous vehicle obstacle detection control system can be used for automated classifying and/or differentiating of obstacles to provide a controlled driving environment and Dowdall teaches a manner for improving this, the results would be predictable. In other words, the Dowdall successful implementation or providing obstacle detection including a first LIDAR mounted on a rotating platform to obtain information from each direction around the vehicle and a second LIDAR on a movable mount to capture information within a particular range of angle and/or azimuths proves that the implementation is both successful and entirely predictable. In Trepagnier, autonomous vehicle obstacle detection control system modified according to Dowdall would be capable of incorporating a first LIDAR mounted on a rotating platform to obtain information from each direction around the vehicle and a second LIDAR on a movable mount to capture information within a particular range of angle and/or azimuths of Dowdall to carry out the function of classifying and/or differentiating of obstacles for autonomous vehicle obstacle detection, as Dowdall voice autonomous vehicle obstacle detection control system.

(4)  Whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness. There are not additional findings necessary, here.

In that regard, the Examiner asserts the use of known technique to improve similar devices in the same way is obvious to one of ordinary skill in the art. That is, the manner of enhancing a particular device (providing a classifying and/or differentiating of obstacles for autonomous vehicle obstacle detection including a first LIDAR mounted on a rotating platform to obtain information from each direction around the vehicle and a second LIDAR on a movable mount to capture information within a particular range of angle and/or azimuths) was made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in Dowdall. Accordingly, one of ordinary skill in the art would have been capable of applying this known “improvement” technique in the same manner to the prior art autonomous vehicle obstacle detection control system of Trepagnier and the results would have been predictable to one of ordinary skill in the art, namely, one skilled in the art would have readily recognized that providing a classifying and/or differentiating of obstacles for autonomous vehicle obstacle detection including a first LIDAR mounted on a rotating platform to obtain information from each direction around the vehicle and a second LIDAR on a movable mount to capture information within a particular range of angle and/or azimuths in Trepagnier would positively provide a means to carry out, in addition to autonomous vehicle automated obstacle detection, a new function of classifying and/or differentiating of obstacles for autonomous vehicle obstacle detection, since such functionality is taught to be highly desirable by Dowdall, as set forth above.
Thus, the rationale to support a conclusion that the claim would have been obvious is that a method of enhancing  a particular class of devices (methods, or products) has been made part KSR noted that if the actual application of the technique would have been beyond the skill of one of ordinary skill in the art, then using the technique would not have been obvious. KSR, 550 U.S. at 398, 82 USPQ2d at 1396. If any of these findings cannot be made, then this rationale cannot be used to support a conclusion that the claim would have been obvious to one of ordinary skill in the art.

a dome-shaped housing positioned at a top side of the vehicle opposite to the bottom side;

wherein the first LIDAR and second LIDAR are disposed within the dome-shaped housing and the second LIDAR is positioned between the first LIDAR and the top side of the vehicle; and

In this regard, the Examiner finds that Trepagnier discloses a sun/weather guard being constructed to enclose each respective LIDAR image sensor 8. (Trepagnier at c.22, ll.57-65; see Figures 7A, 7B).
The Examiner finds that Trepagnier and Dowdall discloses all the limitations, as previously set forth, except for specifically calling for a dome-shaped housing positioned at a top side of the vehicle opposite to the bottom side and the first LIDAR and second LIDAR being disposed within the dome-shaped housing.
However, a dome-shaped housing positioned at a top side of the vehicle opposite to the bottom side having LIDAR components therein is known in the art. The Examiner finds that Yu‘005, for example, teaches an autonomous unmanned road vehicle comprising a glass dome 24 structure on top of vehicle 10 having a sensor eye 22 and lamps 32 therein. (Yu‘005 at ¶ 0046).
The Examiner finds that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate a dome-shaped housing positioned at a top side of the vehicle opposite to the bottom side having LIDAR components therein as described in Yu‘005 in the vehicle of Trepagnier and Dowdall. 
A person of ordinary skill in the art would be motivated to provide a dome-shaped housing positioned at a top side of the vehicle opposite to the bottom side having LIDAR components therein, since it provide a mechanism to protect the components. (Id.) In other words, such a modification would allow LIDAR apparatus to function in a plethora of weather conditions and environments, thereby increasing the operational efficiency.

Similarly, a second LIDAR being positioned between the first LIDAR and the top side of the vehicle is known in the art. The Examiner finds that Newman‘498, for example, teaches a second LIDAR sensor 100 being positioned between the first LIDAR 103 and the top side of the vehicle 102. (Newman‘498 at p.5, ll.9-14, 28-30; p.6, ll.1-16; p.7, l.29 – p.8, l.3).
The Examiner finds that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate a second LIDAR being positioned between the first LIDAR and the top side of the vehicle as described in Newman‘498 in the vehicle of Trepagnier-, Dowdall and Yu‘005. 
A person of ordinary skill in the art would be motivated to provide a second LIDAR being positioned between the first LIDAR and the top side of the vehicle, since it provide a mechanism for data generated from each respective LIDAR to be generated from points that are Newman‘498 at p.8, ll.1-3) In other words, such a modification would reduce the complex computational correlation of data points, thereby increasing the operational speed and efficiency.

a controller comprising a computing system and computer readable memory, wherein the computer readable memory has stored thereon executable instructions that, upon execution by a computing system, cause the controller to operate the vehicle based on the scans of the environment by the first LIDAR and the second LIDAR, and to adjust the viewing direction of the second LIDAR with the second actuator based on data received from the first LIDAR.

In this regard, the Examiner finds that the limitation of “a controller comprising a computing system and computer readable memory, wherein the computer readable memory has stored thereon executable instructions that, upon execution by a computing system, cause the controller to….” …” as recited in claim 16 is indefinite. (See § VIII.B supra). In this regard and to advance prosecution by providing art rejections even though this claim is indefinite, the Examiner construes “the controller” comprising a processor that executes instruction stored on a computer readable memory.
From this perspective, the Examiner finds that Trepagnier discloses a computer system 1201 in which a processor 24/1203 executes program instructions stored on memory (i.e., 1204, 1207, 1208). (Trepagnier at Abstract; c.17, l.22 – c.19, l.5; c.19, ll.45-52; see Figure 8). The Examiner finds that Trepagnier discloses the processor 24 controlling the various units of the LIDAR image sensors 8 in order to determine obstacles and provide information to allow for autonomous vehicle control to avoid the determined obstacles. (Trepagnier at c.3, l.65 – c.4, l.45; c.5, ll.15-62; c.6, l.23-63; c.7, ll.11-39; c.10, l.28 – c.11, l.5; c.12, l.29-60; ; c.13, ll.3-9; c.13, l.24 – c.16, l.63; c.17, l.22 – c.21, l.14; c.22, ll.12-30; c.23, ll.25-32; c.25, ll.7-26; c.27, ll.33-44; c.28., ll.4-20; c.29, ll.7-17; see Figures 2-13). The Examiner finds that Trepagnier 24 controlling the “angular sectors” that are scanned by the respective LIDAR image sensors 8 based upon at least an identified obstacle location, a projected path of the vehicle, and an identified priority sector in which an obstacle has been identified. (Id. at c.13, ll.24-31; c.14, l.30 – c.15, l.9; c.16, ll.31-63). The Examiner finds that Trepagnier discloses the processor 24 dynamically adjusting the angular sectors each respective LIDAR image sensor 8 is scanning to ensure that both the projected path is scanned and the high threat obstacles are tracked. (Id.) The Examiner finds that Trepagnier discloses the processor 24 controlling both the rotating mirror 26 and the motor 30 in order for each respective LIDAR image sensor 8 to acquire the desired angular sectors for their mandatory respective scans. (Id. at c.3, l.65 – c.4, l.45; c.6, l.23 – c.7, l.39). Specifically, the Examiner finds that Trepagnier discloses an embodiment in which the processor 24 controlling LIDAR image sensors 8 to scan the front of the vehicle. (Id. at c.14, ll.50-64; c.16, ll.31-44; c.19, ll.45-52; c.19, l.53 – c.20, l.2). The Examiner finds that Trepagnier discloses the processor 24 detecting an obstacle from the respective LIDAR image sensors 8 (i.e., one, two, or all three respective LIDAR image sensors 8), and based upon said detection, adjusting the viewing angular sector of one of the respective LIDAR image sensors 8 (i.e., first, second, or third respective LIDAR image sensors 8) to the location of the obstacle to ensure the obstacle is properly scanned. (Id.) 

With respect to the limitations of claim 18, and 
wherein the dome-shaped housing comprises:

a light filter shaped to enclose the first LIDAR and the second LIDAR, wherein the light filter is configured to allow light within a wavelength range to propagate through the light filter, wherein the first LIDAR is configured to emit light having a first wavelength within the wavelength range, and wherein the second LIDAR is configured to emit light having a second wavelength within the wavelength range; and

a dividing structure disposed within the dome-shaped housing and positioned between the first LIDAR and the second LIDAR.

With respect to the limitation of the “light filter...,” the Examiner finds that Trepagnier discloses a sun/weather guard being constructed to enclose the first LIDAR (first LIDAR image sensor 8) which emits light having a first wavelength within the wavelength range and the second LIDAR (second LIDAR image sensor 8) which emits light having a second wavelength within the wavelength range. (Trepagnier at c.3, l.47 – c.5, l.27; c.14, l.30 – c.16, l.63; c.22, ll.57-65; see Figures 7A, 7B).
The Examiner finds that Yu‘005 teaches an autonomous unmanned road vehicle comprising a glass dome 24 structure on top of vehicle 10 having a sensor eye 22 and lamps 32 therein. (Yu‘005 at ¶ 0046). The Examiner finds that glass dome 24 would be a “light filter” which allows both visible light and the light emitted from both the first and second LIDAR image sensors 8.
As set forth above, the Examiner finds that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate a dome-shaped “glass” housing filter positioned at a top side of the vehicle opposite to the bottom side having LIDAR components therein as described in Yu‘005 in the vehicle of Trepagnier and Dowdall5. 
A person of ordinary skill in the art would be motivated to provide a dome-shaped “glass” housing filter positioned at a top side of the vehicle opposite to the bottom side having LIDAR components therein, since it provide a mechanism to protect the components. (Id.) In other words, such a modification would allow LIDAR apparatus to function in a plethora of weather conditions and environments, thereby increasing the operational efficiency.

With respect to the limitation of a “dividing structure...,” the Examiner finds that Newman‘498 teaches a second LIDAR sensor 100 being positioned between the first LIDAR 103 and the top side of the vehicle 102. (Newman‘498 at p.5, ll.9-14, 28-30; p.6, ll.1-16; p.7, l.29 – p.8, l.3). In addition, the Examiner finds that Newman‘498 teaches a dividing structure (top plate of housing structure 804 / second LIDAR sensor 100 and bottom plate of the first LIDAR 103) being positioned between the second LIDAR sensor 100 being positioned between the first LIDAR 103. (Id.; emphasis at Figures 1, 8). The Examiner finds that the dome-shaped “glass” housing of Yu‘005 would include both the second LIDAR sensor 100, the dividing structure and the first LIDAR 103.
The Examiner finds that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate a dividing structure positioned between the first LIDAR and the second LIDAR as described in Newman‘498. 
A person of ordinary skill in the art would be motivated to provide a dividing structure positioned between the first LIDAR and the second LIDAR, since it provide a mechanism for data generated from each respective LIDAR to be generated from points that are in a fixed relationship to one another. (Newman‘498 at p.8, ll.1-3) In other words, such a modification would reduce the complex computational correlation of data points, thereby increasing the operational speed and efficiency.

In addition, the Examiner finds that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate a dome-shaped “glass” housing filter ALL the LIDAR components, including the dividing structure, therein as described in Yu‘005.
A person of ordinary skill in the art would be motivated to provide a dome-shaped “glass” housing filter positioned at a top side of the vehicle opposite to the bottom side having ALL the LIDAR components , including the dividing structure, therein, since it provide a mechanism to protect the components. (Id.) In other words, such a modification would allow LIDAR apparatus to function in a plethora of weather conditions and environments, thereby increasing the operational efficiency.

Claims 1, 2, 5, 6, 8, 9, 19 and 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Trepagnier et al. (U.S. Patent No. 5,689,328) (“Trepagnier”) in view of Dowdall et al. (U.S. Publication No. 2013/0332061) (“Dowdall”) and Hukkeri et al. (U.S. Publication No. 2012/0130598) (“Hukkeri”).
NOTE: To the degree a reviewing body finds that it is not inherent that Trepagnier teaches a “controller” comprising executable instructions that, upon execution by [a] one or more processors, cause the controller to perform the claim required tasks of claim 1, the following alternative to this feature is provided below. (See MPEP § 2112(III)).

With respect to the limitations of claim 1, Trepagnier discloses

[a] vehicle, comprising:

one or more wheels positioned at a bottom side of the vehicle;

Trepagnier discloses a vehicle 10 including one or wheels positioned at the bottom side of the vehicle 10. (Trepagnier at c.3, ll.47-64; c.21, ll.18-27; c.27, ll.32-44; see Figures 1A, 1B, 7A, 7B.).

a first light detection and ranging device (LIDAR) positioned at a top side of the vehicle opposite to the bottom side, wherein the first LIDAR is rotatable by a first actuator and is configured to scan an environment around the vehicle based on rotation of the first LIDAR about an axis, and wherein the first LIDAR has a first scanning resolution;

a second LIDAR movable by a second actuator and configured to scan a field-of-view (FOV) of the environment that extends away from the vehicle along a viewing direction of the second LIDAR, wherein the second LIDAR has a second scanning resolution that differs from the first scanning resolution; and

The Examiner finds that Trepagnier discloses a first LIDAR (first LIDAR image sensor 8) positioned at the top side of the vehicle 10. (Trepagnier at c.3, l.47 – c.5, l.27; c.14, l.30 – c.16, l.63; see Figures 7A, 7B). The Examiner finds that Trepagnier discloses the first LIDAR (LIDAR image sensor 8), having a first scanning resolution, being rotatable by a motor 30 (id. at c.6, l.23 – c.7, l.39; see Figures 3-4) and configured to scan an environment based on rotation of the first LIDAR (first LIDAR image sensor 8) about an axis of the vehicle 10. (Id. at c.14, l.30 – c.16, l.63 32; see Figures 1B, 3, 4, 7A, 7B).
Similarly, the Examiner finds that Trepagnier discloses a second LIDAR (second LIDAR image sensor 8), having a second scanning resolution different from the first scanning resolution, being movable by a motor 30 (id. at c.6, l.23 – c.7, l.39; see Figures 3-4) and configured to scan a FOV of the environment that extends away from the vehicle 10 along a viewing direction of 8). (Id. at c.14, l.30 – c.16, l.63 33; see Figures 1B, 3, 4, 7A, 7B).
Trepagnier discloses all of the limitations of the claimed invention, as previously set forth, except for specifically calling for the vehicle collision avoidance system comprising a first LIDAR configured to scan a full 360 degree environment and a second LIDAR configured to scan a narrower field of view than the first LIDAR sensor.
However, a vehicle collision avoidance system comprising a first LIDAR being configured to scan a full 360 degree environment and a second LIDAR being configured to scan a narrower field of view than the first LIDAR sensor is known in the art. The Examiner finds that Dowdall, for example, teaches a vehicle 200 operating in an autonomous mode utilizing a LIDAR sensor unit 202 on the top of a vehicle that can include one or more LIDARs as part of the sensor unit 202. (Dowdall at Abstract; ¶¶ 0006-0007, 0057-0058). The Examiner finds that Dowdall teaches the sensor unit 202 including one or more movable mounts that could be operated to adjust the orientation of one or more sensors in the sensor unit 202. (Id.) The Examiner finds that Dowdall teaches a movable mount could include a rotating platform so that sensors can obtain information from each direction around the vehicle 20034; and in another embodiment a movable mount can be movable in a scanable fashion so as to capture information within a particular range of angle and/or azimuths35. (Id.). The Examiner finds that the phrases “could be operated to,” “could include a rotating platform” and “can be movable in a scanable fashion” are equivalent to “configured to.” From this perspective, the Examiner finds that Dowdall’s disclosure to multiple LIDAR sensors with each having their own movable mount leads one of ordinary skill in to the art to the conclusion that at least one sensor may be configured to scan a full 360 degree FOV environment (i.e., a rotating platform so that sensors can obtain information from each direction around the vehicle) and at least another sensor may be configured to scan a FOV less than 360 degrees (i.e., can be movable in a scanable fashion so as to capture information within a particular range of angle and/or azimuths).
The Examiner finds that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate a first LIDAR being configured to scan a full 360 degree environment and a second LIDAR being configured to scan a narrower field of view than the first LIDAR as described in Dowdall in the vehicle of Trepagnier. 
A person of ordinary skill in the art would be motivated to provide a first LIDAR being configured to scan a full 360 degree environment and a second LIDAR being configured to scan a narrower field of view than the first LIDAR, since it provide a mechanism to collect data from a plurality of obstacles and properly classify the obstacles. (Id. at ¶¶ 0007, 0081-0084). In other words, such a modification would have provide a more accurate and sensitive way to classify and differentiate obstacles, thereby inherently increasing the operational efficiency.

This combination of references also satisfies at least rationale C identified by the Supreme Court in KSR International Co. v. Teleflex Inc.,  550  U.S. 398, 82 USPQ2d 1385, 1395-97 (2007): "Use of known technique to improve similar devices (methods, or products) in the same way." (See MPEP 2143.) The elements of the Graham factual inquiry for supporting a finding of obviousness based on this rationale are provided below:
(1)  A finding that the prior art (Trepagnier) contained a “base” device (an autonomous vehicle obstacle detection control system) upon which the claimed invention can be seen as an 

(2)  A finding that the prior art (Dowdall) contained a "comparable" device (an autonomous vehicle obstacle detection control system) that has been improved in the same way as the claimed invention, i.e. the Dowdall autonomous mode obstacle detection system utilizes a first LIDAR mounted on a rotating platform to obtain information from each direction around the vehicle and a second LIDAR on a movable mount to capture information within a particular range of angle and/or azimuths in order to carry out a new automated obstacle detection function of classifying and/or differentiating of obstacles for autonomous vehicle obstacle detection.

(3)  A finding that one of ordinary skill in the art could have applied the known “improvement” technique in the same way to the “base” device (the Trepagnier autonomous vehicle obstacle detection control system) and the results would have been predictable to one of ordinary skill in the art. Here, because Trepagnier indicates that the autonomous vehicle obstacle detection control system can be used for automated classifying and/or differentiating of obstacles to provide a controlled driving environment and Dowdall teaches a manner for improving this, the results would be predictable. In other words, the Dowdall successful implementation or providing obstacle detection including a first LIDAR mounted on a rotating platform to obtain information from each direction around the vehicle and a second LIDAR on a movable mount to capture information within a particular range of angle and/or azimuths proves that the implementation is both successful and entirely predictable. In Trepagnier, autonomous vehicle obstacle detection control system modified according to Dowdall would be capable of incorporating a first LIDAR mounted on a rotating platform to obtain information from each direction around the vehicle and a second LIDAR on a movable mount to capture information within a particular range of angle and/or azimuths of Dowdall to carry out the function of classifying and/or differentiating of obstacles for autonomous vehicle obstacle detection, as evidenced by the success in the Dowdall voice autonomous vehicle obstacle detection control system.

(4)  Whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness. There are not additional findings necessary, here.

In that regard, the Examiner asserts the use of known technique to improve similar devices in the same way is obvious to one of ordinary skill in the art. That is, the manner of enhancing a particular device (providing a classifying and/or differentiating of obstacles for autonomous vehicle obstacle detection including a first LIDAR mounted on a rotating platform Dowdall. Accordingly, one of ordinary skill in the art would have been capable of applying this known “improvement” technique in the same manner to the prior art autonomous vehicle obstacle detection control system of Trepagnier and the results would have been predictable to one of ordinary skill in the art, namely, one skilled in the art would have readily recognized that providing a classifying and/or differentiating of obstacles for autonomous vehicle obstacle detection including a first LIDAR mounted on a rotating platform to obtain information from each direction around the vehicle and a second LIDAR on a movable mount to capture information within a particular range of angle and/or azimuths in Trepagnier would positively provide a means to carry out, in addition to autonomous vehicle automated obstacle detection, a new function of classifying and/or differentiating of obstacles for autonomous vehicle obstacle detection, since such functionality is taught to be highly desirable by Dowdall, as set forth above.
Thus, the rationale to support a conclusion that the claim would have been obvious is that a method of enhancing  a particular class of devices (methods, or products) has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a “base” device (method, or product) in the prior art and the results would have been predictable to one of ordinary skill in the art. The Supreme Court in KSR noted that if the actual application of the technique would have been beyond the skill of one of ordinary skill in the art, then using the technique would not have been obvious. KSR, 550 U.S. at 398, 82 USPQ2d at 1396. If any of these findings cannot be made, then this rationale cannot be 

a controller comprising [a] one or more processors and computer readable memory, wherein the computer readable memory has stored thereon executable instructions that, upon execution by the one or more processors, cause the controller to operate the vehicle based on the scans of the environment by the first LIDAR and the second LIDAR, and to adjust the viewing direction of the second LIDAR with the second actuator based on data received from the first LIDAR.

In this regard, the Examiner finds that Trepagnier discloses a computer system 1201 in which a processor 24/1203 executes program instructions stored on memory (i.e., 1204, 1207, 1208). (Trepagnier at Abstract; c.17, l.22 – c.19, l.5; c.19, ll.45-52; see Figure 8). The Examiner finds that Trepagnier discloses the processor 24 controlling the various units of the LIDAR image sensors 8 in order to determine obstacles and provide information to allow for autonomous vehicle control to avoid the determined obstacles. (Trepagnier at c.3, l.65 – c.4, l.45; c.5, ll.15-62; c.6, l.23-63; c.7, ll.11-39; c.10, l.28 – c.11, l.5; c.12, l.29-60; ; c.13, ll.3-9; c.13, l.24 – c.16, l.63; c.17, l.22 – c.21, l.14; c.22, ll.12-30; c.23, ll.25-32; c.25, ll.7-26; c.27, ll.33-44; c.28., ll.4-20; c.29, ll.7-17; see Figures 2-13).
The Examiner finds that Trepagnier and Dowdall discloses all the limitations, as previously set forth, except for specifically calling for the controller having executable instructions that, upon execution by a computing system, cause the controller to perform the claim required task of adjusting the viewing direction of the second LIDAR based on data received from the first LIDAR.
However, a controller having executable instructions that, upon execution by a computing system, cause the controller to perform the claim required task of adjusting the viewing direction of the second LIDAR based on data received from the first LIDAR is known in Hukkeri, for example, teaches an autonomous drive vehicle and object detection system in which a controller 34, which comprises one or more processors and memory to accomplish tasks, adjusting the viewing direction of a second LIDAR configuration with the actuation components of the mounts 40 based upon data received from the first LIDAR configuration. (Hukkeri at ¶¶ Abstract; 0007-0008, 0015, 0020-0022, 0025-0026; see Figures 1, 3).
The Examiner finds that that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate a controller having executable instructions that, upon execution by a computing system, cause the controller to perform the claim required task of adjusting the viewing direction of the second LIDAR configuration based on data received from the first LIDAR configuration as described in Hukkeri in the vehicle of Trepagnier and Dowdall. 
A person of ordinary skill in the art would be motivated to include a controller having executable instructions that, upon execution by a computing system, cause the controller to perform the claim required task of adjusting the viewing direction of the second LIDAR configuration based on data received from the first LIDAR configuration, since it would deliver a mechanism that provides sufficient focus on critical areas in a vehicle’s travel path. (Id. at ¶¶ 0005-0006, 0024). In other words, such a modification would have provided a vehicle that has enhanced resolution and detection focusing, thereby increase operational efficiency. (Id at ¶ 0024). 

With respect to the limitations of claim 2, Trepagnier discloses

wherein the second LIDAR is positioned adjacent to the first LIDAR at the top side of the vehicle.

The Examiner finds that Trepagnier discloses the second LIDAR (second LIDAR image sensor 8) positioned at the top side of the vehicle 10 adjacent to the first LIDAR (first LIDAR image sensor 8). (Trepagnier at c.3, l.47 – c.5, l.27; c.14, l.30 – c.16, l.63; see Figures 7A, 7B).

With respect to the limitations of claim 5, Trepagnier, Dowdall and Hukkeri teaches and/or renders obvious
wherein the controller is configured to:

determine a three-dimensional (3D) representation of the environment based on data from the first LIDAR having the first scanning resolution;

identify a portion of the 3D representation for scanning by the second LIDAR;

adjust the viewing direction of the second LIDAR to correspond to a particular FOV of the environment associated with the identified portion of the 3D representation; and

update the portion of the 3D representation to have the second scanning resolution of the second LIDAR based on given data from the second LIDAR.

In this regard, the Examiner finds that Trepagnier discloses a computer system 1201 in which a processor 24/1203 executes program instructions stored on memory (i.e., 1204, 1207, 1208). (Trepagnier at Abstract; c.17, l.22 – c.19, l.5; c.19, ll.45-52; see Figure 8). The Examiner finds that Trepagnier discloses the processor 24 controlling the various units of the LIDAR image sensors 8 in order to determine obstacles and provide information to allow for autonomous vehicle control to avoid the determined obstacles. (Trepagnier at c.3, l.65 – c.4, l.45; c.5, ll.15-62; c.6, l.23-63; c.7, ll.11-39; c.10, l.28 – c.11, l.5; c.12, l.29-60; ; c.13, ll.3-9; c.13, l.24 – c.16, Trepagnier discloses the processor 24 determining a 3-D representation of the environment based upon the data from the LIDAR image sensors 8. (Id. at c. 3, ll.54-64; c.5, ll.15-27; c.7, ll.23-38; see Figure 1B).
The Examiner finds that Hukkeri teaches an autonomous drive vehicle and object detection system in which a controller 34, which comprises one or more processors and memory to accomplish tasks, adjusting the viewing direction of a second LIDAR configuration with the actuation components of the mounts 40 based upon data received from the first LIDAR configuration. (Hukkeri at ¶¶ Abstract; 0007-0008, 0015, 0020-0022, 0025-0026; see Figures 1, 3). The Examiner finds that Hukkeri teaches an initial scan of the ground surface 18 determining that an object 54 is located to the forward and right of the machine 10. (Id. at ¶ 0026; see Figure 3). Based on the determination of the presence of the object 54 in the initial scan, the Examiner finds that Hukkeri teaches adjusting the view of one or more of the LIDAR apparatus to initiate a change in intersection density resulting in a modification in resolution and/or focus of the generated 3D terrain map. (Id. at ¶¶ 0025-0026).
The Examiner finds that that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate a controller being configured to identify a portion of the 3D representation for scanning by the second LIDAR; adjust the viewing direction of the second LIDAR to correspond to a particular FOV of the environment associated with the identified portion of the 3D representation; and update the portion of the 3D representation to have the second scanning resolution of the second LIDAR based on given data from the second LIDAR as described in Hukkeri in the vehicle of Trepagnier, Dowdall and Hukkeri. 
Id. at ¶¶ 0005-0006, 0024). ). In other words, such a modification would have provided a vehicle that has enhanced resolution and detection focusing, thereby increase operational efficiency. (Id at ¶ 0024). 

With respect to the limitations of claim 6, Trepagnier discloses
further comprising a third LIDAR positioned along a given side of the vehicle other than the top side, wherein the third LIDAR is configured to scan a FOV of the environment extending away from the given side, wherein the third LIDAR has a third scanning resolution, and wherein the controller is configured to operate the vehicle based also on the scan of the environment by the third LIDAR. 

The Examiner finds that Trepagnier discloses the utilization of a third LIDAR sensor 8, having a third scanning resolution, being positioned along a given side of the vehicle 10 other than the top side and the processor 24 being configured to scan a FOV of the environment extending away from the given side and being utilized in the determination of obstacles and autonomous vehicle control to avoid the determined obstacles. (Trepagnier at c.16, ll.31-63).

With respect to the limitations of claims 8 and 9, Trepagnier discloses
wherein the controller is configured to:

detect an object in the environment based on the data from the first LIDAR; and identify the object based on given data from the third LIDAR having the third scanning resolution (claim 8); and

wherein the controller is configured to: based on the data from the first LIDAR, determine that a given distance between the object and the vehicle is less than a threshold distance; and

responsively obtain the given data from the third LIDAR to identify the object (claim 9).

In this regard, the Examiner finds that Trepagnier discloses a computer system 1201 in which a processor 24/1203 executes program instructions stored on memory (i.e., 1204, 1207, 1208). (Trepagnier at Abstract; c.17, l.22 – c.19, l.5; c.19, ll.45-52; see Figure 8). The Examiner finds that Trepagnier discloses the processor 24 controlling the various units of the LIDAR image sensors 8 in order to determine obstacles and provide information to allow for autonomous vehicle control to avoid the determined obstacles. (Trepagnier at c.3, l.65 – c.4, l.45; c.5, ll.15-62; c.6, l.23-63; c.7, ll.11-39; c.10, l.28 – c.11, l.5; c.12, l.29-60; ; c.13, ll.3-9; c.13, l.24 – c.16, l.63; c.17, l.22 – c.21, l.14; c.22, ll.12-30; c.23, ll.25-32; c.25, ll.7-26; c.27, ll.33-44; c.28., ll.4-20; c.29, ll.7-17; see Figures 2-13). The Examiner finds that Trepagnier discloses the utilization of the third LIDAR sensor 8, having a third scanning resolution, to determine obstacles and autonomously control the vehicle 10 to avoid the determined obstacles. (Trepagnier at c.16, ll.31-63). The Examiner finds that Trepagnier discloses one LIDAR image sensor 8 being configured and dedicated to detection of objects nearby the vehicle (e.g. a resolution providing objects within 50 m) and another LIDAR image sensor 8 being configured and dedicated to detection of objects farther away from the vehicle (e.g. a resolution providing objects beyond 50 m). (Id. at c.14, ll.30-37; see Figure 7A). The Examiner finds that Trepagnier teaches one of the LIDAR image sensor 8 scanning a first sector associated with the path of the vehicle, while the 8 scans a second sector associated with an identified obstacle. (Id. at c.14, l.38 – c.15, l.9). The Examiner fins that Trepagnier discloses the identification of an obstacle and its relevance if it is determined to be within 50 meters, (Id. at c.11, ll.44-52).

With respect to the limitations of claim 19, Trepagnier discloses
wherein the first actuator comprises at least one of a motor, a pneumatic actuator, a hydraulic piston, a relay, a solenoid, or a piezoelectric actuator, and

wherein the second actuator comprises at least one of a motor, a pneumatic actuator, a hydraulic piston, a relay, a solenoid, or a piezoelectric actuator.

The Examiner finds that Trepagnier discloses the first and second image sensors 8 being movable by a motor 30 (id. at c.3, l.47 – c.4, l.5; c.6, l.23 – c.7, l.39; c.15, l.46 – c.16, l.63; see Figures 3-4). The Examiner finds that Trepagnier discloses the motor 30 capable of panning in a range of 1 to 270 degrees. (Trepagnier at c.5, ll.23-27).

With respect to the limitations of claim 21, Trepagnier, Dowdall and Hukkeri teaches and/or renders obvious
wherein upon execution of the executable instructions, the controller is configured to detect an object using scan data from the first LIDAR and not the second LIDAR and then adjust the viewing direction of the second LIDAR with the second actuator to view the object based on the scan data received from the first LIDAR (claim 21); and

wherein executing the instructions causes the controller to detect an object using scan data from the first LIDAR and not the second LIDAR and then adjust the viewing direction of the second LIDAR with the second actuator to view the object based on the scan data received from the first LIDAR (claim 22).

In this regard, the Examiner finds that Trepagnier discloses a computer system 1201 in which a processor 24/1203 executes program instructions stored on memory (i.e., 1204, 1207, 1208). (Trepagnier at Abstract; c.17, l.22 – c.19, l.5; c.19, ll.45-52; see Figure 8). The Examiner finds that Trepagnier discloses the processor 24 controlling the various units of the LIDAR image sensors 8 in order to determine obstacles and provide information to allow for autonomous vehicle control to avoid the determined obstacles. (Id. at c.3, l.65 – c.4, l.45; c.5, ll.15-62; c.6, l.23-63; c.7, ll.11-39; c.10, l.28 – c.11, l.5; c.12, l.29-60; ; c.13, ll.3-9; c.13, l.24 – c.16, l.63; c.17, l.22 – c.21, l.14; c.22, ll.12-30; c.23, ll.25-32; c.25, ll.7-26; c.27, ll.33-44; c.28., ll.4-20; c.29, ll.7-17; see Figures 2-13).
The Examiner finds that Hukkeri teaches an autonomous drive vehicle and object detection system in which a controller 34, which comprises one or more processors and memory to accomplish tasks, adjusting the viewing direction of a second LIDAR configuration with the actuation components of the mounts 40 based upon data received from the first LIDAR configuration. (Hukkeri at ¶¶ Abstract; 0007-0008, 0015, 0020-0022, 0025-0026; see Figures 1, 3). The Examiner finds that Hukkeri teaches an initial scan of the ground surface 18 determining that an object 54 is located to the forward and right of the machine 10. (Id. at ¶ 0026; see Figure 3). Based on the determination of the presence of the object 54 in the initial scan, the Examiner finds that Hukkeri teaches adjusting the view of one or more of the LIDAR apparatus to initiate a change in intersection density resulting in a modification in resolution and/or focus of the generated 3D terrain map. (Id. at ¶¶ 0025-0026). The Examiner finds that Hukkeri teaches the machine 10 utilizing the object detection system 26 for collision avoidance, autonomous guidance and/or similar purposes. (Id. at ¶¶ 0013, 0015).
Hukkeri in the vehicle of Trepagnier, Dowdall and Hukkeri. 
A person of ordinary skill in the art would be motivated to include a controller being configured to detect an object using scan data from the first LIDAR and not the second LIDAR and then adjust the viewing direction of the second LIDAR with the second actuator to view the object based on the scan data received from the first LIDAR, since it would deliver a mechanism that provides sufficient focus on critical areas in a vehicle’s travel path. (Id. at ¶¶ 0005-0006, 0024). In other words, such a modification would have provided a vehicle that has enhanced resolution and detection focusing, thereby increase operational efficiency. (Id at ¶ 0024). 

Claims 3 and 4 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Trepagnier et al. (U.S. Patent No. 5,689,328) (“Trepagnier”) in view of Dowdall et al. (U.S. Publication No. 2013/0332061) (“Dowdall”), Hukkeri et al. (U.S. Publication No. 20012/0130598) (“Hukkeri”) as applied above to claims 1, 2, 5, 6, 8, 9, 19 and 21 above, and further in view of Katayama (U.S. Patent No. 5,689,328).
With respect to the limitations of claims 3 and 4, and 
further comprising a light filter shaped to enclose the first LIDAR and the second LIDAR, wherein the light filter is configured to allow light within a wavelength range to propagate through the light filter, wherein the first LIDAR is configured to emit light having a first wavelength within the wavelength range, and wherein the second LIDAR is configured to emit light having a second wavelength within the wavelength range (claim 3); and

wherein the light filter is configured to reduce an amount of visible light propagating through the light filter (claim 4).

The Examiner finds that Trepagnier discloses a sun/weather guard being constructed to enclose the first LIDAR (first LIDAR image sensor 8) which emits light having a first wavelength within the wavelength range and the second LIDAR (second LIDAR image sensor 8) which emits light having a second wavelength within the wavelength range. (Trepagnier at c.3, l.47 – c.5, l.27; c.14, l.30 – c.16, l.63; c.22, ll.57-65; see Figures 7A, 7B).
The Examiner finds that Trepagnier Dowdall and Hukkeri discloses all the limitations, as previously set forth, except for specifically calling for the cover functioning as a light filter that allows light to within a wavelength range to propagate through the light filter; and the light filter being configured to reduce an amount of visible light propagating through the light filter.
However, a cover functioning as a light filter that allows light to within a wavelength range to propagate through the light filter; and the light filter being configured to reduce an amount of visible light propagating through the light filter is known in the art. The Examiner finds that Katayama, for example, teaches an optical type range finder that emits a laser (LE) and receives a reflected laser beam (LR). (Katayama at c.3, l.54 – c.4, l.8; see Figure 2). The Examiner finds that Katayama teaches the covering including a light-incident glass plate 6 to both emit a laser (LE) and receive a reflected laser beam (LR). (Id.) The Examiner finds that Katayama teaches the light-incident glass plate 6 including a light filter 8 mounted on the inner surface of a light-incident glass plate 6 to block the passage of visible light rays. (Id.)
The Examiner finds that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate a cover functioning as a light filter that allows Katayama in the vehicle of Trepagnier Dowdall and Hukkeri. 
A person of ordinary skill in the art would be motivated to provide a cover functioning as a light filter that allows light to within a wavelength range to propagate through the light filter; and the light filter being configured to reduce an amount of visible light propagating through the light filter, since it provide a mechanism and means to emit laser light and allow only the reflected laser light to enter the device. (Id.) In other words, such a modification would have provide a more accurate and sensitive laser range finding detection, thereby inherently increasing the operational efficiency.

Claims 16 and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Trepagnier et al. (U.S. Patent No. 5,689,328) (“Trepagnier”) in view of Dowdall et al. (U.S. Publication No. 2013/0332061) (“Dowdall”), Yu et al. (U.S. Publication No. 2015/0006005) (“Yu‘005”), Newman et al. (International Publication No. WO 2014/128498) (“Newman‘498”) and Hukkeri et al. (U.S. Publication No. 20012/0130598) (“Hukkeri”).
NOTE: To the degree a reviewing body finds that it is not inherent that Trepagnier teaches a “controller” configured to perform the claim required tasks of claim 16, the following alternative to this feature is provided below. (See MPEP § 2112(III)).

With respect to the limitations of claim 16, Trepagnier discloses

[a] vehicle, comprising:

four wheels positioned at a bottom side of the vehicle;

The Examiner finds that Trepagnier discloses a vehicle 10 including one or wheels positioned at the bottom side of the vehicle 10. (Trepagnier at c.3, ll.47-64; c.21, ll.18-27; c.27, ll.32-44; see Figures 1A, 1B, 7A, 7B.).
a first light detection and ranging device (LIDAR) being rotatable by a first actuator and configured to scan an environment around the vehicle based on rotation of the first LIDAR about an axis, and wherein the first LIDAR has a first scanning resolution;

a second LIDAR being movable by a second actuators and configured to scan a field-of-view (FOV) of the environment that extends away from the vehicle along a viewing direction of the second LIDAR, and wherein the second LIDAR has a second scanning resolution that is higher than the first scanning resolution; and

The Examiner finds that Trepagnier discloses a first LIDAR (first LIDAR image sensor 8) positioned at the top side of the vehicle 10. (Trepagnier at c.3, l.47 – c.5, l.27; c.14, l.30 – c.16, l.63; see Figures 7A, 7B). The Examiner finds that Trepagnier discloses the first LIDAR (LIDAR image sensor 8), having a first scanning resolution, being rotatable by a motor 30 (id. at c.6, l.23 – c.7, l.39; see Figures 3-4) and configured to scan an environment based on rotation of the first LIDAR (first LIDAR image sensor 8) about an axis of the vehicle 10. (Id. at c.14, l.30 – c.16, l.63 36; see Figures 1B, 3, 4, 7A, 7B).
Similarly, the Examiner finds that Trepagnier discloses a second LIDAR (second LIDAR image sensor 8), having a higher scanning resolution than the first scanning resolution, being movable by a motor 30 (id. at c.6, l.23 – c.7, l.39; see Figures 3-4) and configured to scan a FOV of the environment that extends away from the vehicle 10 along a viewing direction of the 8). (Id. at c.14, l.30 – c.16, l.63 37; see Figures 1B, 3, 4, 7A, 7B).
Trepagnier discloses all of the limitations of the claimed invention, as previously set forth, except for specifically calling for the vehicle collision avoidance system comprising a first LIDAR configured to scan a full 360 degree environment and a second LIDAR configured to scan a narrower field of view than the first LIDAR sensor.
However, a vehicle collision avoidance system comprising a first LIDAR being configured to scan a full 360 degree environment and a second LIDAR being configured to scan a narrower field of view than the first LIDAR sensor is known in the art. The Examiner finds that Dowdall, for example, teaches a vehicle 200 operating in an autonomous mode utilizing a LIDAR sensor unit 202 on the top of a vehicle that can include one or more LIDARs as part of the sensor unit 202. (Dowdall at Abstract; ¶¶ 0006-0007, 0057-0058). The Examiner finds that Dowdall teaches the sensor unit 202 including one or more movable mounts that could be operated to adjust the orientation of one or more sensors in the sensor unit 202. (Id.) The Examiner finds that Dowdall teaches a movable mount could include a rotating platform so that sensors can obtain information from each direction around the vehicle 20038; and in another embodiment a movable mount can be movable in a scanable fashion so as to capture information within a particular range of angle and/or azimuths39. (Id.). The Examiner finds that the phrases “could be operated to,” “could include a rotating platform” and “can be movable in a scanable fashion” are equivalent to “configured to.” From this perspective, the Examiner finds that Dowdall’s disclosure to multiple LIDAR sensors with each having their own movable mount leads one of ordinary skill in to the art to the conclusion that at least one sensor may be configured to scan a full 360 degree FOV environment (i.e., a rotating platform so that sensors can obtain information from each direction around the vehicle) and at least another sensor may be configured to scan a FOV less than 360 degrees (i.e., can be movable in a scanable fashion so as to capture information within a particular range of angle and/or azimuths).
The Examiner finds that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate a first LIDAR being configured to scan a full 360 degree environment and a second LIDAR being configured to scan a narrower field of view than the first LIDAR as described in Dowdall in the vehicle of Trepagnier. 
A person of ordinary skill in the art would be motivated to provide a first LIDAR being configured to scan a full 360 degree environment and a second LIDAR being configured to scan a narrower field of view than the first LIDAR, since it provide a mechanism to collect data from a plurality of obstacles and properly classify the obstacles. (Id. at ¶¶ 0007, 0081-0084). In other words, such a modification would have provide a more accurate and sensitive way to classify and differentiate obstacles, thereby inherently increasing the operational efficiency.

This combination of references also satisfies at least rationale C identified by the Supreme Court in KSR International Co. v. Teleflex Inc.,  550  U.S. 398, 82 USPQ2d 1385, 1395-97 (2007): "Use of known technique to improve similar devices (methods, or products) in the same way." (See MPEP 2143.) The elements of the Graham factual inquiry for supporting a finding of obviousness based on this rationale are provided below:
(1)  A finding that the prior art (Trepagnier) contained a “base” device (an autonomous vehicle obstacle detection control system) upon which the claimed invention can be seen as an 

(2)  A finding that the prior art (Dowdall) contained a "comparable" device (an autonomous vehicle obstacle detection control system) that has been improved in the same way as the claimed invention, i.e. the Dowdall autonomous mode obstacle detection system utilizes a first LIDAR mounted on a rotating platform to obtain information from each direction around the vehicle and a second LIDAR on a movable mount to capture information within a particular range of angle and/or azimuths in order to carry out a new automated obstacle detection function of classifying and/or differentiating of obstacles for autonomous vehicle obstacle detection.

(3)  A finding that one of ordinary skill in the art could have applied the known “improvement” technique in the same way to the “base” device (the Trepagnier autonomous vehicle obstacle detection control system) and the results would have been predictable to one of ordinary skill in the art. Here, because Trepagnier indicates that the autonomous vehicle obstacle detection control system can be used for automated classifying and/or differentiating of obstacles to provide a controlled driving environment and Dowdall teaches a manner for improving this, the results would be predictable. In other words, the Dowdall successful implementation or providing obstacle detection including a first LIDAR mounted on a rotating platform to obtain information from each direction around the vehicle and a second LIDAR on a movable mount to capture information within a particular range of angle and/or azimuths proves that the implementation is both successful and entirely predictable. In Trepagnier, autonomous vehicle obstacle detection control system modified according to Dowdall would be capable of incorporating a first LIDAR mounted on a rotating platform to obtain information from each direction around the vehicle and a second LIDAR on a movable mount to capture information within a particular range of angle and/or azimuths of Dowdall to carry out the function of classifying and/or differentiating of obstacles for autonomous vehicle obstacle detection, as evidenced by the success in the Dowdall voice autonomous vehicle obstacle detection control system.

(4)  Whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness. There are not additional findings necessary, here.

In that regard, the Examiner asserts the use of known technique to improve similar devices in the same way is obvious to one of ordinary skill in the art. That is, the manner of enhancing a particular device (providing a classifying and/or differentiating of obstacles for autonomous vehicle obstacle detection including a first LIDAR mounted on a rotating platform Dowdall. Accordingly, one of ordinary skill in the art would have been capable of applying this known “improvement” technique in the same manner to the prior art autonomous vehicle obstacle detection control system of Trepagnier and the results would have been predictable to one of ordinary skill in the art, namely, one skilled in the art would have readily recognized that providing a classifying and/or differentiating of obstacles for autonomous vehicle obstacle detection including a first LIDAR mounted on a rotating platform to obtain information from each direction around the vehicle and a second LIDAR on a movable mount to capture information within a particular range of angle and/or azimuths in Trepagnier would positively provide a means to carry out, in addition to autonomous vehicle automated obstacle detection, a new function of classifying and/or differentiating of obstacles for autonomous vehicle obstacle detection, since such functionality is taught to be highly desirable by Dowdall, as set forth above.
Thus, the rationale to support a conclusion that the claim would have been obvious is that a method of enhancing  a particular class of devices (methods, or products) has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a “base” device (method, or product) in the prior art and the results would have been predictable to one of ordinary skill in the art. The Supreme Court in KSR noted that if the actual application of the technique would have been beyond the skill of one of ordinary skill in the art, then using the technique would not have been obvious. KSR, 550 U.S. at 398, 82 USPQ2d at 1396. If any of these findings cannot be made, then this rationale cannot be 

a dome-shaped housing positioned at a top side of the vehicle opposite to the bottom side;

wherein the first LIDAR and second LIDAR are disposed within the dome-shaped housing and the second LIDAR is positioned between the first LIDAR and the top side of the vehicle; and

In this regard, the Examiner finds that Trepagnier discloses a sun/weather guard being constructed to enclose each respective LIDAR image sensor 8. (Trepagnier at c.22, ll.57-65; see Figures 7A, 7B).
The Examiner finds that Trepagnier and Dowdall discloses all the limitations, as previously set forth, except for specifically calling for a dome-shaped housing positioned at a top side of the vehicle opposite to the bottom side and the first LIDAR and second LIDAR being disposed within the dome-shaped housing.
However, a dome-shaped housing positioned at a top side of the vehicle opposite to the bottom side having LIDAR components therein is known in the art. The Examiner finds that Yu‘005, for example, teaches an autonomous unmanned road vehicle comprising a glass dome 24 structure on top of vehicle 10 having a sensor eye 22 and lamps 32 therein. (Yu‘005 at ¶ 0046).
The Examiner finds that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate a dome-shaped housing positioned at a top side of the vehicle opposite to the bottom side having LIDAR components therein as described in Yu‘005 in the vehicle of Trepagnier and Dowdall. 
A person of ordinary skill in the art would be motivated to provide a dome-shaped housing positioned at a top side of the vehicle opposite to the bottom side having LIDAR Id.) In other words, such a modification would allow LIDAR apparatus to function in a plethora of weather conditions and environments, thereby increasing the operational efficiency.

Similarly, a second LIDAR being positioned between the first LIDAR and the top side of the vehicle is known in the art. The Examiner finds that Newman‘498, for example, teaches a second LIDAR sensor 100 being positioned between the first LIDAR 103 and the top side of the vehicle 102. (Newman‘498 at p.5, ll.9-14, 28-30; p.6, ll.1-16; p.7, l.29 – p.8, l.3).
The Examiner finds that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate a second LIDAR being positioned between the first LIDAR and the top side of the vehicle as described in Newman‘498 in the vehicle of Trepagnier, Dowdall and Yu‘005. 
A person of ordinary skill in the art would be motivated to provide a second LIDAR being positioned between the first LIDAR and the top side of the vehicle, since it provide a mechanism for data generated from each respective LIDAR to be generated from points that are in a fixed relationship to one another. (Newman‘498 at p.8, ll.1-3) In other words, such a modification would reduce the complex computational correlation of data points, thereby increasing the operational speed and efficiency.

a controller comprising a computing system and computer readable memory, wherein the computer readable memory has stored thereon executable instructions that, upon execution by a computing system, cause the controller to operate the vehicle based on the scans of the environment by the first LIDAR and the second LIDAR, and to adjust the viewing direction of the second LIDAR with the second actuator based on data received from the first LIDAR.

In this regard, the Examiner finds that the limitation of “a controller comprising a computing system and computer readable memory, wherein the computer readable memory has stored thereon executable instructions that, upon execution by a computing system, cause the controller to….” …” as recited in claim 16 is indefinite. (See § VIII.B supra). In this regard and to advance prosecution by providing art rejections even though this claim is indefinite, the Examiner construes “the controller” comprising a processor that executes instruction stored on a computer readable memory.
From this perspective, the Examiner finds that Trepagnier discloses a computer system 1201 in which a processor 24/1203 executes program instructions stored on memory (i.e., 1204, 1207, 1208). (Trepagnier at Abstract; c.17, l.22 – c.19, l.5; c.19, ll.45-52; see Figure 8). The Examiner finds that Trepagnier discloses the processor 24 controlling the various units of the LIDAR image sensors 8 in order to determine obstacles and provide information to allow for autonomous vehicle control to avoid the determined obstacles. (Trepagnier at c.3, l.65 – c.4, l.45; c.5, ll.15-62; c.6, l.23-63; c.7, ll.11-39; c.10, l.28 – c.11, l.5; c.12, l.29-60; ; c.13, ll.3-9; c.13, l.24 – c.16, l.63; c.17, l.22 – c.21, l.14; c.22, ll.12-30; c.23, ll.25-32; c.25, ll.7-26; c.27, ll.33-44; c.28., ll.4-20; c.29, ll.7-17; see Figures 2-13).
The Examiner finds that Trepagnier, Dowdall, Yu‘005 and Newman‘498 discloses all the limitations, as previously set forth, except for specifically calling for the controller having executable instructions that, upon execution by a computing system, cause the controller to perform the claim required task of adjusting the viewing direction of the second LIDAR based on data received from the first LIDAR.
However, a controller having executable instructions that, upon execution by a Hukkeri, for example, teaches an autonomous drive vehicle and object detection system in which a controller 34, which comprises one or more processors and memory to accomplish tasks, adjusting the viewing direction of a second LIDAR configuration with the actuation components of the mounts 40 based upon data received from the first LIDAR configuration. (Hukkeri at ¶¶ Abstract; 0007-0008, 0015, 0020-0022, 0025-0026; see Figures 1, 3).
The Examiner finds that that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate a controller being configured to adjust the viewing direction of the second LIDAR based on data received from the first LIDAR as described in Hukkeri in the vehicle of Trepagnier, Dowdall, Yu‘005 and Newman‘498. 
A person of ordinary skill in the art would be motivated to include a controller being configured to adjust the viewing direction of the second LIDAR based on data received from the first LIDAR, since it would deliver a mechanism that provides sufficient focus on critical areas in a vehicle’s travel path. (Id. at ¶¶ 0005-0006, 0024). In other words, such a modification would have provided a vehicle that has enhanced resolution and detection focusing, thereby increase operational efficiency. (Id at ¶ 0024). 

With respect to the limitations of claim 18, Trepagnier, Dowdall, Yu‘005 and Newman‘498 and Hukkeri teaches and/or renders obvious
wherein the dome-shaped housing comprises:

a light filter shaped to enclose the first LIDAR and the second LIDAR, wherein the light filter is configured to allow light within a wavelength range to propagate through the light filter, wherein the first LIDAR is configured to emit light having a first wavelength within the wavelength range, and wherein the second LIDAR is configured to emit light having a second wavelength within the wavelength range; and

a dividing structure disposed within the dome-shaped housing and positioned between the first LIDAR and the second LIDAR.

With respect to the limitation of the “light filter...,” the Examiner finds that Trepagnier discloses a sun/weather guard being constructed to enclose the first LIDAR (first LIDAR image sensor 8) which emits light having a first wavelength within the wavelength range and the second LIDAR (second LIDAR image sensor 8) which emits light having a second wavelength within the wavelength range. (Trepagnier at c.3, l.47 – c.5, l.27; c.14, l.30 – c.16, l.63; c.22, ll.57-65; see Figures 7A, 7B).
The Examiner finds that Yu‘005 teaches an autonomous unmanned road vehicle comprising a glass dome 24 structure on top of vehicle 10 having a sensor eye 22 and lamps 32 therein. (Yu‘005 at ¶ 0046). The Examiner finds that glass dome 24 would be a “light filter” which allows both visible light and the light emitted from both the first and second LIDAR image sensors 8.
As set forth above, the Examiner finds that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate a dome-shaped “glass” housing filter positioned at a top side of the vehicle opposite to the bottom side having LIDAR components therein as described in Yu‘005 in the vehicle of Trepagnier, Dowdall, Yu‘005 and Newman‘498 and Hukkeri. 
A person of ordinary skill in the art would be motivated to provide a dome-shaped “glass” housing filter positioned at a top side of the vehicle opposite to the bottom side having LIDAR components therein, since it provide a mechanism to protect the components. (Id.) In 

With respect to the limitation of a “dividing structure...,” the Examiner finds that Newman‘498 teaches a second LIDAR sensor 100 being positioned between the first LIDAR 103 and the top side of the vehicle 102. (Newman‘498 at p.5, ll.9-14, 28-30; p.6, ll.1-16; p.7, l.29 – p.8, l.3). In addition, the Examiner finds that Newman‘498 teaches a dividing structure (top plate of housing structure 804 / second LIDAR sensor 100 and bottom plate of the first LIDAR 103) being positioned between the second LIDAR sensor 100 being positioned between the first LIDAR 103. (Id.; emphasis at Figures 1, 8). The Examiner finds that the dome-shaped “glass” housing of Yu‘005 would include both the second LIDAR sensor 100, the dividing structure and the first LIDAR 103.
The Examiner finds that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate a dividing structure positioned between the first LIDAR and the second LIDAR as described in Newman‘498. 
A person of ordinary skill in the art would be motivated to provide a dividing structure positioned between the first LIDAR and the second LIDAR, since it provide a mechanism for data generated from each respective LIDAR to be generated from points that are in a fixed relationship to one another. (Newman‘498 at p.8, ll.1-3) In other words, such a modification would reduce the complex computational correlation of data points, thereby increasing the operational speed and efficiency.

ALL the LIDAR components, including the dividing structure, therein as described in Yu‘005.
A person of ordinary skill in the art would be motivated to provide a dome-shaped “glass” housing filter positioned at a top side of the vehicle opposite to the bottom side having ALL the LIDAR components , including the dividing structure, therein, since it provide a mechanism to protect the components. (Id.) In other words, such a modification would allow LIDAR apparatus to function in a plethora of weather conditions and environments, thereby increasing the operational efficiency.

Allowable Subject Matter
Claims 10-15 and 22 would be allowable if rewritten or amended to overcome the rejection(s) under: 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), 1st paragraph; and 35 U.S.C. 251, set forth in this Office action.
The following is an Examiner’s statement of reasons for allowance: The prior art of record clearly teaches a method that utilizes various LIDAR sensors, with their respective resolutions, to scan an environment surrounding a vehicle and operate the vehicle based upon the scans of the environment. (See §§ XI.A, C, D, F supra; also see Baeg et al. (International Publication No. WO 2013/176362) (“Baeg‘362”); Hukkeri et al. (U.S. Publication No. 2012/0130598) (“Hukkeri”); Whittaker et al. (U.S. Publication No. 2008/0059015) (“Whittaker”); Hoetzer (U.S. Publication No. 2010/0063736); and Reichert et al. (U.S. Publication No. 2008/0059015) (“Reichert”). In addition, the Examiner finds that Trepagnier Hukkeri also teaches adjusting the viewing direction of a second LIDAR based upon data from a first LIDAR. (See §§ XI.A, C, D, F supra). With respect to thresholding, the Examiner finds that Trepagnier teaches the identification of an obstacle and its relevance if it is determined to be within 50 meters. (See §§ XI.A, C, D, F supra). With respect to the limitations of dependent claim 12, the Examiner finds that the prior art of record does not teach “based on the given distance being greater than a first threshold distance and less than a second threshold distance, wherein the second threshold distance is different than the first threshold distance, detecting the object based on the first data from the first LIDAR, wherein the first threshold distance is based on the first LIDAR being positioned at the top side of the vehicle,; based on the given distance being greater than the second threshold distance, detecting the object based on the second data from the second LIDAR having the second scanning resolution; and based on the given distance being less than the first threshold distance, detecting the object based on the third data from the third LIDAR positioned at the given side of the vehicle.

Response to Arguments
Claim Objections
With respect to the claim objection issues, the May 2021 Applicant Response, including the May 2021 Claim Amendment and “Remarks,” has been fully considered and is persuasive. (See May 2021 Applicant Response at 16). However, in light of the May 2021 Claim Amendment, the Examiner finds that new claim objections are provided above. (See § VI supra).

35 U.S.C. § 112 Rejections
With respect to the 35 U.S.C. § 112, First and Second Paragraph, Rejection issues, the May 2021 Applicant Response, including the May 2021 Claim Amendment and “Remarks,” has been fully considered and is persuasive. (See May 2021 Applicant Response at 16). However, in light of the May 2021 Claim Amendment, the Examiner finds that new 35 U.S.C. § 112 rejections are provided above. (See § VIII supra).

Obvious Double Patenting
With respect to the rejection on the ground of nonstatutory double patenting, the May 2021 Applicant Response including the May 2021 Claim Amendment, does not overcome the rejections because the rejections on the ground of nonstatutory double patenting are still present and maintained in the instant ‘926 Reissue Application. (See § X supra).

35 U.S.C. §§ 102 and 103 Rejections
Independent Claims 1, 10 and 16 and Trepagnier
Applicant contends that Trepagnier does not disclose scanning with a first imaging sensor 8 and then based on data from the first imaging sensor 8, directing/adjusting a second imaging sensor 8. (May 2021 Applicant Response at 17-18; and 1st ¶ 19). Specifically, Applicant contends that the embodiments of Trepagnier disclose each imaging sensor being independently used to identify objects and not utilizing a first scanning with a first imaging sensor and then adjusting the direction of the second imaging sensor based on the data from the first imaging Id. at 15). In addition, Applicant contends that Trepagnier does not disclose any software/control logic to perform the task of the claim requirements. (Id.) 
Applicant contends that while Hoetzer teaches the First/Second LIDAR FOV Requirements, Hoetzer’s configuration is the exact opposite of Applicants’, thus not combinable. (May 2021 Applicant Response at 18-20). In addition, Applicant contends that Trepagnier teaches away from the use of a LIDAR scanning a full 360 degree FOV. (Id. at 19). Moreover, Applicant contends that adding a LIDAR scanning a full 360 degree FOV would make Trepagnier inoperable. (Id.)

In response to Applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., scanning with a first imaging sensor 8 and then based on data from the first imaging sensor 8, directing/adjusting a second imaging sensor 8 (emphasis on scanning only with the first imaging sensor)) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Moreover, with respect to the contention that Trepagnier does not disclose scanning with a first imaging sensor and directing a second imaging sensor based upon data received from the first imaging sensor, the Examiner respectfully disagrees. MPEP § 2123.I states, “[t]he use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). While Trepagnier discloses multiple embodiments as Applicant opines, the Examiner finds that Trepagnier discloses operating of a vehicle based upon scans of the multiple LIDARs and the adjusting the viewing direction of one of the LIDARs based on data received from the LIDARs. 
From this perspective, the Examiner finds that Trepagnier discloses a computer system 1201 in which a processor 24/1203 executes program instructions stored on memory (i.e., 1204, 1207, 1208). (Trepagnier at Abstract; c.17, l.22 – c.19, l.5; c.19, ll.45-52; see Figure 8). The Examiner finds that Trepagnier discloses the processor 24 controlling the various units of the LIDAR image sensors 8 in order to determine obstacles and provide information to allow for autonomous vehicle control to avoid the determined obstacles. (Trepagnier at c.3, l.65 – c.4, l.45; c.5, ll.15-62; c.6, l.23-63; c.7, ll.11-39; c.10, l.28 – c.11, l.5; c.12, l.29-60; ; c.13, ll.3-9; c.13, l.24 – c.16, l.63; c.17, l.22 – c.21, l.14; c.22, ll.12-30; c.23, ll.25-32; c.25, ll.7-26; c.27, ll.33-44; c.28., ll.4-20; c.29, ll.7-17; see Figures 2-13). The Examiner finds that Trepagnier discloses the processor 24 controlling the “angular sectors” that are scanned by the respective LIDAR image sensors 8 based upon at least an identified obstacle location, a projected path of the vehicle, and an identified priority sector in which an obstacle has been identified. (Id. at c.13, ll.24-31; c.14, l.30 – c.15, l.9; c.16, ll.31-63). The Examiner finds that Trepagnier discloses the processor 24 dynamically adjusting the angular sectors each respective LIDAR image sensor 8 is scanning to ensure that both the projected path is scanned and the high threat obstacles are tracked. (Id.) Specifically, the Examiner finds that Trepagnier discloses an embodiment in which the processor 24 controls the LIDAR image sensors 8 to scan the front of the vehicle. (Id. at c.14, ll.50-64; c.16, ll.31-44; c.19, ll.45-52; c.19, l.53 – c.20, l.2). The Examiner finds that Trepagnier discloses the processor 24 detecting an obstacle from the respective LIDAR image sensors 8 scans (i.e., one, two, or all three respective LIDAR image sensors 8), and based upon said 8 (i.e., first, second, or third respective LIDAR image sensors 8) to the location of the obstacle to ensure the obstacle is properly scanned. (Id.) As set forth supra, this includes multiple scenarios. One of which being if the obstacle is located in the first scanning of: 1) the respective first LIDAR image sensor 8 alone; 2) the respective first and second LIDAR image sensors 8; 3) the respective first and third LIDAR image sensors 8; or 4) all three respective LIDAR image sensors 8), the processor 24 of Trepagnier would change the viewing direction of the second respective LIDAR image sensor 8 to view the obstacle and maintain the viewing direction of the two unchanged first and third respective LIDAR image sensors 8 to keep analyzing the path of the vehicle. Thus, the Examiner concludes that Trepagnier sufficiently discloses “scanning with a first imaging sensor 8 and then based on data from the first imaging sensor 8, directing a second imaging sensor 8.” 

With respect to the contention that Trepagnier does not discloses software or control logic to perform the task of directing a second imaging sensor based upon data received from the first imaging sensor, the Examiner respectfully disagrees. First, the Examiner finds that Trepagnier discloses a computer system 1201 in which a processor 24/1203 executes program instructions stored on memory (i.e., 1204, 1207, 1208). (Trepagnier at Abstract; c.17, l.22 – c.19, l.5; c.19, ll.45-52; see Figure 8). The Examiner finds that Trepagnier discloses the processor 24 controlling the various units of the LIDAR image sensors 8 in order to determine obstacles and provide information to allow for autonomous vehicle control to avoid the determined obstacles. (Trepagnier at c.3, l.65 – c.4, l.45; c.5, ll.15-62; c.6, l.23-63; c.7, ll.11-39; c.10, l.28 – c.11, l.5; c.12, l.29-60; ; c.13, ll.3-9; c.13, l.24 – c.16, l.63; c.17, l.22 – c.21, l.14; c.22, ll.12-30; c.23, Trepagnier discloses an embodiment in which the processor 24 controls the LIDAR image sensors 8 to scan the front of the vehicle. (Id. at c.14, ll.50-64; c.16, ll.31-44; c.19, ll.45-52; c.19, l.53 – c.20, l.2). The Examiner finds that Trepagnier discloses the processor 24 detecting an obstacle from the respective LIDAR image sensors 8 scans (i.e., one, two, or all three respective LIDAR image sensors 8), and based upon said detection, adjusting the viewing angular sector of one of the respective LIDAR image sensors 8 (i.e., first, second, or third respective LIDAR image sensors 8) to the location of the obstacle to ensure the obstacle is properly scanned. (Id.) As set forth supra, this includes multiple scenarios. One of which being if the obstacle is located in the first scanning of: 1) the respective first LIDAR image sensor 8 alone; 2) the respective first and second LIDAR image sensors 8; 3) the respective first and third LIDAR image sensors 8; or 4) all three respective LIDAR image sensors 8, the program instructions stored on memory (i.e., 1204, 1207, 1208) and executed by processor 24 of Trepagnier would change the viewing direction of the second respective LIDAR image sensor 8 to view the obstacle and maintain the viewing direction of the two unchanged first and third respective LIDAR image sensors 8 to keep analyzing the path of the vehicle. Thus, the Examiner concludes that Trepagnier sufficiently discloses software or control logic to perform the task of directing a second imaging sensor based upon data received from the first imaging sensor.

Applicant’s arguments, with respect to Hoetzer, have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Dowdall et al. (U.S. Publication No. 2013/0332061) (“Dowdall”). Specifically, the Examiner finds that Dowdall, for example, teaches supra).

With respect to the contention that Trepagnier: teaches away from the use of a LIDAR scanning a full 360 degree FOV; and would be inoperable with such functionality, the Examiner respectfully disagrees. The Examiner finds that “disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).” (See MPEP § 2123). In this light, the Examiner finds that Trepagnier discloses a preference to stepper motors as opposed to continuously revolving motors. (Trepagnier at c.15, ll.46-52). From this perspective, the Examiner finds that Trepagnier does not provide a specific teaching away from providing a full 360 degree FOV, only to not using a continuously revolving motor to provide any view. While the Examiner acknowledges that Trepagnier discloses a preference to the utilization of stepper motors to dynamically adjust positions instead of continuously revolving motors, the Examiner finds that, as set forth supra, the disclosed examples of Trepagnier do not teach away from the use of LIDARs with rotating motors scanning a full 360 degree FOV, only to LIDARs with continuously revolving motors scanning a full 360 degree FOV. Thus, in view of the teachings of Trepagnier, the Examiner concludes and maintains that Trepagnier
Independent Claims 1, 10 and 16 and Hukkeri
Applicant contends that since Hukkeri does not teach multiple LIDAR devices, Hukkeri does not teach and/or suggest adjusting a second LIDAR based on data from a first LIDAR. (May 2021 Applicant Response at 21-22).

The Examiner respectfully disagrees. In response to Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
From this perspective, and for the obviousness rejection of Trepagnier over Hukkeri, the Examiner finds that Trepagnier is cited for the first and second respective LIDAR configurations and control thereof for obstacle detection and autonomous driving. To support the Examiner’s position, the Examiner finds that Trepagnier discloses a computer system 1201 in which a processor 24/1203 executes program instructions stored on memory (i.e., 1204, 1207, 1208). (Trepagnier at Abstract; c.17, l.22 – c.19, l.5; c.19, ll.45-52; see Figure 8). The Examiner finds that Trepagnier discloses the processor 24 controlling the various units of the LIDAR image sensors 8 in order to determine obstacles and provide information to allow for autonomous vehicle control to avoid the determined obstacles. (Trepagnier at c.3, l.65 – c.4, l.45; c.5, ll.15-62; c.6, l.23-63; c.7, ll.11-39; c.10, l.28 – c.11, l.5; c.12, l.29-60; ; c.13, ll.3-9; c.13, l.24 – c.16, l.63; c.17, l.22 – c.21, l.14; c.22, ll.12-30; c.23, ll.25-32; c.25, ll.7-26; c.27, ll.33-44; c.28., ll.4-20; c.29, ll.7-17; see Figures 2-13). 
Hukkeri teaches a vehicle objection detection system utilizing a controller 34, which comprises one or more processors and memory to accomplish tasks, one of which being, adjusting the viewing direction of a second LIDAR configuration with the actuation components of the mounts 40 based upon data received from the first LIDAR configuration. (Hukkeri at ¶¶ Abstract; 0007-0008, 0015, 0020-0022, 0025-0026; see Figures 1, 3).
In this light, the Examiner finds that a prima facie case of obviousness has been provided to Applicant with respect to the combination of Hukkeri with Trepagnier. Specifically, the Examiner finds that one of ordinary skill in the art would look to the teaching of adjusting the viewing direction of a first and/or second laser arrays of Hukkeri based upon an obstacle being detected in the either the first and/or second laser arrays and applying such teaching to the controller and first and second LIDARs and Trepagnier, since it would deliver a mechanism that provides sufficient focus on critical areas in a vehicle’s travel path. (Id. at ¶¶ 0005-0006, 0024). In other words, such a modification would have provided a vehicle that has enhanced resolution and detection focusing, thereby increase operational efficiency. (Id at ¶ 0024). Thus, the Examiner concludes that one or ordinary skill in the art would look to these teachings in Hukkeri of a controller adjusting of the viewing direction of one or two laser beam transmitter arrays to increase the resolution of an objected detected by the controller and apply that teaching to a two LIDAR sensor system. 

In addition, the Examiner finds that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
The Examiner finds that it is not the bodily incorporation of every element of Hukkeri that must be incorporated into the structure of the primary reference, but whether one of ordinary skill in the art of LIDAR systems would look to the teachings of Hukkeri and the adjusting of at least one laser beam transmitter array to be based upon information gathered to increase the resolution of an objected detected. The Examiner deems that one of ordinary skill in the art would.
In this light, the Examiner finds that Hukkeri teaches an autonomous drive vehicle and object detection system in which a controller 34 is configured to adjust the viewing direction of a second LIDAR laser beam transmitter array 28 based upon data received from the first LIDAR laser beam transmitter array 30. (Hukkeri at ¶¶ Abstract; 0007-0008, 0015, 0020-0022, 0025-0026; see Figures 1, 3). While the Examiner acknowledges that Hukkeri teaches two laser beam transmitter arrays (28, 30) comprising transmitters 38 generating laser beams 46 toward a ground surface 18 from which a single receiver 32 40 detects grid lines 44, intersections 36 and radiation reflection points from the ground surface 18 (Hukkeri at ¶¶ 0015-0017), the Examiner finds that Hukkeri teaches a controller 34 clearly adjusting the viewing direction of the two laser beam transmitter arrays (28, 30) based on a recognized object or a detected aberration 54 from the single receiver to change the density of beam intersections 26 and increase the resolution. (Hukkeri at ¶¶ 0025-0026). Thus, again, the Examiner concludes that one or ordinary skill in the art would look to these teachings in Hukkeri of a controller adjusting of the viewing direction of 
 
To the degree one can argue that it is required for Hukkeri to teach a multiple LIDAR system, the Examiner finds that Hukkeri teaches the controller 34 being configured to control operations of first and second arrays 28, 30 and/or of receiver 32 based on various inputs. (Hukkeri at ¶ 0015). While the Examiner recognizes that Hukkeri teaches a receiver 32 receiving the reflection of the transmitters 38 from each respective first and second laser beam arrays 28, 30, the Examiner finds that Hukkeri specifically teaches the receiver 32 being either a detector or an array of detectors. (Hukkeri at ¶ 0020). The Examiner finds that this disclosure of Hukkeri teaches a multiple LIDAR system. To support the Examiner’s position, the Examiner finds that Hall (International Publication No. WO 2008/008970) teaches how a dual LIDAR system can include two 32 emitter/detector pairs (i.e., two LIDAR configurations). (Hall at ¶ 0034). The Examiner further finds that Hall teaches the emitters can share a single larger detector or use an array of detectors and still be considered respective emitter-detector pairs. From this perspective, the single detector or array of detectors would be associated with the transmitters 38 from each respective first and second laser beam arrays 28, 30. Thus, each respective first and second laser beam arrays 28, 30 with the respective single detector or array of detectors would sufficiently constitute two separate LIDAR configurations. Thus, again, the Examiner concludes that one or ordinary skill in the art would look to Hukkeri, as evidenced by Hall, and find that Hukkeri teaches a multiple LIDAR system, given its broadest reasonable interpretation.


Conclusion
Applicant is respectfully reminded that any suggestions or examples of claim language provided by the Examiner are just that—suggestions or examples—and do not constitute a formal requirement mandated by the Examiner. To be especially clear, any suggestion or example provided in this Office Action (or in any future office action) does not constitute a formal requirement mandated by the Examiner.

Should Applicant decide to amend the claims, Applicant is also reminded that—like always—no new matter is allowed. The Examiner therefore leaves it up to Applicant to choose the precise claim language of the amendment in order to ensure that the amended language complies with 35 U.S.C. § 112 1st paragraph.

Independent of the requirements under 35 U.S.C. § 112 1st paragraph, Applicant is also respectfully reminded that when amending a particular claim, all claim terms must have clear support or antecedent basis in the specification. See 37 C.F.R. § 1.75(d)(1) and MPEP § 608.01(o). Should Applicant amend the claims such that the claim language no longer has clear support or antecedent basis in the specification, an objection to the specification may result. Therefore, in these situations where the amended claim language does not have clear support or antecedent basis in the specification and to prevent a subsequent ‘Objection to the Specification’ in the next office action, Applicant is encouraged to either (1) re-evaluate the amendment and change the claim language so the claims do have clear support or antecedent basis or, (2) amend the specification to ensure that the claim language does have clear support or antecedent basis.  See again MPEP § 608.01(o) (¶3). Should Applicant choose to amend the specification, 
Applicant is reminded of the obligation to apprise the Office of any prior or concurrent proceedings in which the ‘582 Patent is or was involved, such as interferences or trials before the Patent Trial and Appeal Board, other reissues, reexaminations, or litigations and the results of such proceedings.

In accordance with MPEP § 1406, the Examiner has reviewed and considered the prior art cited or ‘of record’ in the original prosecution of the ‘582 Patent. Applicant is reminded that a listing of the information cited or ‘of record’ in the original prosecution of the ‘582 Patent need not be resubmitted in this reissue application unless Applicant desires the information to be printed on a patent issuing from this reissue application.

Applicant is further reminded of the continuing obligation under 37 C.F.R. §1.56 to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN J RALIS whose telephone number is (571)272-6227.  The examiner can normally be reached on Monday-Friday 8:30am-5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hetul Patel can be reached on 571-272-4184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-9900.


/Stephen J. Ralis/Primary Examiner, Art Unit 3992                                                                                                                                                                                                           
                                                                                                                                                                                                   
Conferees:

/KENNETH WHITTINGTON/Primary Examiner, Art Unit 3992                                                                                                                                                                                                                                                                                                                                                                                                     /H.B.P/Supervisory Patent Examiner, Art Unit 3992                                                                                                                                                                                                        











SJR
05/28/2021


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 While the Rejected Claims stand rejected under 35 U.S.C. 102(a)(1), 103(a) and ODP in the Jan 2021 Non-Final Office Action, the Examiner notes that only claims 1-6, 8, 9, 16 and 18-21 stand rejected under 35 U.S.C. 112(a), 112(b) and 251. In addition, the Examiner asserts that claim 12 stands indicated as allowable, however, objected to as being dependent upon a rejected base claim.
        2 Emphasis at c.14, ll.30-37 of Trepagnier for first and second scanning resolutions.
        3 The Examiner finds that a sensor scan obtaining information “from each direction around the vehicle” is equivalent to a FOV of 360 degrees.
        4 The Examiner finds that a sensor scan obtaining information “within a particular range of angle and/or azimuths” is equivalent to a FOV less than 360 degrees.
        5 See § XI.B infra (i.e., the pre-AIA  35 U.S.C. 103(a) rejection of claims 3 and 4 over Trepagnier, Dowdall and Katayama for prima facie teachings of claim requirements and obviousness).
        6 Emphasis at c.14, ll.30-37 of Trepagnier for first and second scanning resolutions.
        7 The Examiner finds that a sensor scan obtaining information “from each direction around the vehicle” is equivalent to a FOV of 360 degrees.
        8 The Examiner finds that a sensor scan obtaining information “within a particular range of angle and/or azimuths” is equivalent to a FOV less than 360 degrees.
        9 Emphasis at c.14, ll.30-37 of Trepagnier for first and second scanning resolutions.
        10 The Examiner finds that a sensor scan obtaining information “from each direction around the vehicle” is equivalent to a FOV of 360 degrees.
        11 The Examiner finds that a sensor scan obtaining information “within a particular range of angle and/or azimuths” is equivalent to a FOV less than 360 degrees.
        12 See § XI.B infra (i.e., the pre-AIA  35 U.S.C. 103(a) rejection of claims 3 and 4 over Trepagnier Dowdall and Katayama for prima facie teachings of claim requirements and obviousness).
        13 Emphasis at c.14, ll.30-37 of Trepagnier for first and second scanning resolutions.
        14 The Examiner finds that a sensor scan obtaining information “from each direction around the vehicle” is equivalent to a FOV of 360 degrees.
        15 The Examiner finds that a sensor scan obtaining information “within a particular range of angle and/or azimuths” is equivalent to a FOV less than 360 degrees.
        16 Emphasis at c.14, ll.30-37 of Trepagnier for first and second scanning resolutions.
        17 Emphasis at c.14, ll.30-37 of Trepagnier for first and second scanning resolutions.
        18 The Examiner finds that a sensor scan obtaining information “from each direction around the vehicle” is equivalent to a FOV of 360 degrees.
        19 The Examiner finds that a sensor scan obtaining information “within a particular range of angle and/or azimuths” is equivalent to a FOV less than 360 degrees.
        20 Emphasis at c.14, ll.30-37 of Trepagnier for first and second scanning resolutions.
        21 The Examiner finds that a sensor scan obtaining information “from each direction around the vehicle” is equivalent to a FOV of 360 degrees.
        22 The Examiner finds that a sensor scan obtaining information “within a particular range of angle and/or azimuths” is equivalent to a FOV less than 360 degrees.
        23 See § XI.B infra (i.e., the pre-AIA  35 U.S.C. 103(a) rejection of claims 3 and 4 over Trepagnier Dowdall and Katayama for prima facie teachings of claim requirements and obviousness).
        24 Emphasis at c.14, ll.30-37 of Trepagnier for first and second scanning resolutions.
        25 Id.
        26 The Examiner finds that a sensor scan obtaining information “from each direction around the vehicle” is equivalent to a FOV of360 degrees.
        27 The Examiner finds that a sensor scan obtaining information “within a particular range of angle and/or azimuths” is equivalent to a FOV less than 360 degrees.
        28 Emphasis at c.14, ll.30-37 of Trepagnier for first and second scanning resolutions.
        29 Emphasis at c.14, ll.30-37 of Trepagnier for first and second scanning resolutions.
        30 The Examiner finds that a sensor scan obtaining information “from each direction around the vehicle” is equivalent to a FOV of360 degrees.
        31 The Examiner finds that a sensor scan obtaining information “within a particular range of angle and/or azimuths” is equivalent to a FOV less than 360 degrees.
        32 Emphasis at c.14, ll.30-37 of Trepagnier for first and second scanning resolutions.
        33 Id.
        34 The Examiner finds that a sensor scan obtaining information “from each direction around the vehicle” is equivalent to a FOV of360 degrees.
        35 The Examiner finds that a sensor scan obtaining information “within a particular range of angle and/or azimuths” is equivalent to a FOV less than 360 degrees.
        36 Emphasis at c.14, ll.30-37 of Trepagnier for first and second scanning resolutions.
        37 Emphasis at c.14, ll.30-37 of Trepagnier for first and second scanning resolutions.
        38 The Examiner finds that a sensor scan obtaining information “from each direction around the vehicle” is equivalent to a FOV of360 degrees.
        39 The Examiner finds that a sensor scan obtaining information “within a particular range of angle and/or azimuths” is equivalent to a FOV less than 360 degrees.
        40 The Examiner finds that the single receiver 32 can be either a detector or an array of detectors. (Hukkeri at ¶ 0020).